 



Exhibit 10.1
EXECUTION COPY
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 13, 2006
among
CHICAGO BRIDGE & IRON COMPANY N.V.,
the SUBSIDIARY BORROWERS,
THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
BANK OF MONTREAL, WELLS FARGO BANK, N.A., BNP PARIBAS and
THE ROYAL BANK OF SCOTLAND plc,
as Documentation Agents
 
J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Book Runners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                          ARTICLE I: DEFINITIONS     1  
 
                              1.1.     Certain Defined Terms     1         1.2.
    Singular/Plural References; Accounting Terms     27         1.3.    
References     27         1.4.     Supplemental Disclosure     27  
 
                        ARTICLE II: REVOLVING LOAN FACILITY     28  
 
                              2.1.     Revolving Loans     28  
 
          (A)   Amount of Revolving Loans     28  
 
          (B)   Borrowing/Election Notice     28  
 
          (C)   Making of Revolving Loans     28         2.2.     Swing Line
Loans     29  
 
          (A)   Amount of Swing Line Loans     29  
 
          (B)   Borrowing/Election Notice     29  
 
          (C)   Making of Swing Line Loans     29  
 
          (D)   Repayment of Swing Line Loans     29         2.3.     Rate
Options for all Advances; Maximum Interest Periods     30         2.4.    
Optional Payments; Mandatory Prepayments     30  
 
          (A)   Optional Payments     31  
 
          (B)   Determination of Dollar Amounts of Letters of Credit; Mandatory
Prepayments of Revolving Loans and Cash Collateralization of Letters of Credit  
  31         2.5.     Changes in Commitments     32  
 
          (A)   Voluntary Commitment Reductions     32  
 
          (B)   Increase in Commitments     32         2.6.     Method of
Borrowing     35         2.7.     Method of Selecting Types and Interest Periods
for Advances     35         2.8.     Minimum Amount of Each Advance     36      
  2.9.     Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances     36  
 
          (A)   Right to Convert     36  
 
          (B)   Automatic Conversion and Continuation     36  
 
          (C)   No Conversion Post-Default or Post-Unmatured Default     36  
 
          (D)   Borrowing/Election Notice     36         2.10.     Default Rate
    36         2.11.     Method of Payment     37  
 
          (A)   Method of Payment     37  
 
          (B)   Market Disruption     37         2.12.     Evidence of Debt    
38  
 
          (A)   Loan Account     38  
 
          (B)   Register     38  
 
          (C)   Entries in Loan Account and Register     38  
 
          (D)   Noteless Transaction; Notes Issued Upon Request     38  

ii



--------------------------------------------------------------------------------



 



                                2.13.     Telephonic Notices     39        
2.14.     Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes; Loan and Control Accounts     39  
 
          (A)   Promise to Pay     39  
 
          (B)   Interest Payment Dates     39  
 
          (C)   Commitment Fees; Additional Fees     39  
 
          (D)   Interest and Fee Basis; Applicable Floating Rate Margins,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage     40  
 
          (E)   Taxes     42         2.15.     Notification of Advances,
Interest Rates, Prepayments and Aggregate Commitment Reductions     45        
2.16.     Lending Installations     45         2.17.     Non-Receipt of Funds by
the Administrative Agent     46         2.18.     Termination Date     46      
  2.19.     Replacement of Certain Lenders     46         2.20.     Subsidiary
Borrowers     47         2.21.     Judgment Currency     47  
 
                        ARTICLE III: THE LETTER OF CREDIT FACILITY     48  
 
                              3.1.     Obligation to Issue Letters of Credit    
48         3.2.     Transitional Provision     48         3.3.     Types and
Amounts     48         3.4.     Conditions     49         3.5.     Procedure for
Issuance of Letters of Credit     49  
 
          (A)   Issuance     49  
 
          (B)   Notice     50  
 
          (C)   No Amendment     50         3.6.     Letter of Credit
Participation     50         3.7.     Reimbursement Obligation     50        
3.8.     Letter of Credit Fees     51         3.9.     Borrower and Issuing Bank
Reporting Requirements     52         3.10.     Indemnification; Exoneration    
52  
 
          (A)   Indemnification     52  
 
          (B)   Risk Assumption     52  
 
          (C)   No Liability     53  
 
          (D)   Survival of Agreements and Obligations     53         3.11.    
Market Disruption     53         3.12.     L/C Collateral Account     54  
 
                        ARTICLE IV: CHANGE IN CIRCUMSTANCES     54  
 
                              4.1.     Yield Protection     54  
 
          (A)   Yield Protection     54  
 
          (B)   Non-U.S. Reserve Costs or Fees With Respect to Loans and Letters
of Credit to Borrowers 55               4.2.     Changes in Capital Adequacy
Regulations     56         4.3.     Availability of Types of Advances     56  

iii



--------------------------------------------------------------------------------



 



                                4.4.     Funding Indemnification     56        
4.5.     Lender Statements; Survival of Indemnity     57  
 
                        ARTICLE V: CONDITIONS PRECEDENT     57  
 
                              5.1.     Initial Advances and Letters of Credit  
  57         5.2.     Initial Advance to Each New Subsidiary Borrower     58    
    5.3.     Each Advance and Letter of Credit     59  
 
          (A)   No Defaults     59  
 
          (B)   Representations and Warranties     59  
 
          (C)   Maximum Amounts     59  
 
                        ARTICLE VI: REPRESENTATIONS AND WARRANTIES     60  
 
                              6.1.     Organization; Corporate Powers; Dutch
Banking Act     60         6.2.     Authority, Execution and Delivery; Loan
Documents     60  
 
          (A)   Power and Authority     60  
 
          (B)   Execution and Delivery     60  
 
          (C)   Loan Documents     60         6.3.     No Conflict; Governmental
Consents     61         6.4.     Financial Statements     61  
 
          (A)   Pro Forma Financials     61  
 
          (B)   Audited Financial Statements     61  
 
          (C)   Interim Financial Statements     62         6.5.     No Material
Adverse Change     62         6.6.     Taxes     62  
 
          (A)   Tax Examinations     62  
 
          (B)   Payment of Taxes     62         6.7.     Litigation; Loss
Contingencies and Violations     62         6.8.     Subsidiaries     63        
6.9.     ERISA     63         6.10.     Accuracy of Information     64        
6.11.     Securities Activities     64         6.12.     Material Agreements    
64         6.13.     Compliance with Laws     65         6.14.     Assets and
Properties     65         6.15.     Statutory Indebtedness Restrictions     65  
      6.16.     Insurance     65         6.17.     Environmental Matters     65
 
 
          (A)   Environmental Representations     65  
 
          (B)   Materiality     66         6.18.     Representations and
Warranties of each Subsidiary Borrower     66  
 
          (A)   Organization and Corporate Powers     66  
 
          (B)   Binding Effect     66  
 
          (C)   No Conflict; Government Consent     66  
 
          (D)   Filing     67  
 
          (E)   No Immunity     67  
 
          (F)   Application of Representations and Warranties     67        
6.19.     Benefits     67  

iv



--------------------------------------------------------------------------------



 



                                6.20.     Solvency     68  
 
                        ARTICLE VII: COVENANTS     68  
 
                              7.1.     Reporting     68  
 
          (A)   Financial Reporting     68  
 
          (B)   Notice of Default     69  
 
          (C)   Lawsuits     70  
 
          (D)   ERISA Notices     71  
 
          (E)   Other Indebtedness     71  
 
          (F)   Other Reports     72  
 
          (G)   Environmental Notices     72  
 
          (H)   Other Information     72         7.2.     Affirmative Covenants
    72  
 
          (A)   Existence, Etc     72  
 
          (B)   Corporate Powers; Conduct of Business     72  
 
          (C)   Compliance with Laws, Etc     72  
 
          (D)   Payment of Taxes and Claims; Tax Consolidation     73  
 
          (E)   Insurance     73  
 
          (F)   Inspection of Property; Books and Records; Discussions     73  
 
          (G)   ERISA Compliance     73  
 
          (H)   Maintenance of Property     74  
 
          (I)   Environmental Compliance     74  
 
          (J)   Use of Proceeds     74  
 
          (K)   Subsidiary Guarantors     74  
 
          (L)   Foreign Employee Benefit Compliance     75         7.3.    
Negative Covenants     75  
 
          (A)   Subsidiary Indebtedness     75  
 
          (B)   Sales of Assets     77  
 
          (C)   Liens     77  
 
          (D)   Investments     78  
 
          (E)   Contingent Obligations     78  
 
          (F)   Conduct of Business; Subsidiaries; Permitted Acquisitions     79
 
 
          (G)   Transactions with Shareholders and Affiliates     80  
 
          (H)   Restriction on Fundamental Changes     80  
 
          (I)   Sales and Leasebacks     81  
 
          (J)   Margin Regulations     81  
 
          (K)   ERISA     81  
 
          (L)   Corporate Documents     81  
 
          (M)   Fiscal Year     81  
 
          (N)   Subsidiary Covenants     81  
 
          (O)   Hedging Obligations     82  
 
          (P)   Issuance of Disqualified Stock     82  
 
          (Q)   Non-Guarantor Subsidiaries     82  
 
          (R)   Intercompany Indebtedness     82  
 
          (S)   Restricted Payments     82  
 
          (T)   Changes to Note Purchase Agreement and Related Indebtedness    
82         7.4.     Financial Covenants     83  

v



--------------------------------------------------------------------------------



 



                         
 
          (A)   Maximum Leverage Ratio     83  
 
          (B)   Minimum Fixed Charge Coverage Ratio     83  
 
          (C)   Minimum Consolidated Net Worth     84  
 
                        ARTICLE VIII: DEFAULTS     84  
 
                              8.1.     Defaults     84  
 
          (A)   Failure to Make Payments When Due     84  
 
          (B)   Breach of Certain Covenants     84  
 
          (C)   Breach of Representation or Warranty     84  
 
          (D)   Other Defaults     85  
 
          (E)   Default as to Other Indebtedness     85  
 
          (F)   Involuntary Bankruptcy; Appointment of Receiver, Etc     85  
 
          (G)   Voluntary Bankruptcy; Appointment of Receiver, Etc     86  
 
          (H)   Judgments and Attachments     86  
 
          (I)   Dissolution     86  
 
          (J)   Loan Documents     86  
 
          (K)   Termination Event     86  
 
          (L)   Waiver of Minimum Funding Standard     86  
 
          (M)   Change of Control     86  
 
          (N)   Environmental Matters     87  
 
          (O)   Guarantor Revocation     87  
 
                        ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES     87  
 
                              9.1.     Termination of Commitments; Acceleration
    87         9.2.     Amendments     88         9.3.     Preservation of
Rights     89  
 
                        ARTICLE X: GUARANTY     89  
 
                              10.1.     Guaranty     89         10.2.    
Waivers; Subordination of Subrogation     90         10.3.     Guaranty Absolute
    90         10.4.     Acceleration     91         10.5.     Marshaling;
Reinstatement     92         10.6.     Termination Date     92  
 
                        ARTICLE XI: GENERAL PROVISIONS     92  
 
                              11.1.     Survival of Representations     92      
  11.2.     Governmental Regulation     92         11.3.     Performance of
Obligations     92         11.4.     Headings     93         11.5.     Entire
Agreement     93         11.6.     Several Obligations; Benefits of this
Agreement     93         11.7.     Expenses; Indemnification     93  
 
          (A)   Expenses     93  
 
          (B)   Indemnity     94  
 
          (C)   Waiver of Certain Claims; Settlement of Claims     95  

vi



--------------------------------------------------------------------------------



 



                         
 
          (D)   Survival of Agreements     95         11.8.     Numbers of
Documents     95         11.9.     Accounting     95         11.10.    
Severability of Provisions     96         11.11.     Nonliability of Lenders    
96         11.12.     GOVERNING LAW     96         11.13.     CONSENT TO
JURISDICTION; SERVICE OF PROCESS; JURY TRIAL     96  
 
          (A)   EXCLUSIVE JURISDICTION     96  
 
          (B)   OTHER JURISDICTIONS     97  
 
          (C)   VENUE     97  
 
          (D)   SERVICE OF PROCESS     97  
 
          (E)   WAIVER OF JURY TRIAL     97  
 
          (F)   ADVICE OF COUNSEL     98         11.14.     Other Transactions  
  98         11.15.     Subordination of Intercompany Indebtedness     98      
  11.16.     Lenders Not Utilizing Plan Assets     99         11.17.    
Collateral     99         11.18.     PMP     100         11.19.     USA PATRIOT
Act     100  
 
                        ARTICLE XII: THE ADMINISTRATIVE AGENT     100  
 
                              12.1.     Appointment; Nature of Relationship    
100         12.2.     Powers     100         12.3.     General Immunity     100
        12.4.     No Responsibility for Credit Extensions, Creditworthiness,
Recitals, Etc     100         12.5.     Action on Instructions of Lenders    
101         12.6.     Employment of Agents and Counsel     101         12.7.    
Reliance on Documents; Counsel     101         12.8.     The Administrative
Agent’s Reimbursement and Indemnification     101         12.9.     Rights as a
Lender     102         12.10.     Lender Credit Decision     102         12.11.
    Successor Administrative Agent     102         12.12.     Documentation
Agents, Syndication Agent and Arrangers     103  
 
                        ARTICLE XIII: SETOFF; RATABLE PAYMENTS     103  
 
                              13.1.     Setoff     103         13.2.     Ratable
Payments     103         13.3.     Application of Payments     103         13.4.
    Relations Among Lenders     104  
 
          (A)   No Action Without Consent     104  
 
          (B)   Not Partners; No Liability     104  
 
                        ARTICLE XIV: BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS     105  
 
                              14.1.     Successors and Assigns     105        
14.2.     Participations     105  

vii



--------------------------------------------------------------------------------



 



                         
 
          (A)   Permitted Participants; Effect     105  
 
          (B)   Voting Rights     106  
 
          (C)   Benefit of Setoff     106         14.3.     Assignments     106
 
 
          (A)   Permitted Assignments     106  
 
          (B)   Effect; Effective Date     107  
 
          (C)   The Register     107  
 
          (D)   Designated Lender     108         14.4.     Confidentiality    
109         14.5.     Dissemination of Information     109  
 
                        ARTICLE XV: NOTICES     109  
 
                              15.1.     Giving Notice     109         15.2.    
Change of Address     110  
 
                        ARTICLE XVI: COUNTERPARTS     110  

viii



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

          Exhibits

 
       
EXHIBIT A-1
  —   Commitments (Definitions)
EXHIBIT A-2
      Issuing Banks
EXHIBIT A-3
      Mandatory Cost
EXHIBIT B
  —   Form of Borrowing/Election Notice (Section 2.2 and Section 2.7 and
Section 2.9)
EXHIBIT C
  —   Form of Request for Letter of Credit (Section 3.4)
EXHIBIT D
  —   Form of Assignment and Acceptance Agreement (Sections 2.19 and 14.3)
EXHIBIT E-1
  —   Form of Company’s US Counsel’s Opinion (Section 5.1)
EXHIBIT E-2
  —   Form of Company’s Foreign Counsel’s Opinion (Section 5.1)
EXHIBIT E-3
  —   List of Closing Documents (Section 5.1)
EXHIBIT E-4
  —   Form of Counsel’s Opinion for Subsidiary Borrowers
EXHIBIT F
  —   Form of Officer’s Certificate (Sections 5.3 and 7.1(A)(iii))
EXHIBIT G
  —   Form of Compliance Certificate (Sections 5.3 and 7.1(A)(iii))
EXHIBIT H
  —   Form of Subsidiary Guaranty (Definitions)
EXHIBIT I
  —   Form of Revolving Loan Note
EXHIBIT J
  —   Form of Assumption Letter (Definitions)
EXHIBIT K
  —   Form of Designation Agreement (Section 14.3(D))
EXHIBIT L
  —   Form of Commitment and Acceptance (Section 2.5(B)(i))
 
        Schedules

 
       
Schedule 1.1.1
  —   Permitted Existing Indebtedness (Definitions)
Schedule 1.1.2
  —   Permitted Existing Investments (Definitions)
Schedule 1.1.3
  —   Permitted Existing Liens (Definitions)
Schedule 1.1.4
  —   Permitted Existing Contingent Obligations (Definitions)
Schedule 1.1.5
  —   Material Subsidiaries and Foreign Subsidiaries that are not Excluded
Foreign Subsidiaries
Schedule 1.1.6
  —   PMP (Definitions)
Schedule 3.2
  —   Transitional Letters of Credit (Section 3.2)
Schedule 6.4
  —   Pro Forma Financial Statements (Section 6.4(A))
Schedule 6.7
  —   FTC Litigation (Section 6.7)
Schedule 6.8
  —   Subsidiaries (Section 6.8)
Schedule 6.17
  —   Environmental Matters (Section 6.17)
Schedule 7.3(N)
  —   Subsidiary Covenants (Section 7.3(N))
Schedule 7.3(S)
  —   Permitted Restricted Payments (Section 7.3(S))

ix



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This Second Amended and Restated Credit Agreement dated as of
October 13, 2006 is entered into among Chicago Bridge & Iron Company N.V., a
corporation organized under the laws of The Kingdom of the Netherlands (the
“Company”), and one or more Subsidiaries of the Company (whether now existing or
hereafter formed collectively referred to herein as the “Subsidiary Borrowers”),
the institutions from time to time parties hereto as Lenders, whether by
execution of this Agreement or an Assignment Agreement pursuant to Section 14.3,
and JPMorgan Chase Bank, National Association, in its capacity as contractual
representative (the “Administrative Agent”) for itself and the other Lenders to
amend and restate the Existing Credit Agreement and, from and after the Closing
Date, the Existing Credit Agreement is hereby amended and restated in their
entirety to read as set forth herein. The parties hereto agree as follows:
ARTICLE I: DEFINITIONS
          1.1. Certain Defined Terms. In addition to the terms defined above,
the following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined as
used in this Agreement:
          “Accounting Change” is defined in Section 11.9.
          “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Company or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any Person, firm, corporation or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding Equity Interests of another Person.
          “Adjusted Aggregate Commitment” means, on any date of determination,
the Aggregate Commitment minus an amount equal to three percent (3%) of the
aggregate face amounts of all Letters of Credit denominated in Agreed Currencies
other than Dollars.
          “Adjusted Indebtedness” of a Person means, without duplication, such
Person’s Indebtedness but excluding obligations with respect to (i) the undrawn
portion of any Performance Letters of Credit, bank guarantees supporting
obligations comparable to those supported by Performance Letters of Credit and
all reimbursement agreements related thereto, (ii) liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transaction which do not
create a liability on the consolidated balance sheet of such Person and
(iii) payment or other obligations to Praxair or its Affiliates in respect of
employee benefits under the Employee Benefits Disaffiliation Agreement dated
January 1, 1997, between Chicago Bridge & Iron Company and Praxair, as amended
from time to time.

1



--------------------------------------------------------------------------------



 



          “Administrative Agent” means JPMorgan in its capacity as contractual
representative for itself and the Lenders pursuant to Article XII hereof and any
successor Administrative Agent appointed pursuant to Article XII hereof.
          “Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Loans made by some or all of the Lenders to the applicable
Borrower of the same Type and, in the case of Eurodollar Rate Advances for the
same Interest Period.
          “Affected Lender” is defined in Section 2.19.
          “Affiliate” of any Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
A Person shall be deemed to control another Person if the controlling Person is
the “beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934) of greater than ten percent (10.0%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.
          “Aggregate Commitment” means the aggregate of the Commitments of all
the Lenders, as may be adjusted from time to time pursuant to the terms hereof.
The Aggregate Commitment as of the Closing Date is Eight Hundred Fifty Million
Dollars ($850,000,000).
          “Agreed Currencies” means (i) Dollars and (ii) any other Eligible
Agreed Currency which the applicable Borrower requests the applicable Issuing
Bank to include as an Agreed Currency hereunder and which is acceptable to such
Issuing Bank and the Administrative Agent. For purposes of this definition,
“Eligible Agreed Currency” means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated.
          “Agreement” means this Second Amended and Restated Credit Agreement,
as it may be amended, restated or otherwise modified and in effect from time to
time.
          “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States from time to time, applied in a
manner consistent with that used in preparing the financial statements of the
Company referred to in Section 6.4(B) hereof; provided, however, except as
provided in Section 11.9, that with respect to the calculation of financial
ratios and other financial tests required by this Agreement, “Agreement
Accounting Principles” means generally accepted accounting principles as in
effect in the United States as of the date of this Agreement, applied in a
manner consistent with that used in preparing the financial statements of the
Company referred to in Section 6.4(B) hereof.
          “Alternate Base Rate” means, for any day, a fluctuating rate of
interest per annum equal to the higher of (i) the Prime Rate for such day and
(ii) the sum of (a) the Federal Funds Effective Rate for such day and
(b) one-half of one percent (0.5%) per annum.

2



--------------------------------------------------------------------------------



 



          “Applicable Commitment Fee Percentage” means, as at any date of
determination, the rate per annum then applicable in the determination of the
amount payable under Section 2.14(C)(i) hereof determined in accordance with the
provisions of Section 2.14(D)(ii) hereof.
          “Applicable Eurodollar Margin” means, as at any date of determination,
the rate per annum then applicable to Eurodollar Rate Loans determined in
accordance with the provisions of Section 2.14(D)(ii) hereof.
          “Applicable Floating Rate Margins” means, as at any date of
determination, the rate per annum then applicable to Floating Rate Loans,
determined in accordance with the provisions of Section 2.14(D)(ii) hereof.
          “Applicable L/C Fee Percentage” means, as at any date of
determination, (x) with respect to Performance Letters of Credit, the rate per
annum then applicable to Performance Letters of Credit, and (y) with respect to
Financial Letters of Credit, the rate per annum then applicable to Financial
Letters of Credit, in each case determined in accordance with the provisions of
Section 2.14(D)(ii).
          “Arrangers” means JPMSI and BAS, in their respective capacities as the
arrangers for the credit transaction evidenced by this Agreement.
          “Asset Sale” means, with respect to any Person, the sale, lease,
conveyance, disposition or other transfer by such Person of any of its assets
(including by way of a sale-leaseback transaction, and including the sale or
other transfer of any of the Equity Interests of any Subsidiary of such Person,
but not the Equity Interests of such Person) to any Person other than the
Company or any of its wholly-owned Subsidiaries other than (i) the sale of
inventory in the ordinary course of business and (ii) the sale or other
disposition of any obsolete equipment disposed of in the ordinary course of
business.
          “Assignment Agreement” means an assignment and acceptance agreement
entered into in connection with an assignment pursuant to Section 14.3 hereof in
substantially the form of Exhibit D.
          “Assumption Letter” means a letter of a Subsidiary of the Company
addressed to the Lenders in substantially the form of Exhibit J hereto pursuant
to which such Subsidiary agrees to become a “Subsidiary Borrower” and agrees to
be bound by the terms and conditions hereof.
          “Authorized Officer” means the Managing Director of the Company, or
such other Person as authorized by the Managing Director, acting singly;
provided, that the Administrative Agent shall have received a manually signed
certificate of the Secretary of the Company as to the incumbency of, and bearing
a manual specimen signature of, such duly authorized Person.
          “Bank Undertaking” means an independent undertaking (within the
meaning of, and complying with the requirements of, 12 C.F.R §§7.1016 or 7.1017)
of an issuer thereof (including an Issuing Bank) as to which such issuer’s
obligation to honor depends upon the

3



--------------------------------------------------------------------------------



 



presentation of specified documents and not upon nondocumentary conditions or
any question or fact or law.
          “BAS” means Banc of America Securities LLC, and its successors.
          “Benefit Plan” means a defined benefit plan as defined in
Section 3(35) of ERISA (other than a Multiemployer Plan or Foreign Pension Plan)
in respect of which the Company or any other member of the Controlled Group is,
or within the immediately preceding six (6) years was, an “employer” as defined
in Section 3(5) of ERISA.
          “Borrower” means, as applicable, any of the Company and the Subsidiary
Borrowers, together with their permitted respective successors and assigns; and
“Borrowers” shall mean, collectively, the Company and the Subsidiary Borrowers.
          “Borrowing Date” means a date on which an Advance or Swing Line Loan
is made hereunder.
          “Borrowing/Election Notice” is defined in Section 2.7.
          “Business Day” means (i) with respect to any borrowing, payment or
rate selection of Loans bearing interest at the Eurodollar Rate, a day (other
than a Saturday or Sunday) on which banks are open for business in Chicago,
Illinois and New York, New York and on which dealings in Dollars and the other
Agreed Currencies are carried on in the London interbank market (and, if the
Letter of Credit which is the subject of such issuance or payment is denominated
in euro, a day upon which such clearing system as is determined by the
Administrative Agent to be suitable for clearing or settlement of the euro is
open for business) and (ii) for all other purposes a day (other than a Saturday
or Sunday) on which banks are open for business in Chicago, Illinois and New
York, New York.
          “Buying Lender” is defined in Section 2.5(B)(ii).
          “Capital Stock” means (i) in the case of a corporation, corporate
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (iii) in the case of a partnership, partnership
interests (whether general or limited) and (iv) any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person.
          “Capitalized Lease” of a Person means any lease of property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.
          “Capitalized Lease Obligations” of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be capitalized
on a balance sheet of such Person prepared in accordance with Agreement
Accounting Principles.
          “Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and

4



--------------------------------------------------------------------------------



 



credit of the United States government; (ii) domestic and Eurodollar
certificates of deposit and time deposits, bankers’ acceptances and floating
rate certificates of deposit issued by any commercial bank organized under the
laws of the United States, any state thereof, the District of Columbia, any
foreign bank, or its branches or agencies, the long-term indebtedness of which
institution at the time of acquisition is rated A- (or better) by S&P or A3 (or
better) by Moody’s, and which certificates of deposit and time deposits are
fully protected against currency fluctuations for any such deposits with a term
of more than ninety (90) days; (iii) shares of money market, mutual or similar
funds having assets in excess of $100,000,000 and the investments of which are
limited to (x) investment grade securities (i.e., securities rated at least Baa
by Moody’s or at least BBB by S&P) and (y) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s (all such institutions being, “Qualified Institutions”); (iv) commercial
paper of Qualified Institutions; provided that the maturities of such Cash
Equivalents shall not exceed three hundred sixty-five (365) days from the date
of acquisition thereof; and (v) auction rate securities (long-term, variable
rate bonds tied to short-term interest rates) that are rated Aaa by Moody’s or
AAA by S&P.
          “Change” is defined in Section 4.2.
          “Change of Control” means an event or series of events by which:
     (i) any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of twenty percent (20%) or more of the voting power of the then
outstanding Capital Stock of the Company entitled to vote generally in the
election of the directors of the Company; or
     (ii) the majority of the board of directors of the Company fails to consist
of Continuing Directors; or
     (iii) except as expressly permitted under the terms of this Agreement, the
Company or any Subsidiary Borrower consolidates with or merges into another
Person or conveys, transfers or leases all or substantially all of its property
to any Person, or any Person consolidates with or merges into the Company or any
Subsidiary Borrower, in either event pursuant to a transaction in which the
outstanding Capital Stock of the Company or such Subsidiary Borrower, as
applicable, is reclassified or changed into or exchanged for cash, securities or
other property; or
     (iv) except as otherwise expressly permitted under the terms of this
Agreement, the Company shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Capital Stock of each of
the Subsidiary Guarantors or shall cease to have the power, directly or
indirectly, to elect all of the members of the board of directors of each of the
Subsidiary Guarantors.

5



--------------------------------------------------------------------------------



 



          “Closing Date” means October 13, 2006.
          “Code” means the Internal Revenue Code of 1986, as amended, reformed
or otherwise modified from time to time.
          “Commission” means the Securities and Exchange Commission of the
United States of America and any Person succeeding to the functions thereof.
          “Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans and to purchase participations in Letters of Credit and to
participate in Swing Line Loans not exceeding the amount set forth on
Exhibit A-1 to this Agreement opposite its name thereon under the heading
“Commitment” or in the Assignment Agreement by which it became a Lender, as such
amount may be modified from time to time pursuant to the terms of this Agreement
or to give effect to any applicable Assignment Agreement.
          “Commitment Increase Notice” is defined in Section 2.5(B)(i).
          “Company” means Chicago Bridge & Iron Company N.V., a corporation
organized under the laws of The Kingdom of the Netherlands.
          “Computation Date” is defined in Section 2.4(B).
          “Consolidated Fixed Charges” means, for any period, the sum of
(i) Consolidated Long-Term Lease Rentals for such period and (ii) consolidated
interest expense of the Company and its Subsidiaries (including capitalized
interest and the interest component of Capitalized Leases) for such period.
          “Consolidated Long-Term Lease Rentals” means, for any period, the sum
of the minimum amount of rental and other obligations of the Company and its
Subsidiaries required to be paid during such period under all leases of real or
personal property (other than Capital Leases) having a term (including any
required renewals or extensions or any renewals or extensions at the option of
the lessor or lessee) of one year or more after the commencement of the initial
term, determined on a consolidated basis in accordance with GAAP.
          “Consolidated Net Income” means, for any period, the net income (or
deficit) of the Company and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, but excluding in any event (a) any
extraordinary gain or loss (net of any tax effect) and (b) net earnings of any
Person (other than a Subsidiary) in which the Company or any Subsidiary has an
ownership interest unless such net earnings shall have actually been received by
the Company or such Subsidiary in the form of cash distributions.
          “Consolidated Net Income Available for Fixed Charges” means, for any
period, Consolidated Net Income plus, to the extent deducted in determining such
Consolidated Net Income, (i) provisions for income taxes and (ii) Consolidated
Fixed Charges.
          “Consolidated Net Worth” means, at a particular date, all amounts
which would be included under shareholders’ or members’ equity on the
consolidated balance sheet for the Company and its consolidated Subsidiaries
plus any preferred stock of the Company to the extent

6



--------------------------------------------------------------------------------



 



that it has not been redeemed for indebtedness, as determined in accordance with
Agreement Accounting Principles.
          “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos, polychlorinated biphenyls (“PCBs”), or any
constituent of any such substance or waste, and includes but is not limited to
these terms as defined in Environmental, Health or Safety Requirements of Law.
          “Contingent Obligation”, as applied to any Person, means any
Contractual Obligation, contingent or otherwise, of that Person with respect to
any Indebtedness of another or other obligation or liability of another,
including, without limitation, any such Indebtedness, obligation or liability of
another directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), co-made or discounted
or sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable, including Contractual Obligations
(contingent or otherwise) arising through any agreement to purchase, repurchase,
or otherwise acquire such Indebtedness, obligation or liability or any security
therefor, or to provide funds for the payment or discharge thereof (whether in
the form of loans, advances, stock purchases, capital contributions or
otherwise), or to maintain solvency, assets, level of income, or other financial
condition, or to make payment other than for value received. The amount of any
Contingent Obligation shall be equal to the present value of the portion of the
obligation so guaranteed or otherwise supported, in the case of known recurring
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
          “Continuing Director” means, with respect to any person as of any date
of determination, any member of the board of directors of such Person who
(a) was a member of such board of directors on the Closing Date, or (b) was
nominated for election or elected to such board of directors with the approval
of the required majority of the Continuing Directors who were members of such
board at the time of such nomination or election; provided that an individual
who is so elected or nominated in connection with a merger, consolidation,
acquisition or similar transaction shall not be a Continuing Director unless
such individual was a Continuing Director prior thereto.
          “Contractual Obligation”, as applied to any Person, means any
provision of any equity or debt securities issued by that Person or any
indenture, mortgage, deed of trust, security agreement, pledge agreement,
guaranty, contract, undertaking, agreement or instrument (including, without
limitation, the Note Purchase Agreement), in any case in writing, to which that
Person is a party or by which it or any of its properties is bound, or to which
it or any of its properties is subject.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

7



--------------------------------------------------------------------------------



 



          “Controlled Group” means the group consisting of (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as the Company; (ii) a partnership or
other trade or business (whether or not incorporated) which is under common
control (within the meaning of Section 414(c) of the Code) with the Company; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Code) as the Company, any corporation described in clause
(i) above or any partnership or trade or business described in clause
(ii) above.
          “Country Risk Event” means:
     (i) any law, action or failure to act by any Governmental Authority in the
applicable Borrower’s or Letter of Credit beneficiary’s country which has the
effect of:
     (a) changing the Obligations as originally agreed,
     (b) changing the ownership or control by the applicable Borrower or Letter
of Credit beneficiary of its business, or
     (c) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;
     (ii) force majeure; and
     (iii) any similar event
which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the Obligations in
the applicable Agreed Currency into an account designated by the Administrative
Agent or applicable Issuing Bank and freely available to the Administrative
Agent or such Issuing Bank.
          “Customary Permitted Liens” means:
     (i) Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet due or (if foreclosure, distraint, sale
or other similar proceedings shall not have been commenced or any such
proceeding after being commenced is stayed) which are being contested in good
faith by appropriate proceedings properly instituted and diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with Agreement Accounting Principles;
     (ii) statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen, service providers or workmen and other
similar Liens imposed by law created in the ordinary course of business for
amounts not yet due or which are being contested in good faith by appropriate
proceedings properly instituted and diligently conducted and with respect to
which adequate reserves or

8



--------------------------------------------------------------------------------



 



other appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;
     (iii) Liens (other than Environmental Liens and Liens in favor of the IRS
or the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Company’s or its Subsidiary’s assets or
property taken as a whole or materially impair the use thereof in the operation
of the businesses taken as a whole, and (B) all Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount exceeding $5,000,000;
     (iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of the Company or any of its respective
Subsidiaries;
     (v) Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and
     (vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
          “Default” means an event described in Article VIII hereof.
          “Designated Lender” means, with respect to each Designating Lender,
each Eligible Designee designated by such Designating Lender pursuant to
Section 14.3(D).
          “Designating Lender” means, with respect to each Designated Lender,
the Lender that designated such Designated Lender pursuant to Section 14.3(D).
          “Designation Agreement” is defined in Section 14.3(D).
          “Disclosed Litigation” is defined in Section 6.7.
          “Disqualified Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is ninety-one (91) days after the Termination Date.

9



--------------------------------------------------------------------------------



 



          “DOL” means the United States Department of Labor and any Person
succeeding to the functions thereof.
          “Dollar” and “$” means dollars in the lawful currency of the United
States of America.
          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of such amount of Dollars if such currency is any currency other than
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such currency on the
London market at 11:00 a.m., London time, on or as of the most recent
Computation Date provided for in Section 2.4(B).
          “Domestic Subsidiary” means a Subsidiary of the Company organized
under the laws of a jurisdiction located in the United States of America and
substantially all of the operations of which are conducted within the United
States.
          “Dutch Banking Act” means means the Dutch Act on the Supervision of
Credit Institutions 1992 (Wet toezicht kredietwezen 1992), as amended or
restated from time to time.
          “Dutch Exemption Regulation” means the Exemption Regulation dated 26
June 2002 of the Ministry of Finance of the Netherlands, as promulgated in the
Dutch Banking Act.
          “EBIT” means, for any period, on a consolidated basis for the Company
and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with Agreement Accounting
Principles, of (i) Net Income, plus (ii) Interest Expense to the extent deducted
in computing Net Income, plus (iii) charges against income for foreign, federal,
state and local taxes to the extent deducted in computing Net Income, plus
(iv) any other non-recurring non-cash charges (excluding any such non-cash
charges to the extent any such non-cash charge becomes, or is expected to
become, a cash charge in a later period) to the extent deducted in computing Net
Income, plus (v) extraordinary losses incurred other than in the ordinary course
of business to the extent deducted in computing Net Income, minus (vi) any
non-recurring non-cash credits to the extent added in computing Net Income,
minus (vii) extraordinary gains realized other than in the ordinary course of
business to the extent added in computing Net Income.
          “EBITDA” means, for any period, on a consolidated basis for the
Company and its Subsidiaries, the sum of the amounts for such period, without
duplication, calculated in each case in accordance with Agreement Accounting
Principles, of (i) EBIT plus (ii) depreciation expense to the extent deducted in
computing Net Income, plus (iii) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Net Income.
          “Effective Commitment Amount” is defined in Section 2.5(B)(i).
          “Eligible Assignee” means a Person that is primarily engaged in the
business of commercial banking and that (A) is an affiliate of a Lender or
(B) shall have senior unsecured

10



--------------------------------------------------------------------------------



 



long-term debt ratings which are rated at least BBB (or the equivalent) as
publicly announced by S&P or Fitch Investors Services, Inc. or Baa2 (or the
equivalent) as publicly announced by Moody’s, or shall otherwise be reasonably
acceptable to the Administrative Agent and the Issuing Banks.
          “Eligible Cash Equivalents” means Cash Equivalents consisting of
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States government and backed by the full faith and credit of the United
States government, (ii) domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or
agencies, the long-term indebtedness of which institution at the time of
acquisition is rated A- (or better) by S&P or A3 (or better) by Moody’s, and
which certificates of deposit and time deposits are fully protected against
currency fluctuations for any such deposits with a term of more than ninety
(90) days, (iii) commercial paper rated at least A-1 by Standard & Poor’s
Ratings Services or P-1 by Moody’s Investors Service, Inc. and maturing not more
than thirty (30) days from the date of issuance or (iv) debt securities other
than commercial paper, the issuer of which shall have a senior unsecured
long-term debt rating from Standard & Poor’s Ratings Services of at least A and
which debt securities shall mature not more than thirty (30) days from the date
of issuance.
          “Eligible Designee” means a special purpose corporation, partnership,
limited partnership or limited liability company that is administered by a
Lender or an Affiliate of a Lender and (i) is organized under the laws of the
United States of America or any state thereof, (ii) is engaged primarily in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business, (iii) issues (or the parent of which issues) commercial
paper rated at least A-1 or the equivalent thereof by S&P or the equivalent
thereof by Moody’s and (iv) to the extent required under the Dutch Banking Act
and the Dutch Exemption Regulation, is a PMP.
          “EMU” means Economic and Monetary Union as contemplated in the Treaty
on European Union.
          “Environmental, Health or Safety Requirements of Law” means all
Requirements of Law derived from or relating to foreign, federal, state and
local laws or regulations relating to or addressing pollution or protection of
the environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
          “Environmental Lien” means a lien in favor of any Governmental
Authority for (a) any liability under Environmental, Health or Safety
Requirements of Law, or (b) damages arising from, or costs incurred by such
Governmental Authority in response to, a Release or threatened Release of a
Contaminant into the environment.

11



--------------------------------------------------------------------------------



 



          “Equity Interests” means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock). Equity Interests will not
include any Incentive Arrangements or obligations or payments thereunder.
          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time including (unless the context otherwise requires) any
rules or regulations promulgated thereunder.
          “Escalating L/C” means each Letter of Credit which provides for an
increasing face amount from time to time.
          “euro” and/or “EUR” means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of EMU.
          “Eurodollar Base Rate” means, with respect to a Eurodollar Rate
Advance for the relevant Interest Period, the applicable British Bankers’
Association Interest Settlement Rate for deposits in Dollars appearing on
Reuters Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period, provided that, (i) if Reuters Screen FRBD is not available to
the Administrative Agent for any reason, the applicable Eurodollar Reference
Rate for the relevant Interest Period shall instead be the applicable British
Bankers’ Association Interest Settlement Rate for deposits in Dollars as
reported by any other generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available, the applicable Eurodollar Reference Rate for the relevant Interest
Period shall instead be the rate determined by the Administrative Agent to be
the rate at which JPMorgan offers to place deposits in Dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of JPMorgan’s relevant Eurodollar Loan and having a maturity
equal to such Interest Period.
          “Eurodollar Rate” means, with respect to a Eurodollar Rate Advance for
the relevant Interest Period, the sum of (i) the quotient of (a) the Eurodollar
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the then Applicable Eurodollar Margin, changing as and when the
Applicable Eurodollar Margin changes, plus (iii) for Eurodollar Rate Advances by
a Lender from its office or branch in the United Kingdom, the Mandatory Cost,
plus (iv) any other mandatory costs imposed by any governmental or regulatory
authority.

12



--------------------------------------------------------------------------------



 



          “Eurodollar Rate Advance” means an Advance which bears interest at a
Eurodollar Rate.
          “Eurodollar Rate Loan” means a Loan made on a fully syndicated basis
pursuant to Section 2.1, which bears interest at a Eurodollar Rate.
          “Excluded Foreign Subsidiary” means any Foreign Subsidiary other than
those listed as Foreign Subsidiaries on Schedule 1.1.5.
          “Executive Equity Repurchase Payment” means the amount of the payment,
if any, up to but not exceeding $36,500,000 made by the Company to fulfill its
contractual obligation to honor the exercise by a former executive of the
Company of a put to the Company of common shares of the Company on or before
January 30, 2007 at a per share price equal to the average of the high and low
share price on the date the put exercise notice is received by the Company.
          “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement dated as of May 12, 2005 by and among the Company and certain
of the Subsidiary Borrowers parties thereto, the lenders party thereto and
JPMorgan as administrative agent.
          “Facility Termination Date” shall mean the date on which all of the
Termination Conditions have been satisfied.
          “Federal Funds Effective Rate” means, for any day, an interest rate
per annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
          “Financial Credit Obligations” means the sum of the outstanding
principal amount of all Loans and all Financial L/C Obligations.
          “Financial Credit Sublimit” means, at any time, an amount equal to 50%
of the Aggregate Commitment at such time.
          “Financial L/C Obligations” means, without duplication, an amount
equal to the sum of (i) the aggregate of the Dollar Amount then available for
drawing under each of the Financial Letters of Credit (provided that, with
respect to any Escalating L/C which is a Financial Letter of Credit, such
available amount shall equal the maximum Dollar Amount (after giving effect to
all possible increases) available to be drawn under such Escalating L/C),
(ii) the Dollar Amount equal to the stated amount of all outstanding L/C Drafts
corresponding to the Financial Letters of Credit, which L/C Drafts have been
accepted by the applicable Issuing Bank, (iii) the aggregate outstanding Dollar
Amount of all Reimbursement Obligations under Financial Letters of Credit at
such time and (iv) the aggregate Dollar Amount equal to the maximum stated
amount of all Financial Letters of Credit requested by the Borrowers but not yet
issued or, in the

13



--------------------------------------------------------------------------------



 



case of an Escalating L/C which is a Financial Letter of Credit, the portion of
such maximum stated amount not yet issued (unless the request for an unissued
Financial Letter of Credit has been denied).
          “Financial Letter of Credit” means any letter of credit or Bank
Undertaking other than a Performance Letter of Credit.
          “Financial Officer” means any of the chief financial officer,
principal accounting officer, treasurer or controller of the Company, acting
singly.
          “Fixed Charge Coverage Ratio” is defined in Section 7.4(B).
          “Floating Rate” means, for any day for any Loan, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes, plus the then Applicable Floating Rate Margin.
          “Floating Rate Advance” means an Advance which bears interest at the
Floating Rate.
          “Floating Rate Loan” means a Loan, or portion thereof, which bears
interest at the Floating Rate.
          “Foreign Employee Benefit Plan” means any employee benefit plan as
defined in Section 3(3) of ERISA which is maintained or contributed to for the
benefit of the employees of the Company, any of its respective Subsidiaries or
any members of its Controlled Group and is not covered by ERISA pursuant to
ERISA Section 4(b)(4).
          “Foreign Pension Plan” means any employee benefit plan as described in
Section 3(3) of ERISA for which the Company or any member of its Controlled
Group is a sponsor or administrator and which (i) is maintained or contributed
to for the benefit of employees of the Company, any of its respective
Subsidiaries or any member of its Controlled Group, (ii) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (iii) under applicable local law, is
required to be funded through a trust or other funding vehicle.
          “Foreign Subsidiary” means a Subsidiary of the Company which is not a
Domestic Subsidiary.
          “Funded Issuing Bank” means, at any date of determination, each
Issuing Bank which has issued a Letter of Credit and such Letter of Credit is
outstanding as of such date.
          “Governmental Acts” is defined in Section 3.10(A).
          “Governmental Authority” means any nation or government, any federal,
state, local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

14



--------------------------------------------------------------------------------



 



          “Gross Negligence” means recklessness, or actions taken or omitted
with conscious indifference to or the complete disregard of consequences or
rights of others affected. Gross Negligence does not mean the absence of
ordinary care or diligence, or an inadvertent act or inadvertent failure to act.
If the term “gross negligence” is used with respect to the Administrative Agent
or any Lender or any indemnitee in any of the other Loan Documents, it shall
have the meaning set forth herein.
          “Guaranteed Obligations” is defined in Section 10.1.
          “Guarantor(s)” shall mean the Company and the Subsidiary Guarantors.
          “Guaranty” means each of (i) the guaranty by the Company and each
Subsidiary Borrower of all of the Obligations of Company and the Subsidiary
Borrowers pursuant to this Agreement and (ii) the Subsidiary Guaranty, in each
case, as amended, restated, supplemented or otherwise modified from time to
time.
          “Hedging Arrangements” is defined in the definition of Hedging
Obligations below.
          “Hedging Obligations” of a Person means any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto from the fluctuations of interest rates, commodity prices,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants or any similar derivative
transactions (“Hedging Arrangements”), and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any of the foregoing.
          “Incentive Arrangements” means any stock ownership, restricted stock,
stock option, stock appreciation rights, “phantom” stock plans, employment
agreements, non-competition agreements, subscription and stockholders agreements
and other incentive and bonus plans and similar arrangements made in connection
with the retention of executives, officers or employees of the Company and its
Subsidiaries.
          “Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services (other than (i) accounts payable arising
in the ordinary course of such Person’s business payable on terms customary in
the trade, and (ii) earnouts or other similar forms of contingent purchase
prices), (c) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from property or assets now or hereafter owned
or acquired by such Person, (d) obligations which are evidenced by notes,
acceptances or other instruments, (e) Capitalized Lease Obligations,
(f) Contingent Obligations, (g) obligations with respect to any letters of
credit, bank guarantees and similar instruments, including, without

15



--------------------------------------------------------------------------------



 



limitation, Financial Letters of Credit and Performance Letters of Credit, and
all reimbursement agreements related thereto, (h) Off-Balance Sheet Liabilities
and (j) Disqualified Stock.
          “Indemnified Matters” is defined in Section 11.7(B).
          “Indemnitees” is defined in Section 11.7(B).
          “Interest Expense” means, for any period, the total gross interest
expense of the Company and its consolidated Subsidiaries, whether paid or
accrued, including, without duplication, the interest component of Capitalized
Leases, commitment and letter of credit fees, the discount or implied interest
component of Off-Balance Sheet Liabilities, capitalized interest expense,
pay-in-kind interest expense, amortization of debt documents and net payments
(if any) pursuant to Hedging Arrangements relating to interest rate protection,
all as determined in conformity with Agreement Accounting Principles.
          “Interest Period” means with respect to a Eurodollar Rate Loan, a
period of one (1), two (2), three (3) months or six (6) months, commencing on a
Business Day selected by the applicable Borrower on which a Eurodollar Rate
Advance is made to such Borrower pursuant to this Agreement. Such Interest
Period shall end on (but exclude) the day which corresponds numerically to such
date one, two, three or six months thereafter; provided, however, that if there
is no such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month. If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.
          “Investment” means, with respect to any Person, (i) any purchase or
other acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person; (iii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution actually invested by that Person to any other Person
(but excluding any subsequent passive increases or accretions to the value of
such initial capital contribution), including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business; and (iv) any non-arms length transaction by such Person with
another Person or any other transfer of assets by such Person in another Person,
with the amount of such Investment being an amount equal to the net benefit
derived by such other Person resulting from any such transactions.
          “IRS” means the Internal Revenue Service and any Person succeeding to
the functions thereof.
          “Issuing Banks” means JPMorgan or any of its Affiliates or any of the
other Lenders identified on Exhibit A-2 hereto (as amended or supplemented from
time to time) in its

16



--------------------------------------------------------------------------------



 



separate capacity as an issuer of Letters of Credit pursuant to Section 3.1. The
designation of any Lender as an Issuing Bank after the Closing Date shall be
subject to the prior written consent of such designee and the Administrative
Agent.
          “JPMorgan” means JPMorgan Chase Bank, National Association, in its
individual capacity, and its successors.
          “JPMSI” means J.P. Morgan Securities Inc, and its successors.
          “L/C Collateral Account” is defined in Section 3.12.
          “L/C Documents” is defined in Section 3.4.
          “L/C Draft” means a draft drawn on an Issuing Bank pursuant to a
Letter of Credit.
          “L/C Interest” is defined in Section 3.6.
          “L/C Obligations” means, without duplication, an amount equal to the
sum of (i) the aggregate of the Dollar Amount then available for drawing under
each of the Letters of Credit (provided that, with respect to any Escalating
L/C, such available amount shall equal the maximum Dollar Amount (after giving
effect to all possible increases) available to be drawn under such Escalating
L/C), (ii) the Dollar Amount equal to the stated amount of all outstanding L/C
Drafts corresponding to the Letters of Credit, which L/C Drafts have been
accepted by the applicable Issuing Bank, (iii) the aggregate outstanding Dollar
Amount of all Reimbursement Obligations at such time and (iv) the aggregate
Dollar Amount equal to the maximum stated amount of all Letters of Credit
requested by the Borrowers but not yet issued or, in the case of an Escalating
L/C, the portion of such maximum stated amount not yet issued (unless the
request for an unissued Letter of Credit has been denied).
          “Lenders” means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns.
          “Lender Increase Notice” is defined in Section 2.5(B)(i).
          “Lending Installation” means, with respect to a Lender or the
Administrative Agent, any office, branch, subsidiary or affiliate of such Lender
or the Administrative Agent listed on the signature pages of this Agreement for
such Lender, or on the administrative information sheets provided to the
Administrative Agent in connection herewith or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.16.
          “Letter of Credit” means the Performance Letters of Credit and
Financial Letters of Credit to be (a) issued by the Issuing Banks pursuant to
Section 3.1 hereof or (b) deemed issued by the Issuing Banks pursuant to
Section 3.2 hereof.
          “Letter of Credit Agreement” means collectively, those certain Letter
of Credit and Term Loan Agreements among the Company and certain of its
Subsidiaries as co-obligors, Bank of America, N.A. (“BofA”), as administrative
agent, BofA and JPMorgan, as L/C issuers, and the lenders

17



--------------------------------------------------------------------------------



 



parties thereto, providing for supplemental term letter of credit facilities in
an aggregate cumulative principal amount not to exceed $400,000,000 and on terms
and conditions satisfactory to the Administrative Agent.
          “Leverage Ratio” is defined in Section 7.4(A).
          “Lien” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).
          “Loan Account” is defined in Section 2.12(A).
          “Loan Documents” means this Agreement, each Assumption Letter executed
hereunder, the Subsidiary Guaranty and all other documents, instruments, notes
and agreements executed in connection therewith or contemplated thereby, as the
same may be amended, restated or otherwise modified and in effect from time to
time.
          “Loan Parties” means, at any time, the Company, each Subsidiary
Borrower that is a party hereto as of such time and each of the Guarantors.
          “Loan(s)” means, with respect to a Lender, such Lender’s portion of
any Advance made pursuant to Section 2.1 hereof, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively all Revolving Loans and Swing Line Loans, whether made or continued
as or converted to Floating Rate Loans or Eurodollar Rate Loans.
          “Mandatory Cost” is described in Exhibit A-3 hereto.
          “Margin Stock” shall have the meaning ascribed to such term in
Regulation U.
          “Market Disruption” is defined in Section 2.11.
          “Material Adverse Effect” means a material adverse effect upon (a) the
business, condition (financial or otherwise), operations, performance,
properties, results of operations or prospects of the Company, any other
Borrower, or the Company and its Subsidiaries, taken as a whole, (b) the
collective ability of the Company or any of its Subsidiaries to perform their
respective obligations under the Loan Documents, or (c) the ability of the
Lenders or the Administrative Agent to enforce the Obligations; it being
understood and agreed that the occurrence of a Product Liability Event shall not
constitute an event which causes a “Material Adverse Effect” unless and until
the aggregate amount of, or attributable to, Product Liability Events (to the
extent not covered by third-party insurance as to which the insured does not
dispute coverage) exceeds, during any period of twelve (12) consecutive months,
the greater of (x) $20,000,000 and (y) 20% of EBITDA (for the then most recently
completed period of four fiscal quarters of the Company).
          “Material Indebtedness” is defined in Section 8.1(E).

18



--------------------------------------------------------------------------------



 



          “Material Subsidiary” means, without duplication, (a) each Borrowing
Subsidiary and (b) any Subsidiary that directly or indirectly owns or Controls
any Borrowing Subsidiary or other Material Subsidiary and (c) any other
Subsidiary (i) the consolidated net revenues of which for the most recent fiscal
year of the Company for which audited financial statements have been delivered
pursuant to Section 7.01(A)(ii) were greater than five percent (5%) of the
Company’s consolidated net revenues for such fiscal year or (ii) the
consolidated tangible assets of which as of the end of such fiscal year were
greater than five percent (5%) of the Company’s consolidated tangible assets as
of such date; provided that, if at any time the aggregate amount of the
consolidated net revenues or consolidated tangible assets of all Subsidiaries
that are not Material Subsidiaries exceeds twenty percent (20%) of the Company’s
consolidated net revenues for any such fiscal year or twenty percent (20%) of
the Company’s consolidated tangible assets as of the end of any such fiscal
year, the Company (or, in the event the Company has failed to do so within
10 days, the Administrative Agent) shall designate sufficient Subsidiaries as
“Material Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Subsidiaries. For purposes of making the determinations required by this
definition, revenues and assets of Foreign Subsidiaries shall be converted into
Dollars at the rates used in preparing the consolidated balance sheet of the
Company included in the applicable financial statements. The Material
Subsidiaries on the Closing Date are identified in Schedule 1.1.5 hereto.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Company or any member of the
Controlled Group.
          “Net Cash Proceeds” means, with respect to any Asset Sale or Sale and
Leaseback Transaction by any Person, (a) cash or Cash Equivalents (freely
convertible into Dollars) received by such Person or any Subsidiary of such
Person from such Asset Sale or Sale and Leaseback Transaction (including cash
received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such Asset Sale or Sale and
Leaseback Transaction), after (i) provision for all income or other taxes
measured by or resulting from such Asset Sale or Sale and Leaseback Transaction,
(ii) payment of all brokerage commissions and other fees and expenses and
commissions related to such Asset Sale or Sale and Leaseback Transaction, and
(iii) all amounts used to repay Indebtedness (and any premium or penalty
thereon) secured by a Lien on any asset disposed of in such Asset Sale or Sale
and Leaseback Transaction or which is or may be required (by the express terms
of the instrument governing such Indebtedness or by applicable law) to be repaid
in connection with such Asset Sale or Sale and Leaseback Transaction (including
payments made to obtain or avoid the need for the consent of any holder of such
Indebtedness); and (b) cash or Cash Equivalents payments in respect of any other
consideration received by such Person or any Subsidiary of such Person from such
Asset Sale or Sale and Leaseback Transaction upon receipt of such cash payments
by such Person or such Subsidiary.
          “Net Income” means, for any period, the net earnings (or loss) after
taxes of the Company and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

19



--------------------------------------------------------------------------------



 



          “New Money Credit Event” means, with respect to any Issuing Bank, any
increase (directly or indirectly) in such Issuing Bank’s exposure (whether by
way of additional credit or banking facilities or otherwise, including as part
of a restructuring) to the applicable Borrower, any Governmental Authority in
such Borrower’s or any applicable Letter of Credit beneficiary’s country
occurring by reason of (i) any law, action or requirement of any Governmental
Authority in such Borrower’s or such Letter of Credit beneficiary’s country, or
(ii) any request in respect of external indebtedness of borrowers in such
Borrowers or such Letter of Credit beneficiary’s country applicable to banks
generally which conduct business with such borrowers, or (iii) any agreement in
relation to clause (i) or (ii), in each case to the extent calculated by
reference to the Obligations outstanding prior to such increase.
          “Note Purchase Agreement” means that certain Note Purchase Agreement
dated as of July 1, 2001 among the Company and the purchasers parties thereto.
          “Notice of Assignment” is defined in Section 14.3(B).
          “Obligations” means all Loans, L/C Obligations, advances, debts,
liabilities, obligations, covenants and duties owing, by the Borrowers or any of
their Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank,
the Arrangers, any Affiliate of the Administrative Agent or any Lender, any
Issuing Bank, any Indemnitee, of any kind or nature, present or future, arising
under this Agreement, the L/C Documents or any other Loan Document, whether or
not evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in each
case whether or not allowed), and any other sum chargeable to the Company or any
of its Subsidiaries under this Agreement or any other Loan Document.
          “Off-Balance Sheet Liabilities” of a Person means (a) any repurchase
obligation or liability of such Person or any of its Subsidiaries with respect
to Receivables sold by such Person or any of its Subsidiaries, (b) any liability
of such Person or any of its Subsidiaries under any sale and leaseback
transactions which do not create a liability on the consolidated balance sheet
of such Person, (c) any liability of such Person or any of its Subsidiaries
under any financing lease or so-called “synthetic lease” or “tax ownership
operating lease” transaction, or (d) any obligations of such Person or any of
its Subsidiaries arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries.
          “Other Taxes” is defined in Section 2.14(E)(ii).
          “Participants” is defined in Section 14.2(A).
          “Payment Date” means the last Business Day of each quarter, the
Termination Date and the Facility Termination Date.

20



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto.
          “Performance Letter of Credit” means a letter of credit or Bank
Undertaking issued to secure ordinary course performance obligations of the
Company or a Subsidiary in connection with active construction projects
(including projects about to be commenced) or bids for prospective construction
projects.
          “Permitted Acquisition” is defined in Section 7.3(F).
          “Permitted Existing Contingent Obligations” means the Contingent
Obligations of the Company and its Subsidiaries identified as such on
Schedule 1.1.4 to this Agreement.
          “Permitted Existing Indebtedness” means the Indebtedness of the
Company and its Subsidiaries identified as such on Schedule 1.1.1 to this
Agreement.
          “Permitted Existing Investments” means the Investments of the Company
and its Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
          “Permitted Existing Liens” means the Liens on assets of the Company
and its Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
          “Permitted Sale and Leaseback Transactions” means (a) (i) any Sale and
Leaseback Transaction of the Company’s administrative headquarters facility in
The Woodlands, Texas and (ii) any Sale and Leaseback Transaction of all or any
portion of the Company’s other property, in each case on terms acceptable to the
Administrative Agent and only to the extent that the aggregate amount of Net
Cash Proceeds from all such Permitted Sale and Leaseback Transactions is less
than or equal to $50,000,000 and (b) any Sale and Leaseback Transaction of the
Company’s facility in Plainfield, Illinois.
          “Person” means any individual, corporation, firm, enterprise,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, limited liability company or other entity of any kind, or
any government or political subdivision or any agency, department or
instrumentality thereof.
          “Plan” means an employee benefit plan defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, in respect of which the Company or any
member of the Controlled Group is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.
          “PMP” shall have the meaning set forth in Schedule 1.1.6.
          “Prime Rate” means the prime rate of interest announced by JPMorgan
from time to time (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes.
          “Proposed New Lender” is defined in Section 2.5(B)(i).

21



--------------------------------------------------------------------------------



 



          “Pro Rata Share” means, with respect to any Lender, the percentage
obtained by dividing (A) the Lender’s Commitment at such time (in each case, as
adjusted from time to time in accordance with the provisions of this Agreement)
by (B) the Aggregate Commitment at such time; provided, however, if the
Commitments are terminated pursuant to the terms of this Agreement, then “Pro
Rata Share” means the percentage obtained by dividing (x) the sum of (A) such
Lender’s Revolving Loans, plus (B) such Lender’s share of the obligations to
purchase participations in Swing Line Loans and Letters of Credit, by (y) the
sum of (A) the aggregate outstanding amount of Revolving Loans, plus (B) the
aggregate outstanding amount of all Swing Line Loans and the Dollar Amount of
all Letters of Credit.
          “Product Liability Event” means, solely in connection with
asbestos-related claims and litigation, (i) the entry of one or more final
judgments or orders against the Company or any Subsidiary, or (ii) the Company
or any Subsidiary (a) enters into settlements for the payment of money or
(b) pays any legal expenses associated with such judgment, orders or settlements
and any and all other aspects of any claims and litigation associated therewith,
and with respect to such judgments or orders, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.
          “Purchasers” is defined in Section 14.3(A)(i).
          “Rate Option” means the Eurodollar Rate or the Floating Rate, as
applicable.
          “Receivable(s)” means and includes all of the Company’s and its
consolidated Subsidiaries’ presently existing and hereafter arising or acquired
accounts, accounts receivable, and all present and future rights of the Company
or its Subsidiaries, as applicable, to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
          “Register” is defined in Section 14.3(C).
          “Regulation T” means Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.
          “Regulation X” means Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official

22



--------------------------------------------------------------------------------



 



interpretation of said Board of Governors relating to the extension of credit by
foreign lenders for the purpose of purchasing or carrying margin stock (as
defined therein).
          “Reimbursement Obligation” is defined in Section 3.7.
          “Release” means any release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment, including the movement of Contaminants
through or in the air, soil, surface water or groundwater.
          “Replacement Lender” is defined in Section 2.19.
          “Reportable Event” means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation or otherwise
waived the requirement of Section 4043(a) of ERISA that it be notified within
thirty (30) days after such event occurs, provided, however, that a failure to
meet the minimum funding standards of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
          “Required Lenders” means Lenders whose Pro Rata Shares, in the
aggregate, are greater than fifty percent (50%); provided, however, that, if any
of the Lenders shall have failed to fund its Pro Rata Share of (i) any Revolving
Loan requested by the applicable Borrower, (ii) any Revolving Loan required to
be made in connection with reimbursement for any L/C Obligations, (iii) any
participation in any Swing Line Loan as requested by the Administrative Agent,
which such Lenders are obligated to fund under the terms of this Agreement and
any such failure has not been cured, then for so long as such failure continues,
“Required Lenders” means Lenders (excluding all Lenders whose failure to fund
their respective Pro Rata Shares of such Revolving Loans or any participation in
Swing Line Loans has not been so cured) whose Pro Rata Shares represent greater
than fifty percent (50%) of the aggregate Pro Rata Shares of such Lenders;
provided further, however, that, if the Commitments have been terminated
pursuant to the terms of this Agreement, “Required Lenders” means Lenders
(without regard to the Lenders’ performance of their respective obligations
hereunder) whose aggregate ratable shares (stated as a percentage) of the
aggregate outstanding principal balance of the sum of all Loans and L/C
Obligations are greater than fifty percent (50%).
          “Requirements of Law” means, as to any Person, the charter and by-laws
or other organizational or governing documents of such Person, and any law, rule
or regulation, or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
including, without limitation, the Securities Act of 1933, the Securities
Exchange Act of 1934, Regulations T, U and X, ERISA, the Fair Labor Standards
Act, the Worker Adjustment and Retraining Notification Act, Americans with
Disabilities Act of 1990, and any certificate of occupancy, zoning ordinance,
building, environmental or land use requirement or permit or environmental,
labor, employment, occupational safety or health law, rule or regulation,
including Environmental, Health or Safety Requirements of Law.

23



--------------------------------------------------------------------------------



 



          “Reserve Requirement” means, with respect to an Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurodollar
liabilities.
          “Restricted Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any Equity Interests of the Company or any of
its Subsidiaries now or hereafter outstanding, except a dividend payable solely
in such Person’s Capital Stock (other than Disqualified Stock) or in options,
warrants or other rights to purchase such Capital Stock, (ii) any redemption,
retirement, purchase or other acquisition for value, direct or indirect, of any
Equity Interests of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company or any of its Subsidiaries (other than
Disqualified Stock), (iii) any payment or prepayment of principal of, or
interest (whether in cash or as payment-in-kind), premium, if any, fees or other
charges with respect to, any Indebtedness subordinated to the Obligations, or
any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness other than
(a) the Obligations and (b) any scheduled payments of principal of or interest
with respect to Company’s Indebtedness issued pursuant to the Note Purchase
Agreement or the Letter of Credit Agreement, (iv) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any Indebtedness (other than the Obligations) or any Equity
Interests of the Company or any of its Subsidiaries, or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission and (v) any payment in respect of a
purchase price adjustment, earn-out or other similar form of contingent purchase
price.
          “Revolving Credit Availability” means, at any particular time, the
amount by which the Adjusted Aggregate Commitment at such time exceeds the
Revolving Credit Obligations outstanding at such time.
          “Revolving Credit Obligations” means, at any particular time, the sum
of (i) the outstanding principal amount of the Revolving Loans at such time,
plus (ii) the outstanding principal amount of the Swing Line Loans at such time,
plus (iii) the outstanding L/C Obligations at such time.
          “Revolving Loan” is defined in Section 2.1.
          “Risk-Based Capital Guidelines” is defined in Section 4.2.
          “S&P” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc.
          “Sale and Leaseback Transaction” means any lease, whether an operating
lease or a Capitalized Lease, of any property (whether real or personal or
mixed), (i) which the Company or one of its Subsidiaries sold or transferred or
is to sell or transfer to any other Person, or (ii) which the Company or one of
its Subsidiaries intends to use for substantially the same purposes as any other
property which has been or is to be sold or transferred by the Company or one of
its Subsidiaries to any other Person in connection with such lease.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.

24



--------------------------------------------------------------------------------



 



          “Selling Lender” is defined in Section 2.5(B)(ii).
          “Single Employer Plan” means a Plan maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.
          “Solvent” means, when used with respect to any Person, that at the
time of determination:
     (i) the fair value of its assets (both at fair valuation and at present
fair saleable value) is equal to or in excess of the total amount of its
liabilities, including, without limitation, contingent liabilities; and
     (ii) it is then able and expects to be able to pay its debts as they
mature; and
     (iii) it has capital sufficient to carry on its business as conducted and
as proposed to be conducted.
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
          “Subsidiary” means, as to any Person, any corporation, association or
other business entity in which such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership, limited liability
company or joint venture if more than 50% interest in the profits or capital
thereof is owned by such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries (unless such partnership, limited
liability company or joint venture can and does ordinarily take major business
actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company
          “Subsidiary Borrower” means any Subsidiaries of the Company duly
designated by the Company pursuant to Section 2.20 to request Advances
hereunder, which Subsidiary shall have delivered to the Administrative Agent an
Assumption Letter in accordance with Section 2.20 and such other documents as
may be required pursuant to this Agreement, in each case together with its
respective successors and assigns, including a debtor-in-possession on behalf of
such Subsidiary Borrower.
          “Subsidiary Guarantor(s)” means (a) each Subsidiary Borrower, (b) all
of the Company’s Material Subsidiaries (other than any Excluded Foreign
Subsidiary); (c) all New Subsidiaries which are Material Subsidiaries and which
have or are required to have satisfied the provisions of Section 7.2(K)(i);
(d) all of the Company’s Subsidiaries which become Material Subsidiaries and
which have satisfied or are required to have satisfied the provisions of
Section 7.2(K)(ii); and (e) all other Subsidiaries which become Subsidiary
Guarantors in satisfaction of

25



--------------------------------------------------------------------------------



 



the provisions of Section 7.2(K)(iii) or Section 7.3(Q), in each case with
respect to clauses (a) through (e) above, and together with their respective
successors and assigns.
          “Subsidiary Guaranty” means that certain Subsidiary Guaranty, dated as
of August 22, 2003 executed by each of Subsidiary Guarantors as of such date
(and any and all supplements thereto executed from time to time by each
additional Subsidiary Guarantor) in favor of the Administrative Agent in
substantially the form of Exhibit H attached hereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
          “Substantial Portion” means, with respect to the assets of the Company
and its Subsidiaries, assets which (i) represent more than 10% of the
consolidated assets of the Company and its Subsidiaries as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) are responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Company and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.
          “Swing Line Bank” means JPMorgan or any other Lender as a successor
Swing Line Bank pursuant to the terms hereof.
          “Swing Line Commitment” means the commitment of the Swing Line Bank to
make Swing Line Loans up to a maximum principal amount of Twenty-Five Million
and 00/100 Dollars ($25,000,000) at any one time outstanding.
          “Swing Line Loan” means a Loan made available to the applicable
Borrower by the Swing Line Bank pursuant to Section 2.2 hereof.
          “Taxes” is defined in Section 2.14(E)(i).
          “Termination Conditions” is defined in Section 2.18.
          “Termination Date” means the earlier of (a) October 13, 2011, and
(b) the date of termination in whole of the Aggregate Commitment pursuant to
Section 2.5 hereof or the Commitments pursuant to Section 9.1 hereof.
          “Termination Event” means (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Company or any member of the Controlled
Group from a Benefit Plan during a plan year in which the Company or such
Controlled Group member was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or the cessation of operations which results in the
termination of employment of twenty percent (20%) of Benefit Plan participants
who are employees of the Company or any member of the Controlled Group;
(iii) the imposition of an obligation on the Company or any member of the
Controlled Group under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the institution by the PBGC or any similar
foreign governmental authority of proceedings to terminate a Benefit Plan or
Foreign Pension Plan; (v) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan; (vi) that a foreign governmental authority shall
appoint or institute proceedings to appoint a

26



--------------------------------------------------------------------------------



 



trustee to administer any Foreign Pension Plan in place of the existing
administrator, or (vii) the partial or complete withdrawal of the Company or any
member of the Controlled Group from a Multiemployer Plan or Foreign Pension
Plan.
          “Transferee” is defined in Section 14.5.
          “Treaty on European Union” means the Treaty of Rome of March 25, 1957,
as amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992 and came into force on November 1,
1993), as amended from time to time.
          “Type” means, with respect to any Loan, its nature as a Floating Rate
Loan or a Eurodollar Rate Loan.
          “Unfunded Liabilities” means (i) in the case of Single Employer Plans,
the amount (if any) by which the aggregate accumulated benefit obligations
exceeds the aggregate fair market value of assets of present value of all vested
nonforfeitable benefits under all Single Employer Plans as of the most recent
measurement date, all as determined under FAS 87 using the methods and
assumptions used by the Company for financial accounting purposes, and (ii) in
the case of Multiemployer Plans, the withdrawal liability that would be incurred
by the Controlled Group if all members of the Controlled Group completely
withdrew from all Multiemployer Plans.
          “Unmatured Default” means an event which, but for the lapse of time or
the giving of notice, or both, would constitute a Default.
          1.2. Singular/Plural References; Accounting Terms. The foregoing
definitions shall be equally applicable to both the singular and plural forms of
the defined terms. Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with Agreement Accounting Principles.
          1.3. References. Any references to the Company’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.
          1.4. Supplemental Disclosure. At any time at the request of the
Administrative Agent and at such additional times as the Company determines, the
Company shall supplement each schedule or representation herein or in the other
Loan Documents with respect to any matter hereafter arising which, if existing
or occurring at the date of this Agreement, would have been required to be set
forth or described in such schedule or as an exception to such representation or
which is necessary to correct any information in such schedule or representation
which has been rendered inaccurate thereby. Notwithstanding that any such
supplement to such schedule or representation may disclose the existence or
occurrence of events, facts or circumstances which are either prohibited by the
terms of this Agreement or any other Loan Documents or which result in the
breach of any representation or warranty, such supplement to such schedule or
representation shall not be deemed either an amendment thereof or a waiver of
such breach unless expressly consented to in writing by Administrative Agent and
the Required Lenders, and

27



--------------------------------------------------------------------------------



 



no such amendments, except as the same may be consented to in a writing which
expressly includes a waiver, shall be or be deemed a waiver by the
Administrative Agent or any Lender of any Default disclosed therein. Any items
disclosed in any such supplemental disclosures shall be included in the
calculation of any limits, baskets or similar restrictions contained in this
Agreement or any of the other Loan Documents.
ARTICLE II: REVOLVING LOAN FACILITY
          2.1. Revolving Loans.
     (A) Amount of Revolving Loans. Upon the satisfaction of the conditions
precedent set forth in Sections 5.1, 5.2 and 5.3, as applicable, from and
including the Closing Date and prior to the Termination Date, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make revolving loans to the Borrowers from time to time, in
Dollars, in an amount not to exceed such Lender’s Pro Rata Share of Revolving
Credit Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided however, at no time shall (i) the
amount of the Revolving Credit Obligations exceed the Adjusted Aggregate
Commitment and (ii) the Financial Credit Obligations exceed the Financial Credit
Sublimit. Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow Revolving Loans at any time prior to the Termination Date.
The Revolving Loans made on the Closing Date or on or before the third (3rd)
Business Day thereafter shall initially be Floating Rate Loans and thereafter
may be continued as Floating Rate Loans or converted into Eurodollar Rate Loans
in the manner provided in Section 2.9 and subject to the other conditions and
limitations therein set forth and set forth in this Article II and set forth in
the definition of Interest Period. Revolving Loans made after the third (3rd)
Business Day after the Closing Date shall be, at the option of the applicable
Borrower, either Floating Rate Loans or Eurodollar Rate Loans selected in
accordance with Section 2.9. On the Termination Date, each of the Borrowers
shall repay in full the outstanding principal balance of the Revolving Loans
made to it. Each Advance under this Section 2.1 shall consist of Revolving Loans
made by each Lender ratably in proportion to such Lender’s respective Pro Rata
Share.
     (B) Borrowing/Election Notice. The applicable Borrower shall deliver to the
Administrative Agent a Borrowing/Election Notice, signed by it, in accordance
with the terms of Section 2.7.
     (C) Making of Revolving Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission, of the requested Revolving Loan. Each Lender shall make
available its Revolving Loan in accordance with the terms of Section 2.6. The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Borrower at the Administrative Agent’s office in
Chicago, Illinois on the applicable Borrowing Date and shall disburse such
proceeds in accordance with the applicable Borrower’s disbursement instructions
set forth in such Borrowing/Election Notice. The failure of any Lender to
deposit the amount described above with the Administrative

28



--------------------------------------------------------------------------------



 



Agent on the applicable Borrowing Date shall not relieve any other Lender of its
obligations hereunder to make its Revolving Loan on such Borrowing Date.
          2.2. Swing Line Loans.
     (A) Amount of Swing Line Loans. On the terms and conditions set forth in
this Agreement and upon the satisfaction of the conditions precedent set forth
in Section 5.1, 5.2 and 5.3, as applicable, from and including the Closing Date
and prior to the Termination Date, the Swing Line Bank agrees to make swing line
loans to the Borrowers from time to time, in Dollars, in an amount not to exceed
the Swing Line Commitment (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”); provided, however, at no time shall
(i) the amount of the Revolving Credit Obligations exceed the Adjusted Aggregate
Commitment and (ii) the amount of the Financial Credit Obligations exceed the
Financial Credit Sublimit; and provided, further, that at no time shall the sum
of (a) the Swing Line Bank’s Pro Rata Share of the Swing Line Loans, plus
(b) the outstanding amount of Revolving Loans made by the Swing Line Bank
pursuant to Section 2.1, plus (c) the Swing Line Bank’s share of the obligations
to purchase participations in Letters of Credit, exceed the Swing Line Bank’s
Commitment at such time. Subject to the terms of this Agreement, the Borrowers
may borrow, repay and reborrow Swing Line Loans at any time prior to the
Termination Date.
     (B) Borrowing/Election Notice. The applicable Borrower shall deliver to the
Administrative Agent and the Swing Line Bank a Borrowing/Election Notice, signed
by it, not later than 12:00 p.m. (Chicago time) on the Borrowing Date of each
Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day and which may be the same date as the date the
Borrowing/Election Notice is given), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $100,000 (and
increments of $100,000 if in excess thereof).
     (C) Making of Swing Line Loans. Promptly after receipt of the
Borrowing/Election Notice under Section 2.2(B) in respect of Swing Line Loans
the Administrative Agent shall notify each Lender by telex or telecopy, or other
similar form of transmission, of the requested Swing Line Loan. Not later than
4:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line Bank
shall make available its Swing Line Loan, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to
Article XV. The Administrative Agent will promptly make the funds so received
from the Swing Line Bank available to the applicable Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address. The Swing Line Loans shall
be Floating Rate Loans unless the applicable Borrower and the Swing Line Bank
agree otherwise.
     (D) Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the applicable Borrower on or before the fifth (5th) Business Day after
the Borrowing Date for such Swing Line Loan. The applicable Borrower may at any
time pay, without penalty or premium, all outstanding Swing Line Loans or, in a
minimum amount of $100,000 and increments of $100,000 in excess thereof, any
portion of the outstanding Swing Line Loans, upon notice to the Administrative
Agent and the Swing

29



--------------------------------------------------------------------------------



 



Line Bank. In addition, the Administrative Agent (i) may at any time in the sole
discretion of the Swing Line Bank with respect to any outstanding Swing Line
Loan, or (ii) shall on the fifth (5th) Business Day after the Borrowing Date of
any Swing Line Loan, require each Lender (including the Swing Line Bank) to make
a Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing
Line Loan, for the purpose of repaying such Swing Line Loan. Not later than 2:00
p.m. (Chicago time) on the date of any notice received pursuant to this
Section 2.2(D), each Lender shall make available its required Revolving Loan or
Revolving Loans, in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XV. Revolving Loans made
pursuant to this Section 2.2(D) shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into Eurodollar
Rate Loans in the manner provided in Section 2.9 and subject to the other
conditions and limitations therein set forth and set forth in this Article II.
Unless a Lender shall have notified the Swing Line Bank, prior to its making any
Swing Line Loan, that any applicable condition precedent set forth in
Sections 5.1, 5.2 and 5.3, as applicable, had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.2(D) to
repay Swing Line Loans shall be unconditional, continuing, irrevocable and
absolute and shall not be affected by any circumstances, including, without
limitation, (a) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, the Swing Line Bank
or any other Person, (b) the occurrence or continuance of a Default or Unmatured
Default, (c) any adverse change in the condition (financial or otherwise) of the
Company, or (d) any other circumstances, happening or event whatsoever. In the
event that any Lender fails to make payment to the Administrative Agent of any
amount due under this Section 2.2(D), the Administrative Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Administrative Agent
receives such payment from such Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Lender fails to
make payment to the Administrative Agent of any amount due under this
Section 2.2(D), such Lender shall be deemed, at the option of the Administrative
Agent, to have unconditionally and irrevocably purchased from the Swing Line
Bank, without recourse or warranty, an undivided interest and participation in
the applicable Swing Line Loan in the amount of such Revolving Loan, and such
interest and participation may be recovered from such Lender together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand and ending on the date such amount is
received. On the Termination Date, each of the Borrowers shall repay in full the
outstanding principal balance of all Swing Line Loans made to it.
          2.3. Rate Options for all Advances; Maximum Interest Periods. The
Swing Line Loans shall be Floating Rate Loans unless the applicable Borrower and
the Swing Line Bank agree otherwise. The Revolving Loans may be Floating Rate
Advances or Eurodollar Rate Advances, or a combination thereof, selected by the
applicable Borrowers in accordance with Section 2.9. The Borrowers may select,
in accordance with Section 2.9, Rate Options and Interest Periods applicable to
portions of the Revolving Loans; provided that there shall be no more than seven
(7) Interest Periods in effect with respect to all of the Loans at any time.
          2.4. Optional Payments; Mandatory Prepayments.

30



--------------------------------------------------------------------------------



 



     (A) Optional Payments. The Borrowers may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate Advances
in an aggregate minimum amount of One Million Dollars ($1,000,000) and in
integral multiples of One Million Dollars ($1,000,000) in excess thereof.
Eurodollar Rate Advances may be voluntarily repaid or prepaid prior to the last
day of the applicable Interest Period, subject to the indemnification provisions
contained in Section 4.4, in an aggregate minimum amount of Four Million and
00/100 Dollars ($4,000,000) and in integral multiples of One Million and 00/100
Dollars ($1,000,000) in excess thereof; provided, that the applicable Borrower
may not so prepay Eurodollar Rate Advances unless it shall have provided at
least three (3) Business Days’ prior written notice to the Administrative Agent
of such prepayment and provided, further, all Eurodollar Loans constituting part
of the same Eurodollar Rate Advance shall be repaid or prepaid at the same time.
     (B) Determination of Dollar Amounts of Letters of Credit; Mandatory
Prepayments of Revolving Loans and Cash Collateralization of Letters of Credit.
     (i) The Administrative Agent will determine the Dollar Amount of:
     (a) each Letter of Credit on the date three (3) Business Days prior to the
issuance date, or, if applicable, renewal date of such Letter of Credit; and
     (b) all outstanding L/C Obligations on and as of the last Business Day of
each calendar month and on any other Business Day elected by the Administrative
Agent in its discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Letter of Credit for which a Dollar
Amount is determined on or as of such day.
     (ii) If at any time and for any reason (other than as the result of
fluctuations in currency exchange rates) the Dollar Amount of (a) the Revolving
Credit Obligations (calculated, with respect to all L/C Obligations denominated
in Agreed Currencies other than Dollars, as of the most recent Computation Date
with respect to each such L/C Obligation) is greater than the Adjusted Aggregate
Commitment or (b) the Financial Credit Obligations (calculated, with respect to
all Financial L/C Obligations denominated in Agreed Currencies other than
Dollars, as of the most recent Computation Date with respect to each such
Financial L/C Obligations) is greater than the Financial Credit Sublimit, the
Borrowers shall immediately make a mandatory prepayment of the Obligations in an
amount equal to such excess.
     (iii) If, on any Computation Date, as a result of fluctuations in currency
exchange rates, the Dollar Amount of the Revolving Credit Obligations exceeds,
by more than the Equivalent Amount of $500,000, the Adjusted Aggregate
Commitment (such excess being the “Deficient Amount”), the Administrative Agent
shall so notify

31



--------------------------------------------------------------------------------



 



the Company and the Lenders of such occurrence and the Borrowers shall
immediately remit to the Administrative Agent a payment in an aggregate
principal amount sufficient to eliminate the Deficient Amount, which funds shall
be deposited in the L/C Collateral Account and shall be held as cash collateral
for the benefit of the Revolving Credit Obligations; provided, however, if and
to the extent the Deficient Amount is reduced from one Computation Date to the
immediately succeeding Computation Date, the Administrative Agent shall (so long
as no Default or Unmatured Default is then continuing) promptly remit to the
Company all cash amounts in excess of the Deficient Amount then held in the L/C
Collateral Account on such succeeding Computation Date.
     (iv) All of the mandatory prepayments made under this Section 2.4(B) shall
be applied first to Floating Rate Loans and to any Eurodollar Rate Loans
maturing on such date and then to subsequently maturing Eurodollar Rate Loans.
          2.5. Changes in Commitments.
          (A) Voluntary Commitment Reductions. The Company may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders,
in an aggregate minimum amount of Ten Million and 00/100 Dollars ($10,000,000)
and integral multiples of One Million and 00/100 Dollars ($1,000,000) in excess
of that amount (unless the Aggregate Commitment is reduced in whole), upon at
least three (3) Business Day’s prior written notice to the Administrative Agent,
which notice shall specify the amount of any such reduction; provided, however,
that the amount of the Aggregate Commitment may not be reduced below the
aggregate principal amount of the outstanding Revolving Credit Obligations. All
accrued commitment fees shall be payable on the effective date of any
termination of all or any part of the obligations of the Lenders to make Loans
hereunder.
          (B) Increase in Commitments.
     (i) At any time, the Company (on behalf of itself and the other Borrowers)
may request that the Aggregate Commitment be increased by an aggregate principal
amount not in excess of $150,000,000; provided that, without the prior written
consent of the Required Lenders, (a) the Aggregate Commitment shall at no time
exceed $1,000,000,000 minus the aggregate amount of all reductions in the
Aggregate Commitment previously made pursuant to Section 2.5(A); (b) the Company
shall not make any such request during the six month period following any
reduction in the Aggregate Commitment previously made pursuant to
Section 2.5(A); (c) the Company shall not be entitled to make more than one such
request during any calendar year; and (d) each such request shall be in a
minimum amount of at least $50,000,000 and increments of $5,000,000 in excess
thereof. Such request shall be made in a written notice given to the
Administrative Agent and the Lenders by the Company not less than twenty
(20) Business Days prior to the proposed effective date of such increase, which
notice (a “Commitment Increase Notice”) shall specify the amount of the proposed
increase in the Aggregate Commitment and the proposed effective date of such
increase. In the event of such a Commitment Increase Notice,

32



--------------------------------------------------------------------------------



 



each of the Lenders shall be given the opportunity to participate in the
requested increase ratably in proportions that their respective Commitments bear
to the Aggregate Commitment. No Lender shall have any obligation to increase its
Commitment pursuant to a Commitment Increase Notice. On or prior to the date
that is fifteen (15) Business Days after receipt of the Commitment Increase
Notice, each Lender shall submit to the Administrative Agent a notice indicating
the maximum amount by which it is willing to increase its Commitment in
connection with such Commitment Increase Notice (any such notice to the
Administrative Agent being herein a “Lender Increase Notice”). Any Lender which
does not submit a Lender Increase Notice to the Administrative Agent prior to
the expiration of such fifteen (15) Business Day period shall be deemed to have
denied any increase in its Commitment. In the event that the increases of
Commitments set forth in the Lender Increase Notices exceed the amount requested
by the Company in the Commitment Increase Notice, the Administrative Agent and
each Arranger shall have the right, in consultation with the Company, to
allocate the amount of increases necessary to meet the Company’s Commitment
Increase Notice. In the event that the Lender Increase Notices are less than the
amount requested by the Company, not later than three (3) Business Days prior to
the proposed effective date the Company may notify the Administrative Agent of
any financial institution that shall have agreed to become a “Lender” party
hereto (a “Proposed New Lender”) in connection with the Commitment Increase
Notice. Any Proposed New Lender shall be consented to by the Administrative
Agent (which consent shall not be unreasonably withheld). If the Company shall
not have arranged any Proposed New Lender(s) to commit to the shortfall from the
Lender Increase Notices, then the Company shall be deemed to have reduced the
amount of its Commitment Increase Notice to the aggregate amount set forth in
the Lender Increase Notices. Based upon the Lender Increase Notices, any
allocations made in connection therewith and any notice regarding any Proposed
New Lender, if applicable, the Administrative Agent shall notify the Company and
the Lenders on or before the Business Day immediately prior to the proposed
effective date of the amount of each Lender’s and Proposed New Lenders’
Commitment (the “Effective Commitment Amount”) and the amount of the Aggregate
Commitment, which amounts shall be effective on the following Business Day. Any
increase in the Aggregate Commitment shall be subject to the following
conditions precedent: (A) the Company shall have obtained the consent thereto of
each Guarantor and its reaffirmation of the Loan Document(s) executed by it,
which consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Administrative Agent, (B) as of the date of the
Commitment Increase Notice and as of the proposed effective date of the increase
in the Aggregate Commitment all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (C) the Borrowers, the Administrative Agent and each Proposed New
Lender or Lender that shall have agreed to provide a “Commitment” in support of
such increase in the Aggregate Commitment shall have executed and delivered a
“Commitment and Acceptance” substantially in the form of Exhibit L hereto,
(D) counsel for the Company and for the Guarantors shall have provided to the
Administrative Agent

33



--------------------------------------------------------------------------------



 



supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent and (E) the Borrowers and the Proposed New Lender shall
otherwise have executed and delivered such other instruments and documents as
may be required under Article V or that the Administrative Agent shall have
reasonably requested in connection with such increase. If any fee shall be
charged by the Lenders in connection with any such increase, such fee shall be
in accordance with then prevailing market conditions, which market conditions
shall have been reasonably documented by the Administrative Agent to the
Company. Upon satisfaction of the conditions precedent to any increase in the
Aggregate Commitment, the Administrative Agent shall promptly advise the Company
and each Lender of the effective date of such increase. Upon the effective date
of any increase in the Aggregate Commitment that is supported by a Proposed New
Lender, such Proposed New Lender shall be a party to this Agreement as a Lender
and shall have the rights and obligations of a Lender hereunder and thereunder.
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.
     (ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)”
shall mean (1) each Lender the Effective Commitment Amount of which is greater
than its Commitment prior to the effective date of any increase in the Aggregate
Commitment and (2) each Proposed New Lender that is allocated an Effective
Commitment Amount in connection with any Commitment Increase Notice and (b) the
term “Selling Lender(s)” shall mean each Lender whose Commitment is not being
increased from that in effect prior to such increase in the Aggregate
Commitment. Effective on the effective date of any increase in the Aggregate
Commitment pursuant to clause (i) above, each Selling Lender hereby sells,
grants, assigns and conveys to each Buying Lender, without recourse, warranty,
or representation of any kind, except as specifically provided herein, an
undivided percentage in such Selling Lender’s right, title and interest in and
to its outstanding Loans and L/C Obligations in the respective Dollar Amounts
and percentages necessary so that, from and after such sale, each such Selling
Lender’s outstanding Loans and L/C Obligations shall equal such Selling Lender’s
Pro Rata Share (calculated based upon the Effective Commitment Amounts) of the
outstanding Loans and L/C Obligations. Effective on the effective date of the
increase in the Aggregate Commitment pursuant to clause (i) above, each Buying
Lender hereby purchases and accepts such grant, assignment and conveyance from
the Selling Lenders. Each Buying Lender hereby agrees that its respective
purchase price for the portion of the outstanding Loans and L/C Obligations
purchased hereby shall equal the respective Dollar Amount necessary so that,
from and after such payments, each Buying Lender’s outstanding Loans and L/C
Obligations shall equal such Buying Lender’s Pro Rata Share (calculated based
upon the Effective Commitment Amounts) of the outstanding Loans and L/C
Obligations. Such amount shall be payable on the effective date of the increase
in the Aggregate Commitment by wire transfer of immediately available funds to
the Administrative Agent. The Administrative Agent, in turn, shall wire transfer
any such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Loans and L/C
Obligations being sold and assigned hereby

34



--------------------------------------------------------------------------------



 



for its own account and has not sold, transferred or encumbered any or all of
its interest in such Loans and L/C Obligations, except for participations which
will be extinguished upon payment to Selling Lender of an amount equal to the
portion of the outstanding Loans and L/C Obligations being sold by such Selling
Lender. Each Buying Lender hereby acknowledges and agrees that, except for each
Selling Lender’s representations and warranties contained in the foregoing
sentence, each such Buying Lender has entered into its Commitment and Acceptance
with respect to such increase on the basis of its own independent investigation
and has not relied upon, and will not rely upon, any explicit or implicit
written or oral representation, warranty or other statement of the Lenders or
the Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents. The Company hereby agrees to compensate
each Selling Lender for all losses, expenses and liabilities incurred by each
Lender in connection with the sale and assignment of any Eurodollar Loan
hereunder on the terms and in the manner as set forth in Section 4.4.
          2.6. Method of Borrowing. On each Borrowing Date, each Lender shall
make available its Revolving Loan or Revolving Loans, if any, not later than
noon, Chicago time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XV. Unless the Administrative Agent determines that any
applicable condition specified in Article V has not been satisfied, the
Administrative Agent will make the funds so received from the Lenders available
to the applicable Borrower at the Administrative Agent’s aforesaid address.
          2.7. Method of Selecting Types and Interest Periods for Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurodollar Rate Advance, the Interest Period applicable to each Advance from
time to time. The applicable Borrower shall give the Administrative Agent
irrevocable notice in substantially the form of Exhibit B hereto (a
“Borrowing/Election Notice”) not later than 10:00 a.m. (Chicago time) (a) on or
before the Borrowing Date of each Floating Rate Advance, (b) three (3) Business
Days before the Borrowing Date for each Eurodollar Rate Advance. The Borrowers
shall select Interest Periods so that, to the best of their knowledge, it will
not be necessary to prepay all or any portion of any Eurodollar Rate Loan prior
to the last day of the applicable Interest Period in order to make mandatory
prepayments as required pursuant to the terms hereof. Each Floating Rate Advance
and all Obligations other than Loans shall bear interest from and including the
date of the making of such Advance, in the case of Loans, and the date such
Obligation is due and owing in the case of such other Obligations, to (but not
including) the date of repayment thereof at the Floating Rate changing when and
as such Floating Rate changes. Changes in the rate of interest on that portion
of any Advance maintained as a Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurodollar Rate
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such Eurodollar Rate
Advance and shall change as and when the Applicable Eurodollar Margin changes.

35



--------------------------------------------------------------------------------



 



          2.8. Minimum Amount of Each Advance. Each Advance (other than an
Advance to repay Swing Line Loans or a Reimbursement Obligation) shall be in the
minimum amount of Four Million Dollars ($4,000,000) and in multiples of One
Million Dollars ($1,000,000) if in excess thereof, provided, however, that any
Floating Rate Advance may be in the amount of the unused Adjusted Aggregate
Commitment.
          2.9. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
     (A) Right to Convert. The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.3 and this Section 2.9, to convert all or
any part of a Loan of any Type into any other Type or Types of Loans; provided
that any conversion of any Eurodollar Rate Advance shall be made on, and only
on, the last day of the Interest Period applicable thereto.
     (B) Automatic Conversion and Continuation. Floating Rate Loans shall
continue as Floating Rate Loans unless and until such Floating Rate Loans are
converted into Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as
Eurodollar Rate Loans until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Rate Loans shall be automatically
converted into Floating Rate Loans unless such Eurodollar Rate Loans shall have
been repaid or the Company shall have given the Administrative Agent notice in
accordance with Section 2.9 (D) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.
     (C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.9(A) or Section 2.9(B), no Loan
may be converted into or continued as a Eurodollar Rate Loan (except with the
consent of the Required Lenders) when any Default or Unmatured Default has
occurred and is continuing.
     (D) Borrowing/Election Notice. The Company shall give the Administrative
Agent an irrevocable Borrowing/Election Notice of each conversion of a Floating
Rate Loan into a Eurodollar Rate Loan or continuation of a Eurodollar Rate Loan
not later than 10:00 a.m. (Chicago time) (x) one (1) Business Day prior to the
date of the requested conversion or continuation, with respect to any Loan to be
converted to or continued as a Floating Rate Advance, and (y) three (3) Business
Days prior to the date of the requested conversion or continuation, with respect
to any Loan to be converted or continued as a Eurodollar Rate Loan, specifying:
(1) the requested date (which shall be a Business Day) of such conversion or
continuation; (2) the amount and Type of the Loan to be converted or continued;
and (3) if applicable, the amount of Eurodollar Rate Loan(s) into which such
Loan is to be converted or continued and the duration of the Interest Period
applicable thereto.
          2.10. Default Rate. After the occurrence and during the continuance of
a Default, at the option of the Administrative Agent or at the direction of the
Required Lenders the interest rate(s) applicable to the Obligations and all
other fees (including the fees payable under

36



--------------------------------------------------------------------------------



 




Section 3.8 with respect to Letters of Credit) shall be equal to (x) the
interest rates and fees calculated based on the maximum Applicable Floating Rate
Margins, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage, as applicable, as specified pursuant to
Section 2.14(D)(ii) plus (y) two percent (2.00%) per annum for all such
Obligations and fees; provided that during the continuation of a Default under
Sections 8.1(F) or 8.1(G) such interest rate and fee increases shall be
automatically applicable without any election of the Administrative Agent or
action of the Required Lenders.
          2.11. Method of Payment.
     (A) Method of Payment. All payments of principal, interest, fees,
reimbursements, commissions, L/C Obligations and other Obligations hereunder
shall be made, without setoff, deduction or counterclaim (unless indicated
otherwise in Section 2.14(E)), in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XV, or at any other Lending Installation of the applicable Issuing Bank
specified in writing by such Issuing Bank to the applicable Borrower in
connection with any Letter of Credit issued in an Agreed Currency other than
Dollars. Each Advance shall be repaid or prepaid in Dollars in the amount equal
to the amount borrowed and interest payable thereon shall also be paid in
Dollars. Each L/C Obligation denominated in an Agreed Currency other than
Dollars shall be repaid, and all interest and fees to be paid in respect thereof
shall be paid, in the currency in which the related Letter of Credit was issued
or, where such currency has converted to euro, in euro. All payments to be made
by any Borrower hereunder in any currency other than Dollars shall be made in
such currency on the date due in such funds as may then be customary for the
settlement of international transactions in such currency for the account of the
Administrative Agent or applicable Issuing Bank, as applicable, at its
designated Lending Installation for such currency. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XV or
at any Lending Installation specified in a notice received by the Administrative
Agent from such Lender. The Administrative Agent is hereby authorized to charge
any account of the applicable Borrower maintained with JPMorgan or any of its
Affiliates for each payment of principal, interest and fees as it becomes due
hereunder. Each reference to the Administrative Agent in this Section 2.11 shall
also be deemed to refer, and shall apply equally, to each Issuing Bank, in the
case of payments required to be made by any Borrower to any Issuing Bank
pursuant to Article III.
     (B) Market Disruption. If, after the designation by the applicable Issuing
Bank and the Administrative Agent of any currency as an Agreed Currency, in the
reasonable opinion of any Borrower, any Issuing Bank, the Required Lenders or
the Administrative Agent, (x) there shall occur any change in national or
international financial, political or economic conditions or currency exchange
rates or currency control or other exchange regulations are imposed in the
country which issues such currency with the result that it shall be impractical
for any L/C Obligation to be denominated in such currency or different types of
such currency are introduced, (y) such currency is no longer readily available
or freely traded or (z) an Equivalent Amount of such currency is

37



--------------------------------------------------------------------------------



 



not readily calculable (any such event a “Market Disruption”), such Borrower,
such Issuing Bank, the Required Lenders or the Administrative Agent, as
applicable, shall promptly notify the Lenders, the Issuing Banks, the
Administrative Agent and the Borrowers, and such currency shall no longer be an
Agreed Currency until such time as the Administrative Agent and any applicable
Issuing Bank agrees to reinstate such currency as an Agreed Currency, and all
payments to be made by the applicable Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrowers take all risks of the imposition of any such
currency control or exchange regulations. For purposes of this Section 2.11(B),
the commencement of the third stage of the European Economic and Monetary Union
shall not constitute the imposition of currency control or exchange regulations.
          2.12. Evidence of Debt.
     (A) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) on its books and records
evidencing the indebtedness of the Borrowers to such Lender owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
     (B) Register. The Register maintained by the Administrative Agent pursuant
to Section 14.3(C) shall include a control account, and a subsidiary account for
each Lender and each Borrower, in which accounts (taken together) shall be
recorded (i) the date and the amount of each Loan made hereunder, the Type
thereof and the Interest Period, if any, applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
of the Borrowers to each Lender hereunder, (iii) the effective date and amount
of each Assignment Agreement delivered to and accepted by it and the parties
thereto pursuant to Section 14.3, (iv) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof, and (v) all other appropriate debits and credits as provided in
this Agreement, including, without limitation, all fees, charges, expenses and
interest.
     (C) Entries in Loan Account and Register. The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to clauses
(A) or (B) of this Section shall be prima facie evidence thereof for all
purposes, absent manifest error, unless the applicable Borrower objects to
information contained in the Loan Accounts, the Register or the other accounts
within thirty (30) days of the applicable Borrower’s receipt of such
information; provided that the failure of any Lender or the Administrative Agent
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrowers to repay the Loans or other amounts in
accordance with the terms of this Agreement.
     (D) Noteless Transaction; Notes Issued Upon Request. Any Lender may request
that the Revolving Loans made or to be made by it each be evidenced by a
promissory note in substantially the form of Exhibit I to evidence such Lender’s
Revolving Loans. In such event, the Borrowers shall prepare, execute and deliver
to such

38



--------------------------------------------------------------------------------



 



Lender a promissory note for such Loans payable to the order of such Lender.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 14.3) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
          2.13. Telephonic Notices. The Borrowers authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the applicable Borrower. Each of the
Subsidiary Borrowers authorizes the Company to make requests and give notices
hereunder on behalf of such Subsidiary Borrowers. The Borrowers agree to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Officer, if such confirmation is requested by the Administrative
Agent or any Lender, of each telephonic notice. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error. In case of disagreement concerning such
notices, if the Administrative Agent has recorded telephonic borrowing notices,
such recordings will be made available to the applicable Borrower upon its
request therefor.
          2.14. Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.
     (A) Promise to Pay. All Advances shall be paid in full by the applicable
Borrowers on the Termination Date. Each Borrower unconditionally promises to pay
when due the principal amount of each Loan and all other Obligations incurred by
it, and to pay all unpaid interest accrued thereon, in accordance with the terms
of this Agreement and the other Loan Documents, and confirms that all Borrowers
(other than Borrowers which are Foreign Subsidiaries) shall be jointly and
severally liable for all of the Obligations.
     (B) Interest Payment Dates. Interest accrued on each Floating Rate Loan
shall be payable on each Payment Date, commencing with the first such date to
occur after the Closing Date, upon any prepayment whether by acceleration or
otherwise, and at maturity (whether by acceleration or otherwise). Interest
accrued on each Eurodollar Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity; provided,
interest accrued on each Eurodollar Rate Loan having an Interest Period longer
than three months shall also be payable on the last day of each three-month
interval during such Interest Period. Interest accrued on the principal balance
of all other Obligations shall be payable in arrears (i) on the last day of each
calendar quarter, commencing on the first such day following the incurrence of
such Obligation, (ii) upon repayment thereof in full or in part, and (iii) if
not theretofore paid in full, at the time such other Obligation becomes due and
payable (whether by acceleration or otherwise).
     (C) Commitment Fees; Additional Fees.

39



--------------------------------------------------------------------------------



 



     (i) The Company shall pay to the Administrative Agent, for the account of
the Lenders in accordance with their Pro Rata Shares, from and after the Closing
Date until the date on which the Aggregate Commitment shall be terminated in
whole, a commitment fee at the rate of the then Applicable Commitment Fee
Percentage multiplied by the average amount by which (A) the Aggregate
Commitment in effect from time to time exceeds (B) the Revolving Credit
Obligations (excluding the outstanding principal amount of the Swing Line Loans)
in effect from time to time during each fiscal quarter of the Company. All such
commitment fees payable under this clause (C) shall be payable quarterly on the
last day of each fiscal quarter of the Company occurring after the Closing Date
(with the first such payment being calculated for the period from the Closing
Date and ending on December 31, 2006), and, in addition, on any date on which
the Aggregate Commitment shall be terminated in whole.
     (ii) The Company agrees to pay or to cause the Borrowers to pay to (a) the
Administrative Agent for the sole account of the Administrative Agent and JPMSI
and (b) the Syndication Agent for the sole account of the Syndication Agent and
BAS, in each case the applicable fees set forth in those certain fee letters
identified and described in Section 5.1(viii), in each case payable at the times
and in the amounts set forth therein.
         (D) Interest and Fee Basis; Applicable Floating Rate Margins,
Applicable Eurodollar Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage.
     (i) Interest on all fees, Eurodollar Rate Loans and Floating Rate Loans
calculated by reference to the Federal Fund Effective Rate shall be calculated
for actual days elapsed on the basis of a 360-day year; provided, that the
Applicable L/C Fee Percentage applicable to Letters of Credit issued in British
Pounds Sterling, if any, shall be calculated for actual days elapsed on the
basis of a 365-day year. Interest on all Alternate Base Rate Loans calculated by
reference to the Prime Rate shall be calculated for actual days elapsed on the
basis of a 365/366-day year. Interest shall be payable for the day an Obligation
is incurred but not for the day of any payment on the amount paid if payment is
received prior to 2:00 p.m. (Chicago time or local time, as applicable) at the
place of payment. If any payment of principal of or interest on a Loan or any
payment of any other Obligations shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest, fees and commissions in connection with such
payment.
     (ii) (a) The Applicable Floating Rate Margins, Applicable Eurodollar
Margin, Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage
shall, subject to the provisions of Section 2.14(D)(ii)(b) below, be determined
from time to time by reference to the table set forth below, on the basis of the
then applicable Leverage Ratio as described in this Section 2.14(D)(ii):

40



--------------------------------------------------------------------------------



 



                                              Greater than or   Greater than or
                equal to 1.00 to   equal to 1.50 to   Greater than or     Less
than 1.00   1.00 and less   1.00 but less   equal to 2.00 to Leverage Ratio   to
1.00   than 1.50 to 1.00   than 2.00 to 1.00   1.00
Applicable Commitment Fee
    0.175 %     0.20 %     0.25 %     0.30 %
Applicable L/C Fee for Performance Letters of Credit
    0.65 %     0.725 %     0.9125 %     1.10 %
Applicable L/C Fee for Financial Letters of Credit
    0.875 %     1.00 %     1.25 %     1.50 %
Applicable Eurodollar Margin
    0.875 %     1.00 %     1.25 %     1.50 %
Applicable Floating Rate Margin
    0.00 %     0.00 %     0.00 %     0.25 %

(b) (1) Notwithstanding the foregoing or anything else contained in this
Agreement to the contrary, for purposes of computing the Revolving Credit
Obligations in connection with determining the applicable commitment fee, the
parties hereto acknowledge and agree that to the extent any Escalating L/C is
then issued and outstanding, the applicable commitment fee shall accrue at 200%
of the commitment fee which would be applicable solely by reference to the
foregoing table multiplied by the difference between (x) the Dollar Amount then
available to be drawn under such Escalating L/C and (y) the maximum Dollar
Amount (after giving effect to all possible increases) available to be drawn
thereunder.
(2) For purposes of this Section 2.14(D)(ii), the Leverage Ratio shall be
calculated as provided in Section 7.4(A); provided, however, that until such
time as the Company delivers the financial statements for the fiscal quarter
ending September 30, 2006, the Leverage Ratio shall be deemed to be greater than
or equal to 1.00 to 1.00 and less than 1.50 to 1.00. Upon receipt of the
financial statements delivered pursuant to Sections 7.1(A)(i) and (ii), as
applicable, the Applicable Floating Rate Margins, Applicable Eurodollar Margin,
Applicable L/C Fee Percentage and Applicable Commitment Fee Percentage shall be
adjusted, such adjustment being effective five (5) Business Days following the
date such financial statements and the compliance certificate required to be
delivered in connection therewith pursuant to Section 7.1(A)(iii) shall be due;
provided, that if the Company shall not have timely delivered

41



--------------------------------------------------------------------------------



 



its financial statements in accordance with Section 7.1(A)(i) or (ii), as
applicable, then commencing on the date upon which such financial statements
should have been delivered and continuing until five (5) Business Days following
the date such financial statements are actually delivered, the Applicable
Floating Rate Margins, Applicable Eurodollar Margin, Applicable L/C Fee
Percentage and Applicable Commitment Fee Percentage shall be the maximum
Applicable Floating Rate Margins, Applicable Eurodollar Margin, Applicable L/C
Fee Percentage and Applicable Commitment Fee Percentage, as applicable, as set
forth in this Section 2.14(D)(ii).
          (E) Taxes.
     (i) Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties and liabilities
with respect thereto including those arising after the Closing Date as a result
of the adoption of or any change in any law, treaty, rule, regulation, guideline
or determination of a Governmental Authority or any change in the interpretation
or application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, such taxes (including income taxes,
franchise taxes and branch profit taxes) as are imposed on or measured by such
Lender’s or the Administrative Agent’s, as the case may be, net income by the
United States of America or any Governmental Authority of the jurisdiction under
the laws of which such Lender or the Administrative Agent, as the case may be,
is organized (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities which the Administrative Agent or a Lender
determines to be applicable to this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit being hereinafter referred to as
“Taxes”). If any Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under the other Loan
Documents to any Lender or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions or
withholdings (including deductions applicable to additional sums payable under
this Section 2.14(E)) such Lender or Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Borrower shall make
such deductions or withholdings, and (iii) the applicable Borrower shall pay the
full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law. If a withholding tax of the United
States of America or any other Governmental Authority shall be or become
applicable (y) after the date of this Agreement, to such payments by the
applicable Borrower made to the Lending Installation or any other office that a
Lender may claim as its Lending Installation, or (z) after such Lender’s
selection and designation of any other Lending Installation, to such payments
made to such other Lending Installation, such Lender shall use reasonable
efforts to make, fund and maintain the affected Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
applicable Borrower’s liability hereunder, if the making, funding or maintenance
of

42



--------------------------------------------------------------------------------



 



such Loans through such other Lending Installation of such Lender does not, in
the judgment of such Lender, otherwise adversely affect such Loans, or
obligations under the Commitment of such Lender.
     (ii) In addition, the Borrowers agree to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Commitments, the Loans or the Letters of Credit (hereinafter referred to as
“Other Taxes”).
     (iii) The Company and each Subsidiary Borrower shall indemnify each Lender
and the Administrative Agent for the full amount of Taxes and Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.14(E)) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including penalties, interest, and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within thirty (30) days after the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor. If the Taxes or Other Taxes with respect to which the Company
or any Subsidiary Borrower has made either a direct payment to the taxation or
other authority or an indemnification payment hereunder are subsequently
refunded to any Lender, such Lender will return to the applicable Borrower, if
no Event of Default has occurred and is continuing, an amount equal to the
lesser of the indemnification payment or the refunded amount. A certificate as
to any additional amount payable to any Lender or the Administrative Agent under
this Section 2.14(E) submitted to the applicable Borrower and the Administrative
Agent (if a Lender is so submitting) by such Lender or the Administrative Agent
shall show in reasonable detail the amount payable and the calculations used to
determine such amount and shall, absent manifest error, be final, conclusive and
binding upon all parties hereto. With respect to such deduction or withholding
for or on account of any Taxes and to confirm that all such Taxes have been paid
to the appropriate Governmental Authorities, the applicable Borrower shall
promptly (and in any event not later than thirty (30) days after receipt)
furnish to each Lender and the Administrative Agent such certificates, receipts
and other documents as may be required (in the reasonable judgment of such
Lender or the Administrative Agent) to establish any tax credit to which such
Lender or the Administrative Agent may be entitled.
     (iv) Within thirty (30) days after the date of any payment of Taxes or
Other Taxes by the Company or any Subsidiary Borrower, the Company shall furnish
to the Administrative Agent the original or a certified copy of a receipt
evidencing payment thereof.
     (v) Without prejudice to the survival of any other agreement of the Company
and the Subsidiary Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.14(E) shall survive the payment in full of
all

43



--------------------------------------------------------------------------------



 



Obligations, the termination of the Letters of Credit and the termination of
this Agreement.
     (vi) Each Lender (including any Replacement Lender or Purchaser) that is
not created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Company and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 14.3
hereof (and from time to time thereafter upon the request of the Company or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (1) two (2) duly completed copies of either (A) IRS
Form W-8BEN, or (B) IRS Form W-8ECI, or in either case an applicable successor
form; or (2) in the case of a Non-U.S. Lender that is not legally entitled to
deliver the forms listed in clause (vi)(1), (x) a certificate of a duly
authorized officer of such Non-U.S. Lender to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Company or any Subsidiary Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W-8BEN or
applicable successor form. Each such Lender further agrees to deliver to the
Company and the Administrative Agent from time to time a true and accurate
certificate executed in duplicate by a duly authorized officer of such Lender in
a form satisfactory to the Company and the Administrative Agent, before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Company and the Administrative
Agent pursuant to this Section 2.14(E)(vi). Further, each Lender which delivers
a form or certificate pursuant to this clause (vi) covenants and agrees to
deliver to the Company and the Administrative Agent within fifteen (15) days
prior to the expiration of such form, for so long as this Agreement is still in
effect, another such certificate and/or two (2) accurate and complete original
newly-signed copies of the applicable form (or any successor form or forms
required under the Code or the applicable regulations promulgated thereunder).
     Each Lender shall promptly furnish to the Company and the Administrative
Agent such additional documents as may be reasonably required by any Borrower or
the Administrative Agent to establish any exemption from or reduction of any
Taxes or Other Taxes required to be deducted or withheld and which may be
obtained without undue expense to such Lender. Notwithstanding any other
provision of this Section 2.14(E), no Borrower shall be obligated to gross up
any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify any
Lender pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes to the extent imposed as a result of (x) the failure of such
Lender to deliver to the Company the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to Section 2.14(E)(vi),
(y) such form or forms and/or Exemption Certificate not establishing a complete
exemption from U.S. federal withholding tax or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (z) the Lender designating a successor

44



--------------------------------------------------------------------------------



 



Lending Installation at which it maintains its Loans which has the effect of
causing such Lender to become obligated for tax payments in excess of those in
effect immediately prior to such designation; provided, however, that the
applicable Borrower shall be obligated to gross up any payments to any such
Lender pursuant to Section 2.14(E)(i), and to indemnify any such Lender pursuant
to Section 2.14(E)(iii), in respect of United States federal withholding taxes
if (i) any such failure to deliver a form or forms or an Exemption Certificate
or the failure of such form or forms or exemption certificate to establish a
complete exemption from U.S. federal withholding tax or inaccuracy or untruth
contained therein resulted from a change in any applicable statute, treaty,
regulation or other applicable law or any interpretation of any of the foregoing
occurring after the Closing Date, which change rendered such Lender no longer
legally entitled to deliver such form or forms or Exemption Certificate or
otherwise ineligible for a complete exemption from U.S. federal withholding tax,
or rendered the information or the certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in any material respect, (ii) the
redesignation of the Lender’s Lending Installation was made at the request of
the Company or (iii) the obligation to gross up payments to any such Lender
pursuant to Section 2.14(E)(i), or to indemnify any such Lender pursuant to
Section 2.14(E)(iii), is with respect to a Purchaser that becomes a Purchaser as
a result of an assignment made at the request of the Company.
     (vii) Upon the request, and at the expense of the Company, each Lender to
which any Borrower is required to pay any additional amount pursuant to this
Section 2.14(E), shall reasonably afford the applicable Borrower the opportunity
to contest, and shall reasonably cooperate with the applicable Borrower in
contesting, the imposition of any Tax giving rise to such payment; provided,
that (i) such Lender shall not be required to afford the applicable Borrower the
opportunity to so contest unless the applicable Borrower shall have confirmed in
writing to such Lender its obligation to pay such amounts pursuant to this
Agreement; and (ii) the Company shall reimburse such Lender for its reasonable
attorneys’ and accountants’ fees and disbursements incurred in so cooperating
with the applicable Borrower in contesting the imposition of such Tax.
          2.15. Notification of Advances, Interest Rates, Prepayments and
Aggregate Commitment Reductions. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment reduction notice, Borrowing/Election Notice, and repayment notice
received by it hereunder. The Administrative Agent will notify the applicable
Borrower and each Lender of the interest rate applicable to each Eurodollar Rate
Loan promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.
          2.16. Lending Installations. Each Lender will book its Loans or
Letters of Credit at the appropriate Lending Installation listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith or such other Lending Installation designated by such Lender
in accordance with the final sentence of this Section 2.16. All terms of this
Agreement shall apply to any such Lending Installation. Each Lender may, by
written or facsimile notice to the Administrative Agent and the Company,
designate a Lending Installation

45



--------------------------------------------------------------------------------



 




through which Loans will be made by it and for whose account Loan payments
and/or payments of L/C Obligations are to be made.
          2.17. Non-Receipt of Funds by the Administrative Agent. Unless a
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or (ii) in the case
of any Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made.
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the applicable Borrower, as the case may be, has
not in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by a Borrower, the interest rate applicable to the relevant
Loan.
          2.18. Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement, until
(A) all financing arrangements among the Borrowers and the Lenders shall have
been terminated and (B) all of the Letters of Credit shall have expired, been
cancelled or terminated, or cash collateralized pursuant to the terms of this
Agreement or supported by a letter of credit acceptable to the Administrative
Agent (collectively, the “Termination Conditions”), all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.
          2.19. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have: (i) failed to fund its Pro Rata Share of any Advance
requested by the applicable Borrower, or to fund a Revolving Loan in order to
repay Swing Line Loans pursuant to Section 2.2(D), which such Lender is
obligated to fund under the terms of this Agreement and which failure has not
been cured, (ii) requested compensation from any Borrower under
Sections 2.14(E), 4.1 or 4.2 to recover Taxes, Other Taxes or other additional
costs incurred by such Lender which are not being incurred generally by the
other Lenders, (iii) delivered a notice pursuant to Section 4.3 claiming that
such Lender is unable to extend Eurodollar Rate Loans to any Borrower for
reasons not generally applicable to the other Lenders or (iv) has invoked
Section 11.2; then, in any such case, after engagement of one or more
“Replacement Lenders” (as defined below) by the Company and/or the
Administrative Agent, the Company or the Administrative Agent may make written
demand on such Affected Lender (with a copy to the Administrative Agent in the
case of a demand by the Company and a copy to the Company in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 14.3(A) which the Company or the Administrative Agent, as
the case may be, shall have engaged for such purpose (“Replacement Lender”), all
of such Affected Lender’s rights and obligations under this

46



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents (including, without limitation, its
Commitment, all Loans owing to it, all of its participation interests in
existing Letters of Credit, L/C Drafts and unreimbursed drawings under Letters
of Credit, and its obligation to participate in additional Letters of Credit and
Swing Line Loans hereunder) in accordance with Section 14.3. The Administrative
Agent agrees, upon the occurrence of such events with respect to an Affected
Lender and upon the written request of the Company, to use its reasonable
efforts to obtain the commitments from one or more financial institutions to act
as a Replacement Lender. The Administrative Agent is authorized to execute one
or more of such assignment agreements as attorney-in-fact for any Affected
Lender failing to execute and deliver the same within five (5) Business Days
after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment, amounts payable under Sections 2.14(E), 4.1, and 4.2
with respect to such Affected Lender and compensation payable under
Section 2.14(C) in the event of any replacement of any Affected Lender under
clause (ii) or clause (iii) of this Section 2.19; provided that upon such
Affected Lender’s replacement, such Affected Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14(E),
4.1, 4.2, 4.4, and 11.7, as well as to any fees accrued for its account
hereunder and not yet paid, and shall continue to be obligated under
Section 12.8.
          2.20. Subsidiary Borrowers. The Company may at any time or from time
to time, with the consent of the Administrative Agent add as a party to this
Agreement any Subsidiary to be a Subsidiary Borrower hereunder by the execution
and delivery to the Administrative Agent and the Lenders of (a) a duly completed
Assumption Letter by such Subsidiary, with the written consent of the Company at
the foot thereof, (b) such guaranty and subordinated intercompany indebtedness
documents as may be reasonably required by the Administrative Agent and such
other opinions, documents, certificates or other items as may be required by
Section 5.2, such documents with respect to any additional Subsidiaries to be
substantially similar in form and substance to the Loan Documents executed on or
about the Closing Date by the Subsidiaries parties hereto as of the Closing
Date. Upon such execution, delivery and consent such Subsidiary shall for all
purposes be a party hereto as a Subsidiary Borrower as fully as if it had
executed and delivered this Agreement. So long as the principal of and interest
on any Advances made to any Subsidiary Borrower under this Agreement shall have
been repaid or paid in full, all Letters of Credit issued for the account of
such Subsidiary Borrower have expired or been returned and terminated and all
other obligations of such Subsidiary Borrower under this Agreement shall have
been fully performed, the Company may, by not less than five (5) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), terminate such Subsidiary Borrower’s status as a “Subsidiary
Borrower”. The Administrative Agent shall give the Lenders written notice of the
addition of any Subsidiary Borrowers to this Agreement.
          2.21. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent

47



--------------------------------------------------------------------------------



 



could purchase the specified currency with such other currency at the
Administrative Agent’s main office in Chicago, Illinois on the Business Day
preceding that on which the final, non-appealable judgment is given. The
obligations of each Borrower in respect of any sum due to any Lender, any
Issuing Bank or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender, such
Issuing Bank or the Administrative Agent (as the case may be) of any sum
adjudged to be so due in such other currency such Lender, such Issuing Bank or
the Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender, such Issuing Bank or the Administrative
Agent, as the case may be, in the specified currency, each Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to reimburse such Lender, such Issuing Bank
or the Administrative Agent, as the case may be, for any such loss; and if no
Default or Unmatured Default shall have occurred and is continuing and the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender, any Issuing Bank or the Administrative Agent, as the case may be,
in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender or Issuing Bank under Section 14.2, such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, agrees to remit such excess to such
Borrower.
ARTICLE III: THE LETTER OF CREDIT FACILITY
          3.1. Obligation to Issue Letters of Credit. Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrowers herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Company or any Subsidiary Borrower
through such Issuing Bank’s branches as it and the Company may jointly agree,
one or more Letters of Credit denominated in an Agreed Currency in accordance
with this Article III, from time to time during the period, commencing on the
Closing Date and ending on the fifth (5th) Business Day prior to the Termination
Date; provided, however, if an Issuing Bank is requested to issue Letters of
Credit with respect to a jurisdiction such Issuing Bank deems, in its sole
discretion, may at any time subject it to a New Money Credit Event, the Company
shall, at the request of such Issuing Bank, guaranty and indemnify such Issuing
Bank against any and all costs, liabilities and losses resulting from any New
Money Credit Event in a form and substance satisfactory to such Issuing Bank.
          3.2. Transitional Provision. Subject to the satisfaction of the
conditions contained in Sections 5.1, 5.2 and 5.3, from and after the Closing
Date each of the letters of credit identified on Schedule 3.2 hereto and issued
for the account of the Company and its Subsidiaries pursuant to the Existing
Credit Agreement (or deemed to be issued under the Existing Credit Agreement)
shall be deemed to be Letters of Credit issued pursuant to this Article III.
          3.3. Types and Amounts. No Issuing Bank shall have any obligation to
and no Issuing Bank shall:

48



--------------------------------------------------------------------------------



 



     (i) issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (a) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Adjusted Aggregate Commitment at such time (as such amount
may be increased from time to time as provided in Section 2.5(B)) calculated as
of the date of issuance of any Letter of Credit or (b) the Dollar Amount of the
Financial Credit Obligations at such time would exceed the Financial Credit
Sublimit as of the date of issuance of any Letter of Credit; or
     (ii) issue (or amend) any Letter of Credit which has an expiration date
later than the date which is five (5) Business Days immediately preceding the
Termination Date; provided, that any Letter of Credit may provide for the
renewal thereof for additional periods (which in no event shall extend beyond
the fifth (5th) Business Day prior to the Termination Date).
          3.4. Conditions. In addition to being subject to the satisfaction of
the conditions contained in Sections 5.1, 5.2 and 5.3, the obligation of an
Issuing Bank to issue any Letter of Credit is subject to the satisfaction in
full of the following conditions:
     (i) the applicable Borrower shall have delivered to the applicable Issuing
Bank (at such times and in such manner as such Issuing Bank may reasonably
prescribe) and the Administrative Agent, a request for issuance of such Letter
of Credit in substantially the form of Exhibit C hereto, duly executed
applications for such Letter of Credit and such other documents, instructions
and agreements as may be required pursuant to the terms thereof (all such
applications, documents, instructions, and agreements being referred to herein
as the “L/C Documents”), and the proposed Letter of Credit shall be reasonably
satisfactory to such Issuing Bank as to form and content; and
     (ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.
          3.5. Procedure for Issuance of Letters of Credit.
     (A) Issuance. Subject to the terms and conditions of this Article III and
provided that the applicable conditions set forth in Sections 5.1, 5.2 and 5.3
hereof have been satisfied, the applicable Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of the Company or a Subsidiary
Borrower, as applicable in accordance with such Issuing Bank’s usual and
customary business practices and, in this connection, such Issuing Bank may
assume that the applicable conditions set forth in Section 5.3 hereof have been
satisfied unless it shall have received notice to the contrary from the
Administrative Agent or a Lender or has knowledge that the applicable

49



--------------------------------------------------------------------------------



 



conditions have not been met. To the extent that there shall be any conflict
between the provisions of any L/C Document and the provisions of this Agreement,
the provisions of this Agreement shall prevail.
     (B) Notice. The applicable Issuing Bank shall give the Administrative Agent
written or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of (i) the issuance of a Letter of Credit and (ii) its reasonable
determination as to whether such Letter of Credit is a Financial Letter of
Credit or a Performance Letter of Credit; provided, however, that the failure to
provide such notice shall not result in any liability on the part of such
Issuing Bank.
     (C) No Amendment. No Issuing Bank shall extend or amend any Letter of
Credit unless the requirements of this Section 3.5 are met as though a new
Letter of Credit was being requested and issued.
          3.6. Letter of Credit Participation. On the date of this Agreement,
with respect to the Letters of Credit identified in Section 3.2, and immediately
upon the issuance of each Letter of Credit hereunder, each Lender shall be
deemed to have automatically, irrevocably and unconditionally purchased and
received from the applicable Issuing Bank an undivided interest and
participation in and to such Letter of Credit, the obligations of the applicable
Borrower in respect thereof, and the liability of such Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the Dollar Amount
available for drawing under such Letter of Credit multiplied by such Lender’s
Pro Rata Share. Each Issuing Bank will notify the Administrative Agent and each
Lender promptly upon presentation to it of an L/C Draft or upon any other draw
under a Letter of Credit, which notice shall also state the Agreed Currency and
face amount of such L/C Draft or other draw. On the Business Day on which an
Issuing Bank makes payment of each such L/C Draft or, in the case of any other
draw on a Letter of Credit, on demand by the Administrative Agent or the
applicable Issuing Bank, each Lender shall make payment to the Administrative
Agent, for the account of the applicable Issuing Bank, in immediately available
funds in Dollars in an amount (to the extent such amount has not been timely
reimbursed by the Borrowers pursuant to Section 3.7) equal to such Lender’s Pro
Rata Share of the Dollar Amount of such payment or draw. The obligation of each
Lender to reimburse the Issuing Banks under this Section 3.6 shall be
unconditional, continuing, irrevocable and absolute. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 3.6, the Administrative Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Administrative Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied; provided,
however, that nothing contained in this sentence shall relieve such Lender of
its obligation to reimburse the applicable Issuing Bank for such amount in
accordance with this Section 3.6.
          3.7. Reimbursement Obligation. Each of the Borrowers agree
unconditionally, irrevocably and absolutely to pay immediately to the
Administrative Agent, for the account of the Lenders, the amount of each advance
drawn under or pursuant to a Letter of Credit issued to it or an L/C Draft
related thereto (such obligation of such Borrower to reimburse the
Administrative Agent for an advance made under a Letter of Credit or L/C Draft
being hereinafter referred to as a “Reimbursement Obligation” with respect to
such Letter of Credit or

50



--------------------------------------------------------------------------------



 



L/C Draft), each such reimbursement to be made by the applicable Borrower no
later than the Business Day on which the applicable Issuing Bank makes payment
of each such L/C Draft or, if the applicable Borrower shall have received notice
of a Reimbursement Obligation later than 12:00 p.m. (Chicago time), on any
Business Day or on a day which is not a Business Day, no later than 12:00 p.m.
(Chicago time), on the immediately following Business Day or, in the case of any
other draw on a Letter of Credit, the date specified in the demand of such
Issuing Bank. If any Borrower at any time fails to repay a Reimbursement
Obligation at the time specified in the preceding sentence, such unpaid
Reimbursement Obligation shall at that time be automatically converted into an
obligation denominated in Dollars and such Borrower shall be deemed to have
elected to borrow Revolving Loans from the Lenders, as of the date of the
advance giving rise to the Reimbursement Obligation, equal in amount to the
Dollar Amount of the unpaid Reimbursement Obligation. Such Revolving Loans shall
be made as of the date of the payment giving rise to such Reimbursement
Obligation, automatically, without notice and without any requirement to satisfy
the conditions precedent otherwise applicable to an Advance of Revolving Loans.
Such Revolving Loans shall constitute a Floating Rate Advance, the proceeds of
which Advance shall be used to repay such Reimbursement Obligation. If, for any
reason, any Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall become immediately due and payable and bear interest from and
after such day, until paid in full, at the interest rate applicable to a
Floating Rate Advance (or, in the case of a Reimbursement Obligation denominated
in an Agreed Currency other than Dollars, at the rate determined by the
applicable Issuing Bank in good faith to represent such Issuing Bank’s cost of
overnight or short-term funds in the applicable Agreed Currency plus the then
effective Applicable Eurodollar Margin). The Borrowers agree to indemnify each
Issuing Bank against any loss or expense determined by such Issuing Bank in good
faith to have resulted from any conversion pursuant to this Section 3.7 by
reason of the inability of such Issuing Bank to convert the Dollar Amount
received from the applicable Borrower or from the Lenders, as applicable, into
an amount in the applicable Agreed Currency of such Letter of Credit equal to
the amount of such Reimbursement Obligation.
          3.8. Letter of Credit Fees. The Borrowers agree to pay:
     (i) quarterly, in arrears, to the Administrative Agent for the ratable
benefit of the Lenders, a letter of credit fee at a rate per annum equal to the
Applicable L/C Fee Percentage for Performance Letters of Credit and Financial
Letters of Credit, as applicable, on the average daily outstanding Dollar Amount
available for drawing under all Performance Letters of Credit and Financial
Letters of Credit, respectively;
     (ii) quarterly, in arrears, to the applicable Issuing Bank, a letter of
credit fronting fee equal to 0.125% per annum on the average daily outstanding
stated amount available for drawing under all Letters of Credit issued by such
Issuing Bank; and
     (iii) to the applicable Issuing Bank, all customary fees and other
issuance, amendment, cancellation, document examination, negotiation, transfer
and presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts, negotiation, transfer and
the like

51



--------------------------------------------------------------------------------



 



customarily charged by such Issuing Banks with respect to financial, performance
and commercial letters of credit, including, without limitation, standard
commissions with respect to Performance Letters of Credit, payable at the time
of invoice of such amounts.
          3.9. Borrower and Issuing Bank Reporting Requirements. The Company
shall, at any time as requested by the Administrative Agent or the Required
Lenders but in any event no later than the tenth Business Day following the last
day of each month, provide to the Administrative Agent schedules, in form and
substance reasonably satisfactory to the Administrative Agent, showing (i) the
date of issue, account party, Agreed Currency and amount in such Agreed
Currency, Issuing Bank, expiration date and the reference number of each Letter
of Credit issued hereunder and outstanding at any time during such month and
(ii) the comparable information and details for each other letter of credit
issued for the account of the Company or any Subsidiary and outstanding at the
end of such month. In addition to the notices required by Section 3.5(B), each
Issuing Bank shall, at any time as requested by the Administrative Agent or the
Required Lenders but in any event no later than the tenth Business Day following
the last day of each month, provide to the Administrative Agent schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
the date of issue, account party, Agreed Currency and amount in such Agreed
Currency, expiration date and the reference number of each Letter of Credit
issued by it outstanding at any time during such month and the aggregate amount
payable by the applicable Borrower during such month. In addition, upon the
request of the Administrative Agent, each Issuing Bank shall furnish to the
Administrative Agent copies of any Letter of Credit and any application for or
reimbursement agreement with respect to a Letter of Credit to which the Issuing
Bank is party and such other documentation as may reasonably be requested by the
Administrative Agent. Upon the request of any Lender, the Administrative Agent
will provide to such Lender information concerning such Letters of Credit as the
Administrative Agent has received from the Issuing Banks.
          3.10. Indemnification; Exoneration.
     (A) Indemnification. In addition to amounts payable as elsewhere provided
in this Article III, each Borrower hereby agrees to protect, indemnify, pay and
save harmless the Administrative Agent, each Issuing Bank and each Lender from
and against any and all liabilities and costs which the Administrative Agent,
such Issuing Bank or such Lender may incur or be subject to in any way directly
connected with (i) the issuance of any Letter of Credit other than, in the case
of the applicable Issuing Bank, as a result of its Gross Negligence or willful
misconduct of such Issuing Bank, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of the applicable Issuing Bank to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).
     (B) Risk Assumption. As among the Borrowers, the Lenders, the
Administrative Agent and the Issuing Banks, the Borrowers assume all risks of
the acts and omissions of, or misuse of such Letter of Credit by, the
beneficiary of any Letters of Credit. In furtherance and not in limitation of
the foregoing, subject to the provisions of the Letter of Credit applications
and Letter of Credit reimbursement agreements executed

52



--------------------------------------------------------------------------------



 



by the Borrowers at the time of request for any Letter of Credit, neither the
Administrative Agent, any Issuing Bank nor any Lender shall be responsible (in
the absence of Gross Negligence or willful misconduct in connection therewith,
as determined by the final judgment of a court of competent jurisdiction):
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise; (v) for errors in
interpretation of technical trade terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Administrative Agent, the Issuing Banks
and the Lenders, including, without limitation, any Governmental Acts. None of
the above shall affect, impair, or prevent the vesting of any Issuing Bank’s
rights or powers under this Section 3.10.
     (C) No Liability. In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by any
Issuing Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful misconduct
of such Issuing Bank, as determined by the final judgment of a court of
competent jurisdiction, put the applicable Issuing Bank, the Administrative
Agent or any Lender under any resulting liability to any Borrower or relieve any
Borrower of any of its obligations hereunder to any such Person.
     (D) Survival of Agreements and Obligations. Without prejudice to the
survival of any other agreement of the Borrowers hereunder, the agreements and
obligations of the Borrowers contained in this Section 3.10 shall survive the
payment in full of principal and interest hereunder, the termination of the
Letters of Credit and the termination of this Agreement.
          3.11. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II, Article III and Article V with respect to
any Letter of Credit to be issued in any Agreed Currency other than Dollars, if
there shall occur on or prior to the date of issuance of such Letter of Credit
any Market Disruption, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers, the Issuing Bank and the Lenders, and such Letter of
Credit shall not be denominated in such Agreed Currency but shall be made on the
date of issuance of such Letter of Credit in Dollars, in a face amount equal to
the Dollar Amount of the face amount specified in the related request or
application for such Letter of Credit, unless the Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to request the issuance of such Letter of Credit on such date or
(ii) it elects to have such Letter of

53



--------------------------------------------------------------------------------



 



Credit issued on such date in a different Agreed Currency, as the case may be,
in which the denomination of such Letter of Credit would in the opinion of the
applicable Issuing Bank, the Administrative Agent and the Required Lenders be
practicable and in a face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.
          3.12. L/C Collateral Account. The Company agrees that it will, as
required by Sections 2.4(B)(iii) or 9.1 and until the final expiration date of
any Letter of Credit and thereafter as long as any amount is payable to the
Issuing Banks or the Lenders in respect of any Letter of Credit, maintain a
special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “L/C Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XV, in the name of
the Company but under the sole dominion and control of the Administrative Agent,
for the benefit of the Administrative Agent, the Issuing Banks and the Lenders
and in which the Company shall have no interest other than as set forth in
Sections 2.4(B)(iii) or 9.1. The Company hereby pledges, assigns and grants to
the Administrative Agent, on behalf of and for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders, a security interest in
all of the Company’s right, title and interest in and to all funds which may
from time to time be on deposit in the L/C Collateral Account to secure the
prompt and complete payment and performance of the Obligations. The
Administrative Agent will invest any funds on deposit from time to time in the
L/C Collateral Account in certificates of deposit of JPMorgan having a maturity
not exceeding thirty (30) days. Nothing in this Section 3.12 shall either
obligate the Administrative Agent to require the Company to deposit any funds in
the L/C Collateral Account or limit the right of the Administrative Agent to
release any funds held in the L/C Collateral Account in each case other than as
required by Sections 2.4(B)(iii) or 9.1.
ARTICLE IV: CHANGE IN CIRCUMSTANCES
          4.1. Yield Protection.
     (A) Yield Protection. If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted after the date of this Agreement and having general
applicability to all banks within the jurisdiction in which such Lender operates
(excluding, for the avoidance of doubt, the effect of and phasing in of capital
requirements or other regulations or guidelines passed prior to the date of this
Agreement), or any interpretation or application thereof by any Governmental
Authority charged with the interpretation or application thereof, or the
compliance of any Lender therewith,
     (i) subjects any Lender or any applicable Lending Installation to any tax,
duty, charge or withholding on or from payments due from any Borrower (excluding
taxation of the overall net income of any Lender or taxation of a similar basis,
which are governed by Section 2.14(E)), or changes the basis of taxation of
payments to any Lender in respect of its Commitment, Loans, its L/C Interests,
the Letters of Credit or other amounts due it hereunder, or

54



--------------------------------------------------------------------------------



 



     (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Rate Loans)
with respect to its Commitment, Loans, L/C Interests or the Letters of Credit,
or
     (iii) imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Commitment, the Loans, the L/C Interests or the Letters of
Credit or reduces any amount receivable by any Lender or any applicable Lending
Installation in connection with its Commitment, Loans or Letters of Credit, or
requires any Lender or any applicable Lending Installation to make any payment
calculated by reference to the amount of Commitment, Loans or L/C Interests held
or interest received by it or by reference to the Letters of Credit, by an
amount deemed material by such Lender;
and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Commitment, Loans, L/C Interests, or Letters
of Credit or to reduce any amount received under this Agreement, then, within
fifteen (15) days after receipt by the Company or any other Borrower of written
demand by such Lender pursuant to Section 4.5, the applicable Borrowers shall
pay such Lender that portion of such increased expense incurred or reduction in
an amount received which such Lender determines is attributable to making,
funding and maintaining its Loans, L/C Interests, Letters of Credit and its
Commitment.
     (B) Non-U.S. Reserve Costs or Fees With Respect to Loans and Letters of
Credit to Borrowers. If any law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive of any jurisdiction outside of the
United States of America or any subdivision thereof (whether or not having the
force of law), imposes or deems applicable any reserve requirement against or
fee with respect to assets of, deposits with or for the account of, or credit
extended by, any Lender, any Issuing Bank or any applicable Lending
Installation, and the result of the foregoing is to increase the cost to such
Lender, such Issuing Bank or applicable Lending Installation of making or
maintaining its Eurodollar Loans to, or issuing a Letter of Credit in an Agreed
Currency other than Dollars for the benefit of, any Borrower or its Commitment
to any Borrower or to reduce the return received by such Lender, such Issuing
Bank or applicable Lending Installation in connection with such Eurodollar Loans
or Letters of Credit to or for the benefit of any Borrower or Commitment to any
Borrower, then, within 15 days of demand by such Lender or such Issuing Bank,
such Borrower shall pay such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
for such increased cost or reduction in amount received, provided that such
Borrower shall not be required to compensate any Lender for such non-U.S.
reserve costs or fees to the extent that an amount equal to such reserve costs
or fees is received by such Lender as a result of the calculation of the
interest rate applicable to Eurodollar Rate Advances pursuant to clause (i)(b)
of the definition of “Eurodollar Rate.”

55



--------------------------------------------------------------------------------



 



          4.2. Changes in Capital Adequacy Regulations. If a Lender determines
(i) the amount of capital required or expected to be maintained by such Lender,
any Lending Installation of such Lender or any corporation controlling such
Lender is increased as a result of a “Change” (as defined below), and (ii) such
increase in capital will result in an increase in the cost to such Lender of
maintaining its Commitment, Loans, L/C Interests, the Letters of Credit or its
obligation to make Loans hereunder, then, within fifteen (15) days after receipt
by the Company or any other Borrower of written demand by such Lender pursuant
to Section 4.5, the applicable Borrowers shall pay such Lender the amount
necessary to compensate for any shortfall in the rate of return on the portion
of such increased capital which such Lender determines is attributable to this
Agreement, its Commitment, its Loans, its L/C Interests, the Letters of Credit
or its obligation to make Loans hereunder (after taking into account such
Lender’s policies as to capital adequacy). “Change” means (i) any change after
the date of this Agreement in the “Risk-Based Capital Guidelines” (as defined
below) excluding, for the avoidance of doubt, the effect of any phasing in of
such Risk-Based Capital Guidelines or any other capital requirements passed
prior to the Closing Date, or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or any Lending Installation or any corporation
controlling any Lender. “Risk-Based Capital Guidelines” means (i) the risk-based
capital guidelines in effect in the United States on the date of this Agreement,
including transition rules, and (ii) the corresponding capital regulations
promulgated by regulatory authorities outside the United States implementing the
July 1988 report of the Basle Committee on Banking Regulation and Supervisory
Practices Entitled “International Convergence of Capital Measurements and
Capital Standards,” including transition rules, and any amendments to such
regulations adopted prior to the date of this Agreement.
          4.3. Availability of Types of Advances. If (i) any Lender determines
that maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that
(x) deposits of a type or maturity appropriate to match fund Eurodollar Rate
Loans are not available or (y) the interest rate applicable to a Eurodollar Rate
Loan does not accurately reflect the cost of making or maintaining such an
Advance, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of any occurrence set forth in clause
(i), require any Advances of the affected Type to be repaid or converted into
another Type.
          4.4. Funding Indemnification. If any payment of a Eurodollar Rate Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment (whether voluntary or mandatory,
including, without limitation, as required pursuant to Section 2.4(B)), or
otherwise (including, without limitation, as a result of the provisions of
Section 2.5(B)), or a Eurodollar Rate Loan is not made on the date specified by
the applicable Borrower for any reason other than default by the Lenders, or a
Eurodollar Rate Loan is not prepaid on the date specified by the applicable
Borrower for any reason, the Borrowers indemnify each Lender for any loss or
cost incurred by it resulting therefrom, including, without limitation, any loss
or cost in liquidating or employing deposits acquired to fund or maintain the
Eurodollar Rate Loan.

56



--------------------------------------------------------------------------------



 



          4.5. Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Rate Loan to reduce any liability of any Borrower to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not, in the judgment of the
Lender, disadvantageous to such Lender. Each Lender shall deliver a written
statement of such Lender to the Company (with a copy to the Administrative
Agent) as to the amount due, if any, under Sections 2.14(E), 4.1, 4.2 or 4.4 and
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be prima facie evidence thereof and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurodollar Rate Loan shall be
calculated as though each Lender funded its Eurodollar Rate Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the applicable Borrower of such statement. The
obligations of the Company and the other Borrowers under Sections 2.14(E), 4.1,
4.2 and 4.4 shall survive payment of the Obligations and termination of this
Agreement.
ARTICLE V: CONDITIONS PRECEDENT
          5.1. Initial Advances and Letters of Credit. The Lenders shall not be
required to make the initial Loans or issue any Letters of Credit unless, on or
prior to the Closing Date, the Borrowers have furnished to the Administrative
Agent each of the following, with sufficient copies (if applicable) for the
Lenders, all in form and substance satisfactory to the Administrative Agent and
the Lenders:
     (i) Copies of the Certificate of Incorporation or comparable charter
documents of each of the Borrowers as of the Closing Date, together with all
amendments and a certificate of good standing, both certified as of a recent
date by the appropriate governmental officer in its jurisdiction of
incorporation;
     (ii) Copies, certified by the Secretary or Assistant Secretary of each of
the Borrowers of their respective By-Laws or comparable governance documents and
of their respective Board of Directors’ resolutions authorizing the execution of
the Loan Documents entered into by it;
     (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each of the Borrowers, which shall identify by name and title and
bear the signature of the officers of the applicable Borrower authorized to sign
the Loan Documents and, of the applicable Borrower to make borrowings hereunder,
upon which certificate the Lenders shall be entitled to rely until informed of
any change in writing by the Company;
     (iv) A certificate, in form and substance satisfactory to the
Administrative Agent, signed by an Authorized Officer of the Company, certifying
that on the date of this Agreement (a) all the representations in this Agreement
are true and correct (unless such representation and warranty is made as of a
specific date, in which case,

57



--------------------------------------------------------------------------------



 



such representation and warranty shall be true and correct as of such date),
(b) no Default or Unmatured Default has occurred and is continuing and (c) there
exists no injunction or temporary restraining order which would prohibit the
making of the Loans, the issuance of the Letters of Credit or the consummation
of the other transactions contemplated by the Loan Documents or any litigation
seeking such an injunction or restraining order;
     (v) The written opinions of the Borrowers’ and Guarantors’ Assistant
General Counsel, and of the Company’s Dutch counsel, addressed to the
Administrative Agent and the Lenders, in substantially the forms attached hereto
as Exhibit E-1 and Exhibit E-2, respectively;
     (vi) Such other documents as the Administrative Agent or its counsel may
have reasonably requested, including, without limitation, all of the documents
reflected on the List of Closing Documents attached as Exhibit E-3 to this
Agreement;
     (vii) Evidence satisfactory to the Administrative Agent of the payment,
prior to or simultaneously with the initial Advance hereunder, of all principal,
interest, fees and premiums, if any, on all loans and other extensions of credit
outstanding under the Existing Credit Agreement; and
     (viii) Evidence satisfactory to (a) the Administrative Agent that the
Company has paid or caused to be paid to the Administrative Agent and JPMSI the
fees (including, without limitation, the upfront fees payable to the Lenders)
agreed to in the fee letter dated September 14, 2006, among the Administrative
Agent, JPMSI and the Company and (b) the Syndication Agent that the Company has
paid or caused to be paid to the Syndication Agent and BAS the fees agreed to in
the fee letter dated September 14, 2006 among the Syndication Agent, BAS and the
Company.
          5.2. Initial Advance to Each New Subsidiary Borrower. No Lender shall
be required to make an Advance hereunder or purchase participations in Letters
of Credit, no Issuing Bank shall be required to issue a Letter of Credit
hereunder, in each case, to a new Subsidiary Borrower added after the Closing
Date unless the Company has furnished or caused to be furnished to the
Administrative Agent with sufficient copies for the Lenders:
     (i) The Assumption Letter executed and delivered by such Subsidiary
Borrower and containing the written consent of the Company at the foot thereof,
as contemplated by Section 2.20;
     (ii) Copies, certified by the Secretary, Assistant Secretary, Director or
Officer of the Subsidiary Borrower, of its Board of Directors’ resolutions
(and/or resolutions of other bodies, if any are deemed necessary by the
Administrative Agent) approving the Assumption Letter;
     (iii) An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Officer of the Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign

58



--------------------------------------------------------------------------------



 



the Assumption Letter and the other documents to be executed and delivered by
such Subsidiary Borrower hereunder, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Company;
     (iv) An opinion of counsel to such Subsidiary Borrower, substantially in
the form of Exhibit E-4 hereto or, in the case of a new non-domestic Subsidiary
Borrower, in a form reasonably acceptable to the Administrative Agent;
     (v) Guaranty documentation, if applicable, from such Subsidiary Borrower in
form and substance acceptable to the Administrative Agent as required pursuant
to Section 7.2(K);
     (vi) With respect to the initial Advance or any Swing Line Loan made to, or
Letter of Credit issued for the account of, any Subsidiary Borrower organized
under the laws of England and Wales (or any other jurisdiction where filings are
required in order for amounts payable under this Agreement to be exempt from
applicable withholding or other taxes), the Administrative Agent shall have
received originals and/or copies, as applicable, of all filings required to be
made and such other evidence as the Administrative Agent may require
establishing to the Administrative Agent’s satisfaction that each Lender, Swing
Line Bank and Issuing Bank is entitled to receive payments under the Loan
Documents without deduction or withholding of any English (or other applicable
jurisdictions) taxes or with such deductions and withholding of English (or
other applicable jurisdictions) taxes as may be acceptable to the Administrative
Agent.
          5.3. Each Advance and Letter of Credit. The Lenders shall not be
required to make any Advance, or convert or continue any Advance, or issue or
amend any Letter of Credit and no Swing Line Bank shall be required to make any
Swing Line Loans hereunder, unless on the applicable Borrowing Date, or in the
case of a Letter of Credit, the date on which the Letter of Credit is to be
issued or amended:
     (A) No Defaults. There exists no Default or Unmatured Default;
     (B) Representations and Warranties. All of the representations and
warranties contained in Article VI are true and correct as of such Borrowing
Date (unless such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true and correct as of
such date) except for changes in the Schedules to this Agreement reflecting
transactions permitted by or not in violation of this Agreement; and
     (C) Maximum Amounts. The Revolving Credit Obligations do not, and after
making such proposed Advance or issuing or amending such Letter of Credit would
not, exceed the Adjusted Aggregate Commitment and the Financial Credit
Obligations do not, and after making such proposed Advance or issuing or
amending such Letter of Credit would not, exceed the Financial Credit Sublimit.

59



--------------------------------------------------------------------------------



 



     Each Borrowing/Election Notice with respect to each such Advance and the
letter of credit application with respect to each Letter of Credit shall
constitute a representation and warranty by the Borrowers that the conditions
contained in Sections 5.3(A), (B) and (C) have been satisfied.
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and the Lenders to enter
into this Agreement and to make the Loans and the other financial accommodations
to the Borrowers and to issue the Letters of Credit described herein, the
Company represents and warrants as follows to each Lender and the Administrative
Agent as of the Closing Date, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date as required by Section 5.1, 5.2 and 5.3:
          6.1. Organization; Corporate Powers; Dutch Banking Act. The Company
and each of its Subsidiaries (i) is a corporation, limited liability company or
partnership that is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is duly qualified to do
business as a foreign entity and is in good standing under the laws of each
jurisdiction in which failure to be so qualified and in good standing could not
reasonably be expected to have a Material Adverse Effect, and (iii) has all
requisite power and authority to own, operate and encumber its property and to
conduct its business as presently conducted and as proposed to be conducted.
Furthermore, each Borrower organized under the laws of the Netherlands
represents and warrants to the Lenders that it is in compliance with the
applicable provisions of the Dutch Banking Act and any implementing regulation
including but not limited to the Dutch Exemption Regulation.
          6.2. Authority, Execution and Delivery; Loan Documents.
     (A) Power and Authority. Each of the Loan Parties has the requisite power
and authority to execute, deliver and perform each of the Loan Documents which
are to be executed by it as required by this Agreement and the other Loan
Documents and (ii) to file the Loan Documents which must be filed by it as
required by this Agreement, the other Loan Documents or otherwise with any
Governmental Authority.
     (B) Execution and Delivery. The execution, delivery, performance and
filing, as the case may be, of each of the Loan Documents as required by this
Agreement or otherwise and to which any Loan Party is party, and the
consummation of the transactions contemplated thereby, have been duly approved
by the respective boards of directors and, if necessary, the shareholders of the
applicable Loan Parties, and such approvals have not been rescinded.
     (C) Loan Documents. Each of the Loan Documents to which the Company or any
of its Subsidiaries is a party has been duly executed, delivered or filed, as
the case may be, by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally), is in full force and effect and no
material term or condition thereof has been amended, modified or waived from the
terms and conditions contained in the Loan Documents

60



--------------------------------------------------------------------------------



 



delivered to the Administrative Agent pursuant to Section 5.1 without the prior
written consent of the Administrative Agent, and the Company and its
Subsidiaries have, and, to the best of the Company’s and its Subsidiaries’
knowledge, all other parties thereto have, performed and complied with all the
terms, provisions, agreements and conditions set forth therein and required to
be performed or complied with by such parties, and no unmatured default, default
or breach of any covenant by any such party exists thereunder.
          6.3. No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which each of the Loan Parties is a
party do not and will not (i) conflict with the certificate or articles of
incorporation or by-laws of such Loan Party, (ii) constitute a tortious
interference with any Contractual Obligation of any Person or conflict with,
result in a breach of or constitute (with or without notice or lapse of time or
both) a default under any Requirement of Law or Contractual Obligation of any
such Loan Party, or require termination of any Contractual Obligation,
(iii) result in or require the creation or imposition of any Lien whatsoever
upon any of the property or assets of the Company or any of its Subsidiaries,
other than Liens permitted or created by the Loan Documents, or (iv) require any
approval of any Loan Party’s Board of Directors or shareholders except such as
have been obtained. The execution, delivery and performance of each of the Loan
Documents to which the Company or any of its Subsidiaries is a party do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, except filings, consents
or notices which have been made, obtained or given, or which, if not made,
obtained or given, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
          6.4. Financial Statements.
     (A) Pro Forma Financials. The combined pro forma balance sheet, income
statements and statements of cash flow of the Company and its Subsidiaries,
copies of which are attached hereto as Schedule 6.4 to this Agreement, present
on a pro forma basis the financial condition of the Company and such
Subsidiaries as of such date, and demonstrate that the Company and its
Subsidiaries can repay their debts and satisfy their other obligations as and
when due, and can comply with the requirements of this Agreement. The
projections and assumptions expressed in the pro forma financials referenced in
this Section 6.4(A) were prepared in good faith and represent management’s
opinion based on the information available to the Company at the time so
furnished and, since the preparation thereof and up to the Closing Date, there
has occurred no change in the business, financial condition, operations, or
prospects of the Company or any of its Subsidiaries, or the Company and its
Subsidiaries taken as a whole, which has had or could reasonably be expected to
have a Material Adverse Effect.
     (B) Audited Financial Statements. Complete and accurate copies of the
audited financial statements and the audit reports related thereto of the
Company and its consolidated Subsidiaries as at December 31, 2005 have been
delivered to the Administrative Agent and such financial statements were
prepared in accordance with generally accepted accounting principles in effect
on the date such statements were prepared and fairly present the consolidated
financial condition and operations of the

61



--------------------------------------------------------------------------------



 



Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.
     (C) Interim Financial Statements. Complete and accurate copies of the
unaudited financial statements of the Company and its consolidated Subsidiaries
as at June 30, 2006 have been delivered to the Administrative Agent and such
financial statements were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended, subject to normal year-end audit
adjustments.
          6.5. No Material Adverse Change. Since December 31, 2005, there has
occurred no change in the business, properties, condition (financial or
otherwise), performance, results of operations or prospects of the Company, any
other Borrower or the Company and its Subsidiaries taken as a whole, or any
other event which has had or could reasonably be expected to have a Material
Adverse Effect.
          6.6. Taxes.
     (A) Tax Examinations. All deficiencies which have been asserted against the
Company or any of the Company’s Subsidiaries as a result of any federal, state,
local or foreign tax examination for each taxable year in respect of which an
examination has been conducted have been fully paid or finally settled or are
being contested in good faith, and no issue has been raised by any taxing
authority in any such examination which, by application of similar principles,
could reasonably be expected to result in assertion by such taxing authority of
a material deficiency for any other year not so examined which has not been
reserved for in the Company’s consolidated financial statements to the extent,
if any, required by Agreement Accounting Principles. Except as permitted
pursuant to Section 7.2(D), neither the Company nor any of the Company’s
Subsidiaries anticipates any tax liability with respect to the years which have
not been closed pursuant to applicable law.
     (B) Payment of Taxes. All material tax returns and reports of the Company
and its Subsidiaries required to be filed have been timely filed, and all taxes,
assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are shown in such
returns or reports to be due and payable have been paid except those items which
are being contested in good faith and have been reserved for in accordance with
Agreement Accounting Principles. The Company has no knowledge of any proposed
tax assessment against it or any of its Subsidiaries that will have or could
reasonably be expected to have a Material Adverse Effect.
          6.7. Litigation; Loss Contingencies and Violations. Other than as
identified on Schedule 6.7, there is no action, suit, proceeding, arbitration
or, to the Company’s knowledge, investigation before or by any Governmental
Authority or private arbitrator pending or, to the Company’s knowledge,
threatened against or affecting the Company or any of its Subsidiaries or any
property of any of them, including, without limitation, any such actions, suits,
proceedings,

62



--------------------------------------------------------------------------------



 



arbitrations and investigations disclosed in the Company’s SEC Forms 10-K and
10-Q (the “Disclosed Litigation”), which (i) challenges the validity or the
enforceability of any material provision of the Loan Documents or (ii) has or
could reasonably be expected to have a Material Adverse Effect. There is no
material loss contingency within the meaning of Agreement Accounting Principles
which has not been reflected in the consolidated financial statements of the
Company prepared and delivered pursuant to Section 7.1(A) for the fiscal period
during which such material loss contingency was incurred. Neither the Company
nor any of its Subsidiaries is (A) in violation of any applicable Requirements
of Law which violation could reasonably be expected to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.
          6.8. Subsidiaries. Schedule 6.8 to this Agreement (i) contains a
description of the corporate structure of the Company, its Subsidiaries and any
other Person in which the Company or any of its Subsidiaries holds an Equity
Interest; and (ii) accurately sets forth (A) the correct legal name, the
jurisdiction of incorporation and the jurisdictions in which each of the Company
and the direct and indirect Subsidiaries of the Company are qualified to
transact business as a foreign corporation, (B) the authorized, issued and
outstanding shares of each class of Capital Stock of each of the Company’s
Foreign Subsidiaries and the owners of such shares (both as of the Closing Date
and on a fully-diluted basis), and (C) a summary of the direct and indirect
partnership, joint venture, or other Equity Interests, if any, of the Company
and each of its Subsidiaries in any Person. Except as disclosed on Schedule 6.8,
none of the issued and outstanding Capital Stock of the Company’s Foreign
Subsidiaries is subject to any vesting, redemption, or repurchase agreement, and
there are no warrants or options outstanding with respect to such Capital Stock.
The outstanding Capital Stock of each of the Company’s Subsidiaries is duly
authorized, validly issued, fully paid and nonassessable and is not Margin
Stock.
          6.9. ERISA. No Benefit Plan has incurred any material accumulated
funding deficiency (as defined in Sections 302(a)(2) of ERISA and 412(a) of the
Code) whether or not waived. Neither the Company nor any member of the
Controlled Group has incurred any material liability to the PBGC which remains
outstanding other than the payment of premiums. As of the last day of the most
recent prior plan year, the market value of assets under each Benefit Plan,
other than any Multiemployer Plan, was not by a material amount less than the
present value of benefit liabilities thereunder (determined in accordance with
the actuarial valuation assumptions described therein). Neither the Company nor
any member of the Controlled Group has (i) failed to make a required
contribution or payment to a Multiemployer Plan of a material amount or
(ii) incurred a material complete or partial withdrawal under Section 4203 or
Section 4205 of ERISA from a Multiemployer Plan. Neither the Company nor any
member of the Controlled Group has failed to make an installment or any other
payment of a material amount required under Section 412 of the Code on or before
the due date for such installment or other payment. Each Plan, Foreign Employee
Benefit Plan and Non-ERISA Commitment complies in all material respects in form,
and has been administered in all material respects in accordance with its terms
and in accordance with all applicable laws and regulations, including but not
limited to ERISA and the Code. There have been no and there is no prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code with respect
to any Plan for

63



--------------------------------------------------------------------------------



 



which a statutory or administrative exemption does not exist which could
reasonably be expected to subject the Company or any of is Subsidiaries to
material liability. Neither the Company nor any member of the Controlled Group
has taken or failed to take any action which would constitute or result in a
Termination Event, which action or inaction could reasonably be expected to
subject the Company or any of its Subsidiaries to material liability. Neither
the Company nor any member of the Controlled Group is subject to any material
liability under, or has any potential material liability under, Section 4063,
4064, 4069, 4204 or 4212(c) of ERISA. The present value of the aggregate
liabilities to provide all of the accrued benefits under any Foreign Pension
Plan do not exceed the current fair market value of the assets held in trust or
other funding vehicle for such plan by a material amount. With respect to any
Foreign Employee Benefit Plan other than a Foreign Pension Plan, reasonable
reserves have been established in accordance with prudent business practice or
where required by ordinary accounting practices in the jurisdiction in which
such plan is maintained. Neither the Company nor any other member of the
Controlled Group has taken or failed to take any action, nor has any event
occurred, with respect to any “employee benefit plan” (as defined in
Section 3(3) of ERISA) which action, inaction or event could reasonably be
expected to subject the Company or any of its Subsidiaries to material
liability. For purposes of this Section 6.9, “material” means any amount,
noncompliance or other basis for liability which could reasonably be expected to
subject the Company or any of its Subsidiaries to liability, individually or in
the aggregate with each other basis for liability under this Section 6.9, in
excess of $2,000,000.
          6.10. Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Company and any of its Subsidiaries to the
Administrative Agent or to any Lender in connection with the negotiation of, or
compliance with, the Loan Documents, the representations and warranties of the
Company and its Subsidiaries contained in the Loan Documents, and all
certificates and documents delivered to the Administrative Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
furnished any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
light of the circumstances under which they were made, not misleading.
          6.11. Securities Activities. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
Margin Stock. Margin Stock constitutes less than 25% of the value of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder.
          6.12. Material Agreements. Neither the Company nor any of its
Subsidiaries is a party to any Contractual Obligation or subject to any charter
or other corporate restriction which individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received notice or has knowledge that
(i) it is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Contractual Obligation
applicable to it, or (ii) any condition exists which, with the giving of notice
or the lapse of time or both, would constitute a default with respect to any
such Contractual Obligation, in each case, except where such default or
defaults, if any, individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

64



--------------------------------------------------------------------------------



 



          6.13. Compliance with Laws. The Company and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
          6.14. Assets and Properties. The Company and each of its Subsidiaries
has good and marketable title to all of its material assets and properties
(tangible and intangible, real or personal) owned by it or a valid leasehold
interest in all of its material leased assets (except insofar as marketability
may be limited by any laws or regulations of any Governmental Authority
affecting such assets), and all such assets and property are free and clear of
all Liens, except Liens permitted under Section 7.3(C). Substantially all of the
assets and properties owned by, leased to or used by the Company and/or each
such Subsidiary of the Company are in adequate operating condition and repair,
ordinary wear and tear excepted. Neither this Agreement nor any other Loan
Document, nor any transaction contemplated under any such agreement, will affect
any right, title or interest of the Company or such Subsidiary in and to any of
such assets in a manner that could reasonably be expected to have a Material
Adverse Effect.
          6.15. Statutory Indebtedness Restrictions. Neither the Company nor any
of its Subsidiaries is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
          6.16. Insurance. The insurance policies and programs in effect with
respect to the respective properties, assets, liabilities and business of the
Company and its Subsidiaries reflect coverage that is reasonably consistent with
prudent industry practice.
          6.17. Environmental Matters.
     (A) Environmental Representations. Except as disclosed on Schedule 6.17 to
this Agreement:
     (i) the operations of the Company and its Subsidiaries comply in all
material respects with Environmental, Health or Safety Requirements of Law;
     (ii) the Company and its Subsidiaries have all material permits, licenses
or other authorizations required under Environmental, Health or Safety
Requirements of Law and are in material compliance with such permits;
     (iii) neither the Company, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Company’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Company or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting: (A) any material violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;

65



--------------------------------------------------------------------------------



 



     (iv) there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material; and
     (v) neither the Company nor any of its Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.
     (B) Materiality. For purposes of this Section 6.17 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $5,000,000.
          6.18. Representations and Warranties of each Subsidiary Borrower. Each
Subsidiary Borrower represents and warrants to the Lenders that:
     (A) Organization and Corporate Powers. Such Subsidiary Borrower (i) is a
company duly formed and validly existing and in good standing under the laws of
the state or country of its organization (such jurisdiction being hereinafter
referred to as the “Home Country”) and (ii) has the requisite power and
authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not reasonably be expected to have a Material Adverse Effect.
     (B) Binding Effect. Each Loan Document executed by such Subsidiary Borrower
is the legal, valid and binding obligation of such Subsidiary Borrower
enforceable in accordance with its respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.
     (C) No Conflict; Government Consent. Neither the execution and delivery by
such Subsidiary Borrower of the Loan Documents to which it is a party, nor the
consummation by it of the transactions therein contemplated to be consummated by
it, nor compliance by such Subsidiary Borrower with the provisions thereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on such Subsidiary Borrower or any of its Subsidiaries or such
Subsidiary Borrower’s or any of its Subsidiaries’ memoranda or articles of
association or the provisions of any indenture, instrument or agreement to which
such Subsidiary Borrower or any of its Subsidiaries is a party or is subject, or
by which it, or its property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any lien in, of or on the
property of such Subsidiary Borrower or any of its Subsidiaries pursuant to the
terms of any such indenture, instrument or agreement in any such case which
violation, conflict, default, creation or imposition would not reasonably be
expected to have a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or

66



--------------------------------------------------------------------------------



 



filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents, except for such as have
been obtained or made.
     (D) Filing. To ensure the enforceability or admissibility in evidence of
this Agreement and each Loan Document to which such Subsidiary Borrower is a
party in its Home Country, it is not necessary that this Agreement or any other
Loan Document to which such Subsidiary Borrower is a party or any other document
be filed or recorded with any court or other authority in its Home Country or
that any stamp or similar tax be paid to or in respect of this Agreement or any
other Loan Document of such Subsidiary Borrower. The qualification by any Lender
or the Administrative Agent for admission to do business under the laws of such
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the
Administrative Agent of any right, privilege, or remedy afforded to any Lender
or the Administrative Agent in connection with the Loan Documents to which such
Subsidiary Borrower is a party or the enforcement of any such right, privilege,
or remedy against Subsidiary Borrower. The performance by any Lender or the
Administrative Agent of any action required or permitted under the Loan
Documents will not (i) violate any law or regulation of such Subsidiary
Borrower’s Home Country or any political subdivision thereof, (ii) result in any
tax or other monetary liability to such party pursuant to the laws of such
Subsidiary Borrower’s Home Country or political subdivision or taxing authority
thereof (provided that, should any such action result in any such tax or other
monetary liability to the Lender or the Administrative Agent, the Borrowers
hereby agree to indemnify such Lender or the Administrative Agent, as the case
may be, against (x) any such tax or other monetary liability and (y) any
increase in any tax or other monetary liability which results from such action
by such Lender or the Administrative Agent and, to the extent the Borrowers make
such indemnification, the incurrence of such liability by the Administrative
Agent or any Lender will not constitute a Default) or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Subsidiary Borrower’s Home Country is a member.
     (E) No Immunity. Neither such Subsidiary Borrower nor any of its assets is
entitled to immunity from suit, execution, attachment or other legal process.
Such Subsidiary Borrower’s execution and delivery of the Loan Documents to which
it is a party constitute, and the exercise of its rights and performance of and
compliance with its obligations under such Loan Documents will constitute,
private and commercial acts done and performed for private and commercial
purposes.
     (F) Application of Representations and Warranties. It is understood and
agreed by the parties hereto that the representations and warranties of each
Subsidiary Borrower in this Section 6.18 shall only be applicable to such
Subsidiary Borrower on and after the date of its execution of an Assumption
Letter.
          6.19. Benefits. Each of the Company and its Subsidiaries will benefit
from the financing arrangement established by this Agreement. The Administrative
Agent and the Lenders have stated and the Company acknowledges that, but for the
agreement by each of the

67



--------------------------------------------------------------------------------



 



Subsidiary Guarantors to execute and deliver the Subsidiary Guaranty, the
Administrative Agent and the Lenders would not have made available the credit
facilities established hereby on the terms set forth herein.
          6.20. Solvency. After giving effect to (i) the Loans to be made, and
the Letters of Credit to be issued, on the Closing Date or such other date as
Loans or Letters of Credit requested hereunder are made or issued (as
applicable), (ii) the other transactions contemplated by this Agreement and the
other Loan Documents and (iii) the payment and accrual of all transaction costs
with respect to the foregoing, the Company and its Subsidiaries taken as a whole
are Solvent.
ARTICLE VII: COVENANTS
          The Company covenants and agrees that so long as any Commitments are
outstanding and thereafter until all of the Termination Conditions have been
satisfied, unless the Required Lenders shall otherwise give prior written
consent:
          7.1. Reporting. The Company shall:
     (A) Financial Reporting. Furnish to the Administrative Agent (for delivery
to each of the Lenders):
     (i) Quarterly Reports. As soon as practicable and in any event within
forty-five (45) days after the end of each of (a) the first three quarterly
periods of each of its fiscal years, the consolidated balance sheet of the
Company and its Subsidiaries as at the end of such period and the related
consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by a
Financial Officer of the Company on behalf of the Company and its Subsidiaries
as fairly presenting the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in accordance with Agreement Accounting
Principles, subject to normal year-end audit adjustments and the absence of
footnotes and (b) each quarterly period of its fiscal year, (1) schedules, in
form and substance reasonably satisfactory to the Administrative Agent, showing
(aa) the date of issue, account party, Agreed Currency and amount (both drawn
and undrawn) in such Agreed Currency, Issuing Bank, expiration date and the
reference number of each Letter of Credit issued hereunder and (bb) the
comparable information and details for each other letter of credit issued for
the account of the Company or any Subsidiary, in each case outstanding at the
end of such quarterly period and (2) a report relating to the asbestos
litigation described in Schedule 6.17, and any other Product Liability Events,
for such quarter, such report being in form and substance satisfactory to the
Administrative Agent and in any event describing (aa) any final judgments or
orders (whether monetary or non-monetary) entered against the Company or any
Subsidiary and (bb) any settlements for the payment of money entered into by the
Company or any Subsidiary.

68



--------------------------------------------------------------------------------



 



     (ii) Annual Reports. As soon as practicable, and in any event within ninety
(90) days after the end of each fiscal year, (a) the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for such fiscal year, and in comparative
form the corresponding figures for the previous fiscal year along with
consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4 and (b) an audit report on the
consolidated financial statements (but not the consolidating financial
statements or schedules) listed in clause (a) hereof of independent certified
public accountants of recognized national standing, which audit report shall be
unqualified and shall state that such financial statements fairly present the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards. The deliveries made pursuant to this clause (ii) shall be
accompanied by (x) any management letter prepared by the above-referenced
accountants, and (y) a certificate of such accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.
     (iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i) or (ii) of this Section 7.1(A), an
Officer’s Certificate of the Company, substantially in the form of Exhibit F
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and
(b) pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit G attached hereto and made a
part hereof, signed by an Authorized Officer, which demonstrates compliance with
the tests contained in Section 7.3 and Section 7.4, and which calculates the
Leverage Ratio for purposes of determining the then Applicable Floating Rate
Margin, Applicable Eurodollar Margin, Applicable L/C Fee Percentage and
Applicable Commitment Fee Percentage.
     (iv) Budgets; Business Plans; Financial Projections. As soon as practicable
and in any event not later than one hundred twenty (120) days after the
beginning of each fiscal year commencing with the fiscal year beginning
January 1, 2007, a copy of the plan and forecast (including a projected balance
sheet, income statement and a statement of cash flow) of the Company and its
Subsidiaries for the upcoming three (3) fiscal years prepared in such detail as
shall be reasonably satisfactory to the Administrative Agent.
     (B) Notice of Default. Promptly upon any of the chief executive officer,
chief operating officer, chief financial officer, treasurer, controller, chief
legal officer or general counsel of the Company obtaining knowledge (i) of any
condition or event which

69



--------------------------------------------------------------------------------



 



constitutes a Default or Unmatured Default, or becoming aware that any Lender or
Administrative Agent has given any written notice with respect to a claimed
Default or Unmatured Default under this Agreement, or (ii) that any Person has
given any written notice to the Company or any Subsidiary of the Company or
taken any other action with respect to a claimed default or event or condition
of the type referred to in Section 8.1(E), or (iii) that any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect has occurred, the Company shall deliver to the Administrative
Agent and the Lenders an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed default, Default, Unmatured Default,
condition or event, (b) the notice given or action taken by such Person in
connection therewith, and (c) what action the Company has taken, is taking and
proposes to take with respect thereto.
     (C) Lawsuits.
     (i) Promptly upon the Company obtaining knowledge of the institution of, or
written threat of, any action, suit, proceeding, governmental investigation or
arbitration, by or before any Governmental Authority, against or affecting the
Company or any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
expose, in the Company’s reasonable judgment, the Company and/or any of its
Subsidiaries to liability in an amount aggregating $20,000,000 or more, give
written notice thereof to the Administrative Agent and the Lenders and provide
such other information as may be reasonably available to enable each Lender and
the Administrative Agent and its counsel to evaluate such matters; and
     (ii) Promptly upon the Company or any of its Subsidiaries obtaining
knowledge of any material adverse developments with respect to any of the
Disclosed Litigation, which Disclosed Litigation exposes, in the Company’s
reasonable judgment, the Company and/or any of its Subsidiaries to liability in
an amount aggregating $5,000,000 or more, give written notice thereof to the
Administrative Agent and the Lenders and provide such other information as may
be reasonably available to enable each Lender and the Administrative Agent and
its counsel to evaluate such matters; and
     (iii) In addition to the requirements set forth in clauses (i) and (ii) of
this Section 7.1(C), upon request of the Administrative Agent or the Required
Lenders, promptly give written notice of the status of any Disclosed Litigation
or any action, suit, proceeding, governmental investigation or arbitration
covered by a report delivered pursuant to clause (i) above and provide such
other information as may be reasonably available to it that would not jeopardize
any attorney-client privilege by disclosure to the Lenders to enable each Lender
and the Administrative Agent and its counsel to evaluate such matters.

70



--------------------------------------------------------------------------------



 



     (D) ERISA Notices. Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:
     (i) (a) within ten (10) Business Days after the Company obtains knowledge
that a Termination Event has occurred, a written statement of a Financial
Officer of the Company describing such Termination Event and the action, if any,
which the Company has taken, is taking or proposes to take with respect thereto,
and when known, any action taken or threatened by the IRS, DOL or PBGC with
respect thereto and (b) within ten (10) Business Days after any member of the
Controlled Group obtains knowledge that a Termination Event has occurred which
could reasonably be expected to subject the Company or any of its Subsidiaries
to liability in excess of $5,000,000, a written statement of a Financial Officer
or designee of the Company describing such Termination Event and the action, if
any, which the member of the Controlled Group has taken, is taking or proposes
to take with respect thereto, and when known, any action taken or threatened by
the IRS, DOL or PBGC with respect thereto;
     (ii) within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received; and
     (iii) within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter.
For purposes of this Section 7.1(D), the Company, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Company or any member of the
Controlled Group or such Subsidiary is the plan sponsor.
     (E) Other Indebtedness. Deliver to the Administrative Agent (i) a copy of
each regular report, notice or communication regarding potential or actual
defaults or amortization events (including any accompanying officer’s
certificate) delivered by or on behalf of the Company to the holders of Material
Indebtedness pursuant to the terms of the agreements governing such Material
Indebtedness, such delivery to be made at the same time and by the same means as
such notice of default is delivered to such holders, and (ii) a copy of each
notice or other communication received by the Company from the holders of
Material Indebtedness regarding potential or actual defaults pursuant to the
terms of such Material Indebtedness, such delivery to be made promptly after
such notice or other communication is received by the Company or any of its
Subsidiaries.

71



--------------------------------------------------------------------------------



 



     (F) Other Reports. Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
notices, if any, sent or made available generally by the Company to their
securities holders or filed with the Commission by the Company, (ii) all press
releases made available generally by the Company or any of the Company’s
Subsidiaries to the public concerning material developments in the business of
the Company or any such Subsidiary and (iii) all notifications received from the
Commission by the Company or its Subsidiaries pursuant to the Securities
Exchange Act of 1934 and the rules promulgated thereunder.
     (G) Environmental Notices. As soon as possible and in any event within ten
(10) days after receipt by the Company, deliver to the Administrative Agent and
the Lenders a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
Release by the Company, any of its Subsidiaries, or any other Person of any
Contaminant into the environment, and (ii) any notice alleging any violation of
any Environmental, Health or Safety Requirements of Law by the Company or any of
its Subsidiaries if, in either case, such notice or claim relates to an event
which could reasonably be expected to subject the Company and its Subsidiaries
to liability individually or in the aggregate in excess of $5,000,000.
     (H) Other Information. Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.
          7.2. Affirmative Covenants.
     (A) Existence, Etc. The Company shall and, except as permitted pursuant to
Section 7.3(H), shall cause each of its Subsidiaries to, at all times maintain
its existence and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses.
     (B) Corporate Powers; Conduct of Business. The Company shall, and shall
cause each of its Subsidiaries to, qualify and remain qualified to do business
in each jurisdiction in which the nature of its business requires it to be so
qualified and where the failure to be so qualified will have or could reasonably
be expected to have a Material Adverse Effect. The Company will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted.
     (C) Compliance with Laws, Etc. The Company shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect. Furthermore, each Borrower organized under the laws of
the Netherlands shall at all times remain in compliance with the

72



--------------------------------------------------------------------------------



 



applicable provisions of the Dutch Banking Act and any implementing regulation
including but not limited to the Dutch Exemption Regulation.
     (D) Payment of Taxes and Claims; Tax Consolidation. The Company shall pay,
and cause each of its Subsidiaries to pay, (i) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property before any
penalty or interest accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if being contested in good faith by appropriate
proceedings diligently instituted and conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with Agreement
Accounting Principles shall have been made therefor.
     (E) Insurance. The Company shall maintain for itself and its Subsidiaries,
or shall cause each of its Subsidiaries to maintain in full force and effect,
insurance policies and programs, with such deductibles or self-insurance amounts
as reflect coverage that is reasonably consistent with prudent industry practice
as determined by the Company.
     (F) Inspection of Property; Books and Records; Discussions. The Company
shall permit and cause each of its Subsidiaries to permit, any authorized
representative(s) designated by either the Administrative Agent or any Lender to
visit and inspect any of the properties of the Company or any of its
Subsidiaries, to examine their respective financial and accounting records and
other material data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers and independent certified public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours, as often as may be reasonably requested (provided that an
officer of the Company or any of its Subsidiaries may, if it so desires, be
present at and participate in any such discussion). The Company shall keep and
maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities. If a
Default has occurred and is continuing, the Company, upon the Administrative
Agent’s request, shall turn over copies of any such records to the
Administrative Agent or its representatives.
     (G) ERISA Compliance. The Company shall, and shall cause each of its
Subsidiaries to, establish, maintain and operate all Plans to comply in all
material respects with the provisions of ERISA and shall operate all Plans to
comply in all material respects with the applicable provisions of the Code, all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the

73



--------------------------------------------------------------------------------



 



governing documents for such Plans, except for any noncompliance which,
individually or in the aggregate, could not reasonably be expected to subject
the Company or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $20,000,000.
     (H) Maintenance of Property. The Company shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of the Company may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 7.2(H) shall prevent the Company
or any of its Subsidiaries from discontinuing the operation or maintenance of
any of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Administrative Agent or the
Lenders.
     (I) Environmental Compliance. The Company and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance will not have or is not reasonably likely to subject the Company
or any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $20,000,000.
     (J) Use of Proceeds. The Borrowers shall use the proceeds of the Revolving
Loans to provide funds for general corporate purposes of the Company and its
Subsidiaries, including, without limitation, to refinance certain existing debt,
for working capital purposes and to finance Permitted Acquisitions. The Company
will not, nor will they permit any Subsidiary to, use any of the proceeds of the
Loans to purchase or carry any Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U, and
X, the Securities Act of 1933 and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder, or to make any Acquisition, other than a
Permitted Acquisition pursuant to Section 7.3(F).
     (K) Subsidiary Guarantors.
     (i) New Subsidiaries. The Company shall cause each New Subsidiary that is,
at any time, a Material Subsidiary (other than any Excluded Foreign Subsidiary)
and each other Subsidiary as is necessary to remain in compliance with the terms
of Section 7.3(Q), to deliver to the Administrative Agent an executed supplement
to the Subsidiary Guaranty in the form of the supplement attached thereto (a
“Supplement”) to become a Subsidiary Guarantor and appropriate corporate
resolutions, opinions and other documentation in form and substance reasonably
satisfactory to the Administrative Agent, such Supplement and other
documentation to be delivered to the Administrative Agent as promptly as
possible upon the creation, acquisition of or capitalization thereof or if
otherwise necessary to remain in compliance with Section 7.3(Q), but in any
event within thirty (30) days of such creation, acquisition or capitalization.

74



--------------------------------------------------------------------------------



 



     (ii) Additional Material Subsidiaries. If any consolidated Subsidiary of
the Company (other than a New Subsidiary to the extent addressed in
Section 7.2(K)(i)) becomes a Material Subsidiary (other than an Excluded Foreign
Subsidiary), the Company shall cause any such Material Subsidiary to deliver to
the Administrative Agent an executed Supplement to become a Subsidiary Guarantor
and appropriate corporate resolutions, opinions and other documentation in form
and substance reasonably satisfactory to the Administrative Agent in connection
therewith, such Supplement and other documentation to be delivered to the
Administrative Agent as promptly as possible but in any event within thirty
(30) days following the date on which such consolidated Subsidiary became a
Material Subsidiary.
     (iii) Other Required Guarantors. If at any time any Subsidiary of the
Company which is not a Subsidiary Guarantor guaranties any Indebtedness of the
Company (including, without limitation, Indebtedness incurred pursuant to the
Note Purchase Agreement and all replacements, substitutions, extensions or
renewals thereof) other than the Indebtedness hereunder, the Company shall cause
such Subsidiary to deliver to the Administrative Agent an executed Supplement to
become a Subsidiary Guarantor and appropriate corporate resolutions, opinions
and other documentation in form and substance reasonably satisfactory to the
Administrative Agent in connection therewith, such Supplement and other
documentation to be delivered to the Administrative Agent concurrently with the
delivery of the guaranty of such other Indebtedness.
     (iv) Additional Excluded Foreign Subsidiaries. In the event any Subsidiary
otherwise required to become a Guarantor under paragraphs (ii) or (iii) above
would cause the Company adverse tax consequences if it were to become a
Guarantor or is restricted from becoming a Guarantor as a result of domestic
laws or otherwise, the Administrative Agent may, in its discretion, permit such
Subsidiary to be treated as an Excluded Foreign Subsidiary, and, accordingly,
such Subsidiary would not be required to become a Guarantor.
     (L) Foreign Employee Benefit Compliance. The Company shall, and shall cause
each of its Subsidiaries and each member of its Controlled Group to, establish,
maintain and operate all Foreign Employee Benefit Plans to comply in all
material respects with all laws, regulations and rules applicable thereto and
the respective requirements of the governing documents for such Plans, except
for failures to comply which, in the aggregate, would not be reasonably likely
to subject the Company or any of its Subsidiaries to liability, individually or
in the aggregate, in excess of $20,000,000.
          7.3. Negative Covenants.
     (A) Subsidiary Indebtedness. The Company shall not permit any of its
Subsidiaries directly or indirectly to create, incur, assume or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness,
except:
     (i) Indebtedness of the Subsidiaries under the Subsidiary Guaranty;

75



--------------------------------------------------------------------------------



 



     (ii) Indebtedness in respect of guaranties executed by any Subsidiary
Guarantor with respect to any Indebtedness of the Company, provided such
Indebtedness is not incurred by the Company in violation of this Agreement;
     (iii) Indebtedness in respect of obligations secured by Customary Permitted
Liens;
     (iv) Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);
     (v) Unsecured Indebtedness arising from loans from (a) any Subsidiary to
any wholly-owned Subsidiary, (b) the Company to any wholly-owned Subsidiary,
(c) Lealand Finance Company B.V. to any Subsidiary (other than any Subsidiary
Guarantor) in an aggregate outstanding principal amount not to exceed
$50,000,000 at any time and (d) any one or more Subsidiary Guarantors to Horton
CBI, Limited in an aggregate outstanding principal amount not to exceed
$100,000,000; provided, that if either the Company or any Subsidiary Guarantor
is the obligor on such Indebtedness, such Indebtedness may only be due either
the Company or a Subsidiary Guarantor and shall be expressly subordinate to the
payment in full in cash of the Obligations on terms satisfactory to the
Administrative Agent;
     (vi) Indebtedness in respect of Hedging Obligations which are not
prohibited under Section 7.3(O);
     (vii) Indebtedness (a) with respect to surety, appeal and performance bonds
and Performance Letters of Credit obtained by any of the Company’s Subsidiaries
in the ordinary course of business, and (b) incurred or maintained by any of the
Company’s Subsidiaries under the Letter of Credit Agreement;
     (viii) Indebtedness (a) evidenced by letters of credit, bank guarantees or
other similar instruments in an aggregate face amount not to exceed at any time
$50,000,000 issued in the ordinary course of business to secure obligations of
the Company and its Subsidiaries under workers’ compensation and other social
security programs, and Contingent Obligations with respect to any such permitted
letters of credit, bank guarantees or other similar instruments, and
(b) constituting payment or other obligations to Praxair or its Affiliates in
respect of employee benefits under the Employee Benefits Disaffiliation
Agreement dated January 1, 1997, between Chicago Bridge & Iron Company and
Praxair, as amended from time to time; and
     (ix) (a) Permitted Existing Indebtedness and (b) other Indebtedness, in
addition to that referred to elsewhere in this Section 7.3(A), incurred by the
Company’s Subsidiaries, provided that no Default or Unmatured Default shall have
occurred and be continuing at the date of such incurrence or would result
therefrom, and provided further that the aggregate outstanding amount of all
Indebtedness incurred by the Company’s Subsidiaries under this clause (ix)(b)
shall not at any time exceed $20,000,000.

76



--------------------------------------------------------------------------------



 



     (B) Sales of Assets. Neither the Company nor any of its Subsidiaries shall
consummate any Asset Sale, except:
     (i) sales of inventory in the ordinary course of business;
     (ii) the disposition in the ordinary course of business of equipment that
is obsolete, excess or no longer used or useful in the Company’s or its
Subsidiaries’ businesses;
     (iii) transfers of assets between the Company and any wholly-owned
Subsidiary of the Company, or between wholly-owned Subsidiaries of the Company
not otherwise prohibited by this Agreement;
     (iv) the Permitted Sale and Leaseback Transactions;
     (v) the sale or other disposition of (a) all of the assets comprising the
UltraPure System business operations of the Company and (b) those certain assets
acquired from Pitt-Des Moines Inc. and identified in a ruling dated as of
July 12, 2003 by the Federal Trade Commission requiring the divestiture of such
assets so long as the aggregate book value of such assets described in this
clause (b) does not exceed $15,000,000 and the sale of such assets is on terms
ordered by the Federal Trade Commission or otherwise reasonably acceptable to
the Administrative Agent; and
     (vi) other leases, sales or other dispositions of assets if such
transaction (a) is for consideration consisting at least eighty percent (80%) of
cash, (b) is for not less than fair market value (as determined in good faith by
the Company’s board of directors), and (c) involves assets that, together with
all other assets of the Company and its Subsidiaries previously leased, sold or
disposed of (other than pursuant to clauses (i) through (v) above) as permitted
by this Section (x) during the twelve-month period ending with the month in
which any such lease, sale or other disposition occurs, do not constitute a
Substantial Portion of the assets of the Company and its Subsidiaries and
(y) since the Closing Date do not exceed $40,000,000, in each case when combined
with all such other transactions during such period (each such transaction being
valued at book value).
     (C) Liens. Neither the Company nor any of its Subsidiaries shall directly
or indirectly create, incur, assume or permit to exist any Lien on or with
respect to any of their respective property or assets except:
     (i) Liens, if any, created by the Loan Documents or otherwise securing the
Obligations;
     (ii) Customary Permitted Liens; and
     (iii) other Liens, including Permitted Existing Liens, (a) securing
Indebtedness of the Company (other than Indebtedness of the Company owed to any
Subsidiary) and/or (b) securing Indebtedness of the Company’s Subsidiaries as
permitted pursuant

77



--------------------------------------------------------------------------------



 



to Section 7.3(A) and in an aggregate outstanding amount not to exceed ten
percent (10%) of consolidated assets of the Company and its Subsidiaries at any
time.
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Administrative Agent as collateral for the
Obligations; provided that any agreement, note, indenture or other instrument in
connection with purchase money Indebtedness (including Capitalized Leases)
incurred in compliance with the terms of this Agreement may prohibit the
creation of a Lien in favor of the Administrative Agent and the Lenders on the
items of property obtained with the proceeds of such Indebtedness.
     (D) Investments. Except to the extent permitted pursuant to Section 7.3(F),
neither the Company nor any of its Subsidiaries shall directly or indirectly
make or own any Investment except:
     (i) Investments in cash and Cash Equivalents;
     (ii) Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;
     (iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (iv) Investments consisting of deposit accounts maintained by the Company
and its Subsidiaries;
     (v) Investments consisting of non-cash consideration from a sale,
assignment, transfer, lease, conveyance or other disposition of property
permitted by Section 7.3(B);
     (vi) Investments in any consolidated Subsidiaries;
     (vii) Investments in joint ventures (other than Subsidiaries) and
nonconsolidated Subsidiaries in an aggregate amount not to exceed $20,000,000;
     (viii) Investments constituting Permitted Acquisitions;
     (ix) Investments constituting Indebtedness permitted by Section 7.3(A) or
Contingent Obligations permitted by Section 7.3(E);
     (x) Investments in addition to those referred to elsewhere in this
Section 7.3(D) in an aggregate amount not to exceed $20,000,000.
     (E) Contingent Obligations. None of the Company’s Subsidiaries shall
directly or indirectly create or become or be liable with respect to any
Contingent

78



--------------------------------------------------------------------------------



 



Obligation, except: (i) recourse obligations resulting from endorsement of
negotiable instruments for collection in the ordinary course of business;
(ii) Permitted Existing Contingent Obligations; (iii) Contingent Obligations
(x) incurred by any Subsidiary of the Company to support the performance of
bids, tenders, sales, contracts (other than for the repayment of borrowed money)
of any other Subsidiary of the Company in the ordinary course of business,
(y) incurred by any Subsidiary of the Company under the Letter of Credit
Agreement, and (z) with respect to surety, appeal and performance bonds obtained
by the Company or any Subsidiary in the ordinary course of business provided
that the Indebtedness with respect thereto is permitted pursuant to
Section 7.3(A); and (iv) Contingent Obligations of the Subsidiary Guarantors
under the Subsidiary Guaranty.
     (F) Conduct of Business; Subsidiaries; Permitted Acquisitions. Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company and its Subsidiaries on the Closing Date
and any business or activities which are substantially similar, related or
incidental thereto or logical extensions thereof. The Company shall not create,
acquire or capitalize any Subsidiary after the Closing Date unless (i) no
Default or Unmatured Default shall have occurred and be continuing or would
result therefrom; (ii) after such creation, acquisition or capitalization, all
of the representations and warranties contained herein shall be true and correct
(unless such representation and warranty is made as of a specific date, in which
case, such representation or warranty shall be true and correct as of such
date); and (iii) after such creation, acquisition or capitalization the Company
and such Subsidiary shall be in compliance with the terms of Sections 7.2(K) and
7.3(R). Neither the Company nor its Subsidiaries shall make any Acquisitions,
other than Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders each such Acquisition constituting a “Permitted
Acquisition”):
          (a) as of the date of consummation of such Acquisition (before and
after taking into account such Acquisition), all representations and warranties
set forth in this Agreement and the other Loan Documents shall be true and
correct in all material respects as though made on such date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true and correct as of such date) and no
event shall have occurred and then be continuing which constitutes a Default or
Unmatured Default under this Agreement;
          (b) prior to the consummation of any such Permitted Acquisition, the
Company shall provide written notification to the Administrative Agent of all
pro forma adjustments to EBITDA to be made in connection with such Acquisition;
          (c) the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis and approved by the target company’s board of
directors (and shareholders, if necessary) prior to the consummation of the
Acquisition;

79



--------------------------------------------------------------------------------



 



          (d) the businesses being acquired shall be substantially similar,
related or incidental to the businesses or activities engaged in by the Company
and its Subsidiaries on the Closing Date;
          (e) prior to such Acquisition and the incurrence of any Indebtedness
permitted by Section 7.3(A) in connection therewith, the Company shall deliver
to the Administrative Agent and the Lenders a certificate from one of the
Authorized Officers, demonstrating, on a pro forma basis using unadjusted
historical audited or reviewed unaudited financial statements obtained from the
seller(s) in respect of each such Acquisition as if the Acquisition and such
incurrence of Indebtedness had occurred on the first day of the twelve-month
period ending on the last day of the Company’s most recently completed fiscal
quarter, the Company would have been in compliance with the financial covenants
in Section 7.4 and not otherwise in Default; and
          (f) without the prior written consent of the Required Lenders, (i) the
purchase price for the Acquisition (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
shall not exceed 10% of Consolidated Net Worth as of the Company’s most recently
ended fiscal year prior to such Acquisition and (ii) the aggregate of the
purchase price for all Acquisitions (including, without limitation or
duplication, cash, Capital Stock, Restricted Payments and Indebtedness assumed)
otherwise permitted hereunder shall not exceed $200,000,000 during the term of
this Agreement.
     (G) Transactions with Shareholders and Affiliates. Other than
(i) Investments permitted by Section 7.3(D), neither the Company nor any of its
Subsidiaries shall directly or indirectly (a) enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or make loans or
advances to any holder or holders of any of the Equity Interests of the Company,
or with any Affiliate of the Company which is not its Subsidiary of the Company,
on terms that are less favorable to the Company or any of its Subsidiaries, as
applicable, than those that could reasonably be obtained in an arm’s length
transaction at the time from Persons who are not such a holder or Affiliate.
     (H) Restriction on Fundamental Changes. Neither the Company nor any of its
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of the Company’s consolidated business or property
(each such transaction a “Fundamental Change”), whether now or hereafter
acquired, except (i) Fundamental Changes permitted under Sections 7.3(B), 7.3(D)
or 7.3(G), (ii) a Subsidiary of the Company may be merged into or consolidated
with the Company (in which case the Company shall be the surviving corporation)
or any wholly-owned Subsidiary of the Company provided the Company owns,
directly or indirectly, a percentage of the equity of the merged entity not less
than the percentage it owned of the Subsidiary prior to such Fundamental Change
and if the predecessor Subsidiary was a Guarantor, the surviving Subsidiary
shall be a

80



--------------------------------------------------------------------------------



 



Guarantor hereunder, and (iii) any liquidation of any Subsidiary of the Company,
into the Company or another Subsidiary of the Company, as applicable.
     (I) Sales and Leasebacks. Neither the Company nor any of its Subsidiaries
shall become liable, directly, by assumption or by Contingent Obligation, with
respect to any Sale and Leaseback Transaction (other than the Permitted Sale and
Leaseback Transactions), unless the sale involved is not prohibited under
Section 7.3(B), the lease involved is not prohibited under Section 7.3(A) and
any related Investment is not prohibited under Section 7.3(D).
     (J) Margin Regulations. Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in violation of any applicable legal
and regulatory requirements including, without limitation, Regulations T, U and
X, the Securities Act of 1933, and the Securities Exchange Act of 1934 and the
regulations promulgated thereunder.
     (K) ERISA. The Company shall not
     (i) permit to exist any accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;
     (ii) terminate, or permit any Controlled Group member to terminate, any
Benefit Plan which would result in liability of the Company or any Controlled
Group member under Title IV of ERISA;
     (iii) fail, or permit any Controlled Group member to fail, to pay any
required installment or any other payment required under Section 412 of the Code
on or before the due date for such installment or other payment; or
     (iv) permit any unfunded liabilities with respect to any Foreign Pension
Plan;
except where such transactions, events, circumstances, or failures are not,
individually or in the aggregate, reasonably expected to result in liability
individually or in the aggregate in excess of $20,000,000.
     (L) Corporate Documents. Neither the Company nor any of its Subsidiaries
shall amend, modify or otherwise change any of the terms or provisions in any of
their respective constituent documents as in effect on the Closing Date in any
manner adverse to the interests of the Lenders, without the prior written
consent of the Required Lenders.
     (M) Fiscal Year. Neither the Company nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
period consisting of the 12-month period ending on the last day of December of
each year.
     (N) Subsidiary Covenants. Except as set forth on Schedule 7.3(N), the
Company will not, and will not permit any Subsidiary to, create or otherwise
cause to

81



--------------------------------------------------------------------------------



 



become effective or suffer to exist any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to pay dividends or make any other
distribution on its stock or redemption of its stock, or make any other
Restricted Payment, pay any Indebtedness or other Obligation owed to Company or
any other Subsidiary, make loans or advances or other Investments in the Company
or any other Subsidiary, or sell, transfer or otherwise convey any of its
property to the Company or any other Subsidiary, or merge, consolidate with or
liquidate into the Company or any other Subsidiary.
     (O) Hedging Obligations. The Company shall not and shall not permit any of
its Subsidiaries to enter into any Hedging Arrangements evidencing Hedging
Obligations, other than Hedging Arrangements entered into by the Company or its
Subsidiaries pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure, and
which are non-speculative in nature.
     (P) Issuance of Disqualified Stock. From and after the Closing Date,
neither the Company, nor any of its Subsidiaries shall issue any Disqualified
Stock. All issued and outstanding Disqualified Stock shall be treated as
Indebtedness for all purposes of this Agreement, and the amount of such deemed
Indebtedness shall be the aggregate amount of the liquidation preference of such
Disqualified Stock.
     (Q) Non-Guarantor Subsidiaries. The Company will not at any time permit the
sum of the aggregate assets of all of the Company’s Subsidiaries which are not
Subsidiary Guarantors (the non-guarantor Subsidiaries being referred to
collectively as the “Non-Obligor Subsidiaries”) to exceed twenty percent (20%)
of the Company’s and its Subsidiaries consolidated assets.
     (R) Intercompany Indebtedness. The Company shall not create, incur, assume
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness arising from loans from any Subsidiary to the Company unless
(a) such Indebtedness is unsecured and (ii) such Indebtedness shall be expressly
subordinate to the payment in full in cash of the Obligations on terms
satisfactory to the Administrative Agent.
     (S) Restricted Payments. The Company shall not, nor shall it permit any
Subsidiary to, declare, make or pay any Restricted Payments (other than
permitted Restricted Payments listed on Schedule 7.3(S)) in excess of
$100,000,000 in the aggregate during any period of twelve (12) consecutive
months.
     (T) Changes to Note Purchase Agreement and Related Indebtedness. The
Company shall not amend, modify or supplement, or permit any Subsidiary to
amend, modify or supplement (or consent to any amendment, modification or
supplement of), the Note Purchase Agreement or any document, agreement or
instrument evidencing any Indebtedness incurred pursuant to the Note Purchase
Agreement (or any replacements, substitutions, extensions or renewals thereof)
or pursuant to which such Indebtedness is issued where such amendment,
modification or supplement provides for the following or which has any of the
following effects:

82



--------------------------------------------------------------------------------



 



     (i) increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
     (ii) shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
     (iii) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
     (iv) increases the rate of interest accruing on such Indebtedness;
     (v) provides for the payment of additional fees or increases existing fees;
     (vi) amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Company or any of its Subsidiaries from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Company or such Subsidiary or which is otherwise
materially adverse to the Company, its Subsidiaries and/or the Lenders or, in
the case of any such covenant, which places material additional restrictions on
the Company or such Subsidiary or which requires the Company or such Subsidiary
to comply with more restrictive financial ratios or which requires the Company
to better its financial performance, in each case from that set forth in the
existing applicable covenants in the Note Purchase Agreement or the applicable
covenants in this Agreement; or
     (vii) amends, modifies or adds any affirmative covenant in a manner which
(a) when taken as a whole, is materially adverse to the Company, its
Subsidiaries and/or the Lenders or (b) is more onerous than the existing
applicable covenant in the Note Purchase Agreement or the applicable covenant in
this Agreement.
          7.4. Financial Covenants. The Company shall comply with the following:
     (A) Maximum Leverage Ratio. As of the last day of each fiscal quarter, the
Company shall not permit the ratio (the “Leverage Ratio”) of (i) all Adjusted
Indebtedness of the Company and its Subsidiaries to (ii) EBITDA to be greater
than 2.50 to 1.00 for the four-quarter period ending on such date.
     The Leverage Ratio shall be calculated, in each case, determined as of the
last day of each fiscal quarter based upon (a) for Adjusted Indebtedness,
Adjusted Indebtedness as of the last day of each such fiscal quarter; and
(b) for EBITDA, the actual amount for the four-quarter period ending on such
day, calculated, with respect to Permitted Acquisitions, on a pro forma basis
using historical audited and reviewed unaudited financial statements obtained
from the seller(s) in such Permitted Acquisition, broken down by fiscal quarter
in the Company’s reasonable judgment and satisfactory to the Administrative
Agent and as reported to the Administrative Agent pursuant to the provisions of
Section 7.3(F)(b).
     (B) Minimum Fixed Charge Coverage Ratio. The Company and its consolidated
Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”),

83



--------------------------------------------------------------------------------



 



without duplication, of Consolidated Net Income Available for Fixed Charges to
Consolidated Fixed Charges for the period of four fiscal quarters ending on the
last day of each fiscal quarter, of at least 1.75 to 1.00 as of the end of such
fiscal quarter for the period commencing with the fiscal quarter ending on
June 30, 2006 through the Termination Date.
     If, during the period for which Consolidated Net Income Available for Fixed
Charges and Consolidated Fixed Charges are being calculated, the Company or any
Subsidiary has acquired any Person (or the assets thereof) resulting in such
Person becoming or otherwise resulting in a Subsidiary, compliance with this
Section 7.4(B) shall be determined by calculating Consolidated Net Income
Available for Fixed Charges and Consolidated Fixed Charges on a pro forma basis
as if such Subsidiary had become such a Subsidiary on the first day of such
period and any Indebtedness incurred in connection therewith was incurred on
such date.
     (C) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than (i) the sum of (a)
$396,419,000, plus (b) fifty percent (50%) of the sum of Net Income (if
positive) earned in each fiscal quarter, commencing with the fiscal quarter
ending on September 30, 2006, plus (c) 75% of the amount, if any, by which
stockholders’ equity of the Company is, in accordance with Agreement Accounting
Principles, adjusted from time to time as a result of the issuance of any Equity
Interests after September 30, 2006 minus (ii) the Executive Equity Repurchase
Payment.
ARTICLE VIII: DEFAULTS
          8.1. Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:
     (A) Failure to Make Payments When Due. The Company or any Subsidiary
Borrower shall (i) fail to pay when due any of the Obligations consisting of
principal with respect to the Loans or Reimbursement Obligations or (ii) shall
fail to pay within five (5) days of the date when due any of the other
Obligations under this Agreement or the other Loan Documents.
     (B) Breach of Certain Covenants. The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under Sections 7.1(A), 7.2(A), 7.2(F), 7.2(K), 7.3 or 7.4.
     (C) Breach of Representation or Warranty. Any representation or warranty
made or deemed made by the Company or any Subsidiary Borrower to the
Administrative Agent or any Lender herein or by the Company or any Subsidiary
Borrower or any of its Subsidiaries in any of the other Loan Documents or in any
statement or certificate or information at any time given by any such Person
pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).

84



--------------------------------------------------------------------------------



 



     (D) Other Defaults. The Company or any Subsidiary Borrower shall default in
the performance of or compliance with any term contained in this Agreement
(other than as covered by paragraphs (A) or (B) or (C) of this Section 8.1), or
the Company or any Subsidiary Borrower or any of its Subsidiaries shall default
in the performance of or compliance with any term contained in any of the other
Loan Documents, and such default shall continue for thirty (30) days after the
occurrence thereof.
     (E) Default as to Other Indebtedness. The Company or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness (other than Indebtedness hereunder), beyond any period of
grace provided with respect thereto, which individually or together with other
such Indebtedness as to which any such failure or other Default under this
clause (E) exists has an aggregate outstanding principal amount equal to or in
excess of Twenty Million and 00/100 Dollars ($20,000,000) (such Indebtedness
being “Material Indebtedness”); or any breach, default or event of default
(including any termination event, amortization event, liquidation event or event
of like import arising under any agreement or instrument giving rise to any
Off-Balance Sheet Liabilities) shall occur, or any other condition shall exist
under any instrument, agreement or indenture pertaining to any such Material
Indebtedness, beyond any period of grace, if any, provided with respect thereto,
if the effect thereof is to cause an acceleration, mandatory redemption, a
requirement that the Company offer to purchase such Indebtedness or other
required repurchase or early amortization of such Indebtedness, or permit the
holder(s) of such Indebtedness to accelerate the maturity of any such
Indebtedness or require a redemption, early amortization or repurchase of such
Indebtedness; or any such Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed,
amortized or otherwise repurchased by the Company or any of its Subsidiaries
(other than by a regularly scheduled required prepayment) prior to the stated
maturity thereof.
     (F) Involuntary Bankruptcy; Appointment of Receiver, Etc.
     (i) An involuntary case shall be commenced against the Company or any of
the Company’s Subsidiaries and the petition shall not be dismissed, stayed,
bonded or discharged within forty-five (45) days after commencement of the case;
or a court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of the Company’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
     (ii) A decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Company or any of the Company’s
Subsidiaries or over all or a substantial part of the property of the Company or
any of the Company’s Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of the Company or any of the Company’s Subsidiaries
or of all or a substantial part of the property of the Company or any of the
Company’s Subsidiaries shall be appointed or

85



--------------------------------------------------------------------------------



 



a warrant of attachment, execution or similar process against any substantial
part of the property of the Company or any of the Company’s Subsidiaries shall
be issued and any such event shall not be stayed, dismissed, bonded or
discharged within forty-five (45) days after entry, appointment or issuance.
     (G) Voluntary Bankruptcy; Appointment of Receiver, Etc. The Company or any
of the Company’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property,
(iv) make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
     (H) Judgments and Attachments. Any money judgment(s), writ or warrant of
attachment, or similar process against the Company or any of its Subsidiaries or
any of their respective assets involving in any single case or in the aggregate
an amount in excess of Twenty Million and 00/100 Dollars ($20,000,000) (to the
extent not covered by independent third party insurance as to which the insurer
does not dispute coverage) is or are entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
later than fifteen (15) days prior to the date of any proposed sale thereunder.
     (I) Dissolution. Any order, judgment or decree shall be entered against the
Company or any Subsidiary decreeing its involuntary dissolution or split up and
such order shall remain undischarged and unstayed for a period in excess of
forty-five (45) days; or the Company or any Subsidiary shall otherwise dissolve
or cease to exist except as specifically permitted by this Agreement.
     (J) Loan Documents. At any time, for any reason, any Loan Document as a
whole that materially affects the ability of the Administrative Agent, or any of
the Lenders to enforce the Obligations ceases to be in full force and effect or
the Company or any of the Company’s Subsidiaries party thereto seeks to
repudiate its obligations thereunder.
     (K) Termination Event. Any Termination Event occurs which the Required
Lenders believe is reasonably likely to subject the Company to liability in
excess of $20,000,000.
     (L) Waiver of Minimum Funding Standard. If the plan administrator of any
Plan applies under Section 412(d) of the Code for a waiver of the minimum
funding standards of Section 412(a) of the Code and any Lender believes the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Company or any Controlled
Group member to liability in excess of $20,000,000.
     (M) Change of Control. A Change of Control shall occur.

86



--------------------------------------------------------------------------------



 



     (N) Environmental Matters. The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation (other than in connection with a
Product Liability Event) pertaining to (i) the Release by the Company or any of
its Subsidiaries of any Contaminant into the environment, (ii) the liability of
the Company or any of its Subsidiaries arising from the Release by any other
Person of any Contaminant into the environment, or (iii) any violation of any
Environmental, Health or Safety Requirements of Law which by the Company or any
of its Subsidiaries, which, in any case, has or is reasonably likely to subject
the Company to liability individually or in the aggregate in excess of
$20,000,000 (to the extent not covered by independent third party insurance as
to which the insurer does not dispute coverage).
     (O) Guarantor Revocation. Any Guarantor of the Obligations shall terminate
or revoke any of its obligations under the applicable Guaranty or breach any of
the material terms of such Guaranty.
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.2.
ARTICLE IX: ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
          9.1. Termination of Commitments; Acceleration. (i) If any Default
described in Section 8.1(F) or 8.1(G) occurs with respect to the Company, any
Subsidiary Borrower or any Subsidiary Guarantor, the obligations of the Lenders
to make Loans hereunder and the obligation of any Issuing Banks to issue Letters
of Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election, action, presentment,
demand, protest or notice of any kind on the part of the Administrative Agent or
any Lender, all of which the Borrowers expressly waive. If any other Default
occurs, the Required Lenders may terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, or declare the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrowers expressly waive. In either case, upon the Obligations becoming so due
and payable, each Borrower will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Administrative Agent an
amount in immediately available funds, which funds shall be held in the L/C
Collateral Account, equal to the difference of (x) the amount of L/C Obligations
at such time plus the aggregate amount of all fees and expenses that may accrue
or arise until all Letters of Credit have expired or been terminated, less
(y) the amount on deposit in the L/C Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the “Collateral Shortfall
Amount”).
     (ii) If at any time while any Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrowers to pay, and
the Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the L/C Collateral Account.

87



--------------------------------------------------------------------------------



 



     (iii) The Administrative Agent may at any time while any Default is
continuing and funds are deposited in the L/C Collateral Account, apply such
funds to the payment of the Obligations and any other amounts as shall from time
to time have become due and payable by any Borrower to the Administrative Agent,
the Lenders or the Issuing Banks under the Loan Documents.
     (iv) At any time while any Default is continuing, neither any Borrower nor
any Person claiming on behalf of or through any Borrower shall have any right to
withdraw any of the funds held in the L/C Collateral Account. After all of the
Obligations have been indefeasibly paid in full and the Aggregate Commitment has
been terminated, any funds remaining in the L/C Collateral Account shall be
returned by the Administrative Agent to the Company or paid to whomever may be
legally entitled thereto at such time.
          9.2. Amendments. Subject to the provisions of this Article IX, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrowers may enter into agreements supplemental
hereto for the purpose of adding or modifying any provisions to the Loan
Documents or changing in any manner the rights of the Lenders or the Borrowers
hereunder or waiving any Default hereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender affected
thereby:
     (i) Postpone or extend the Termination Date, the expiry date of any Letter
of Credit beyond the Termination Date or any other date fixed for any payment of
principal of, or interest on, the Loans, the Reimbursement Obligations or any
fees or other amounts payable to such Lender (except with respect to (a) any
modifications of the provisions relating to amounts, timing or application of
optional prepayments of Loans and other Obligations, which modification shall
require only the approval of the Required Lenders and (b) a waiver of the
application of the default rate of interest pursuant to Section 2.10 hereof
which waiver shall require only the approval of the Required Lenders) or amend
any provision of Section 2.4(B).
     (ii) Reduce the principal Dollar Amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon (other
than a waiver of the application of the default rate of interest pursuant to
Section 2.10 hereof).
     (iii) Reduce the percentage specified in the definition of Required Lenders
or any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders”, “Pro Rata Share” or “Combined Pro Rata Share”.
     (iv) Increase the amount of the Commitment of any Lender hereunder,
increase any Lender’s Pro Rata Share or modify the obligation of any Lender to
make a disbursement in its Pro Rata Share thereof, in each case without the
consent of such Lender.

88



--------------------------------------------------------------------------------



 



     (v) Permit the Company or, other than pursuant to a transaction permitted
under the terms of this Agreement, any Subsidiary Borrower to assign its rights
under this Agreement.
     (vi) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any Guarantor from its obligations under the Guaranty.
     (vii) Amend Section 7.2(K), Section 13.2, Section 13.3 or this Section 9.2.
     No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank and (c) any Issuing Bank shall be
effective without the written consent of such Issuing Bank. The Administrative
Agent may waive payment of the fee required under Section 14.3(B) without
obtaining the consent of any of the Lenders. Notwithstanding anything herein to
the contrary, the Administrative Agent may amend the provisions of Exhibits A-1
and A-2 from time to time to take into account the effectiveness of assignments
made pursuant to Section 14.3 or changes in the Commitments pursuant to
Section 2.5 or changes in the identities of the Issuing Banks, provided the
failure to do so shall not otherwise affect the rights or obligations of the
Lenders or the Borrowers hereunder.
     The Administrative Agent may notify the other parties to this Agreement of
any amendments to this Agreement which the Administrative Agent reasonably
determines to be necessary as a result of the commencement of the third stage of
the European Economic and Monetary Union. Notwithstanding anything to the
contrary contained herein, any amendments so notified shall take effect in
accordance with the terms of the relevant notification.
          9.3. Preservation of Rights. No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan or the issuance of a Letter of
Credit notwithstanding the existence of a Default or the inability of the
Company or any other Borrower to satisfy the conditions precedent to such Loan
or issuance of such Letter of Credit shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the requisite number of Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until all of the
Termination Conditions shall have been satisfied.
ARTICLE X: GUARANTY
          10.1. Guaranty. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Lenders to make advances to each Borrower
and to issue and participate in Letters of Credit and Swing Line Loans, the
Company and each Subsidiary

89



--------------------------------------------------------------------------------



 




Borrower (collectively, the “Borrower Guarantors”) hereby absolutely and
unconditionally guarantees prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations of each Borrower to the Administrative Agent,
the Lenders, the Swing Line Bank, the Issuing Banks, or any of them, under or
with respect to the Loan Documents, whether for principal, interest, fees,
expenses or otherwise (collectively, the “Guaranteed Obligations”).
          10.2. Waivers; Subordination of Subrogation.
     (A) Each Borrower Guarantor waives notice of the acceptance of this
guaranty and of the extension or continuation of the Guaranteed Obligations or
any part thereof. Each Borrower Guarantor further waives presentment, protest,
notice of notices delivered or demand made on any Borrower or action or
delinquency in respect of the Guaranteed Obligations or any part thereof,
including any right to require the Administrative Agent and the Lenders to sue
any Borrower, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof; provided, that if at any time
any payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any of the Borrowers or otherwise, the Borrower Guarantor’s
obligations hereunder with respect to such payment shall be reinstated at such
time as though such payment had not been made and whether or not the
Administrative Agent or the Lenders are in possession of this guaranty. The
Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with the Company their assessments of the financial condition of the
Borrowers.
     (B) Until the Guaranteed Obligations have been indefeasibly paid in full in
cash, each Borrower Guarantor (i) shall have no right of subrogation with
respect to such Guaranteed Obligations and (ii) waives any right to enforce any
remedy which the Administrative Agent now has or may hereafter have against any
Borrower, any other Guarantor, any endorser or any guarantor of all or any part
of the Guaranteed Obligations or any other Person. Should any Borrower Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Borrower Guarantor hereby expressly and irrevocably (a)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Borrower Guarantor may have to the indefeasible payment in full in cash of the
Guaranteed Obligations and (b) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash. Each Borrower Guarantor acknowledges and
agrees that this subordination is intended to benefit the Administrative Agent
and shall not limit or otherwise affect any Borrower Guarantor liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Lenders and their successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 10.2.
          10.3. Guaranty Absolute. This guaranty is a guaranty of payment and
not of collection, is a primary obligation of each Borrower Guarantor and not
one of surety, and the validity and enforceability of this guaranty shall be
absolute and unconditional irrespective of, and shall not be impaired or
affected by any of the following: (a) any extension, modification or

90



--------------------------------------------------------------------------------



 



renewal of, or indulgence with respect to, or substitutions for, the Guaranteed
Obligations or any part thereof or any agreement relating thereto at any time;
(b) any failure or omission to enforce any right, power or remedy with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto; (c) any waiver of any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto;
(d) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, any other guaranties with respect
to the Guaranteed Obligations or any part thereof, or any other obligation of
any Person with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto, including, without limitation, as a result of a Country Risk Event;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent and
the Lenders might lawfully have elected to apply such payments to any part or
all of the Guaranteed Obligations or to amounts which are not covered by this
guaranty; (g) any change in the ownership of any Borrower or the insolvency,
bankruptcy or any other change in the legal status of any Borrower; (h) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (i) the
failure of the Company or any other Borrower to maintain in full force, validity
or effect or to obtain or renew when required all governmental and other
approvals, licenses or consents required in connection with the Guaranteed
Obligations or this guaranty, or to take any other action required in connection
with the performance of all obligations pursuant to the Guaranteed Obligations
or this guaranty; (j) the existence of any claim, setoff or other rights which
the Company may have at any time against any Borrower, or any other Person in
connection herewith or an unrelated transaction; or (k) any other circumstances,
whether or not similar to any of the foregoing, which could constitute a defense
to a guarantor; all whether or not such Borrower Guarantor shall have had notice
or knowledge of any act or omission referred to in the foregoing clauses
(a) through (k) of this paragraph. It is agreed that each Borrower Guarantor’s
liability hereunder is several and independent of any other guaranties or other
obligations at any time in effect with respect to the Guaranteed Obligations or
any part thereof and that each Borrower Guarantor’s liability hereunder may be
enforced regardless of the existence, validity, enforcement or non-enforcement
of any such other guaranties or other obligations or any provision of any
applicable law or regulation purporting to prohibit payment by any Borrower of
the Guaranteed Obligations in the manner agreed upon between the Borrower and
the Administrative Agent and the Lenders.
          10.4. Acceleration. Each Borrower Guarantor agrees that, as between
such Borrower Guarantor on the one hand, and the Lenders and the Administrative
Agent, on the other hand, the obligations of each Borrower guaranteed under this
Article X may be declared to be forthwith due and payable, or may be deemed
automatically to have been accelerated, as provided in Section 9.1 hereof for
purposes of this Article X, notwithstanding any stay, injunction or other
prohibition (whether in a bankruptcy proceeding affecting such Borrower or
otherwise) preventing such declaration as against such Borrower and that, in the
event of such declaration or automatic acceleration, such obligations (whether
or not due and payable by such Borrower) shall forthwith become due and payable
by each Borrower Guarantor for purposes of this Article X.

91



--------------------------------------------------------------------------------



 



          10.5. Marshaling; Reinstatement. None of the Lenders nor the
Administrative Agent nor any Person acting for or on behalf of the Lenders or
the Administrative Agent shall have any obligation to marshal any assets in
favor of any Borrower Guarantor or against or in payment of any or all of the
Guaranteed Obligations. If any Borrower Guarantor or any other guarantor of all
or any part of the Guaranteed Obligations makes a payment or payments to any
Lender or the Administrative Agent, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to any Borrower Guarantor or any other
guarantor or any other Person, or their respective estates, trustees, receivers
or any other party, including, without limitation, each Borrower Guarantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, the part of the Guaranteed
Obligations which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.
          10.6. Termination Date. This guaranty shall continue in effect until
the later of (a) the Facility Termination Date, and (b) the date on which all of
the Guaranteed Obligations have been paid in full in cash, subject to the
proviso in Section 10.2(A).
ARTICLE XI: GENERAL PROVISIONS
          11.1. Survival of Representations. All representations and warranties
of the Borrowers contained in this Agreement shall survive delivery of this
Agreement, the making of the Loans and the issuance of the Letters of Credit
herein contemplated so long as any principal, accrued interest, fees, or any
other amount due and payable under any Loan Document is outstanding and unpaid
(other than contingent reimbursement and indemnification obligations) and so
long as the Commitments have not been terminated.
          11.2. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Company or any other Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
          11.3. Performance of Obligations. The Borrowers agree that the
Administrative Agent may, but shall have no obligation to (i) at any time, pay
or discharge taxes, liens, security interests or other encumbrances levied or
placed on or threatened against any property of any Borrower to the extent any
such Borrower is required by the terms hereof to pay any such amount, but has
not done so and (ii) after the occurrence and during the continuance of a
Default, to make any other payment or perform any act required of the Company or
any other Borrower under any Loan Document or take any other action which the
Administrative Agent in its discretion deems necessary or desirable to protect
or preserve such property of the Company. The Administrative Agent shall use its
reasonable efforts to give the applicable Borrower notice of any action taken
under this Section 11.3 prior to the taking of such action or promptly
thereafter provided the failure to give such notice shall not affect the
applicable Borrower’s obligations in respect thereof. The Borrowers agree to pay
the Administrative Agent, upon demand, the principal amount of all funds
advanced by the Administrative Agent under this Section 11.3, together with
interest thereon at the rate from time to time applicable to Floating Rate Loans
from the date of such advance until the outstanding principal balance thereof is
paid

92



--------------------------------------------------------------------------------



 



in full. If any Borrower fails to make payment in respect of any such advance
under this Section 11.3 within one (1) Business Day after the date the
applicable Borrower receives written demand therefor from the Administrative
Agent, the Administrative Agent shall promptly notify each Lender and each
Lender agrees that it shall thereupon make available to the Administrative
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of such advance. If such funds are not made available to
the Administrative Agent by such Lender within one (1) Business Day after the
Administrative Agent’s demand therefor, the Administrative Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received. The failure of any Lender to make available to the Administrative
Agent its Pro Rata Share of any such unreimbursed advance under this
Section 11.3 shall neither relieve any other Lender of its obligation hereunder
to make available to the Administrative Agent such other Lender’s Pro Rata Share
of such advance on the date such payment is to be made nor increase the
obligation of any other Lender to make such payment to the Administrative Agent.
          11.4. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
          11.5. Entire Agreement. The Loan Documents and the fee letters
described in Section 5.1(viii) hereof embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the Syndication
Agent and the Lenders and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent, the Syndication Agent and the
Lenders relating to the subject matter thereof.
          11.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such). The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.
          11.7. Expenses; Indemnification.
     (A) Expenses. The Borrowers shall reimburse the Administrative Agent and
each Arranger for any reasonable costs, internal charges and out-of-pocket
expenses (including reasonable attorneys’ and paralegals’ fees and time charges
of attorneys and paralegals for the Administrative Agent or such Arranger, which
attorneys and paralegals may be employees of the Administrative Agent or such
Arranger) paid or incurred by the Administrative Agent or such Arranger in
connection with the preparation, negotiation, execution, delivery, syndication,
distribution (including via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrowers also agree to reimburse the
Administrative Agent and each Arranger and the Lenders for any costs, internal
charges and out-of-pocket expenses (including attorneys’ and paralegals’ fees
and time charges of attorneys and paralegals for the Administrative

93



--------------------------------------------------------------------------------



 



Agent and such Arranger and the Lenders, which attorneys and paralegals may be
employees of the Administrative Agent or such Arranger or the Lenders) paid or
incurred by the Administrative Agent or such Arranger or any Lender in
connection with the collection of the Obligations and enforcement of the Loan
Documents. In addition to expenses set forth above, the Borrowers agree to
reimburse the Administrative Agent, promptly after the Administrative Agent’s
request therefor, for each audit, or other business analysis performed by or for
the benefit of the Lenders in connection with this Agreement or the other Loan
Documents in an amount equal to the Administrative Agent’s then customary
charges for each person employed to perform such audit or analysis, plus all
costs and expenses (including, without limitation, travel expenses) incurred by
the Administrative Agent in the performance of such audit or analysis.
Administrative Agent shall provide the Borrowers with a detailed statement of
all reimbursements requested under this Section 11.7(A).
     (B) Indemnity. The Borrowers further agree to defend, protect, indemnify,
and hold harmless the Administrative Agent, each Arranger and each and all of
the Lenders and each of their respective Affiliates, and each of such
Administrative Agent’s, Arranger’s, Lender’s, or Affiliate’s respective
officers, directors, trustees, investment advisors, employees, attorneys and
agents (including, without limitation, those retained in connection with the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article V) (collectively, the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses of any kind or nature whatsoever (including, without
limitation, the fees and disbursements of counsel for such Indemnitees in
connection with any investigative, administrative or judicial proceeding,
whether or not any of such Indemnitees shall be designated a party thereto),
imposed on, incurred by, or asserted against such Indemnitees in any manner
relating to or arising out of:
     (i) this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or
     (ii) any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Company, its
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Company or its Subsidiaries, the presence of asbestos-containing
materials at any

94



--------------------------------------------------------------------------------



 



respective property of the Company or its Subsidiaries or the Release or
threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);
provided, however, no Borrower shall have any obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee with
respect to the Loan Documents, as determined by the final non-appealed judgment
of a court of competent jurisdiction. If the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, the applicable Borrower shall
contribute the maximum portion which it is permitted to pay and satisfy under
applicable law, to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.
     (C) Waiver of Certain Claims; Settlement of Claims. Neither the
Administrative Agent, either Arranger, any Lender nor the Company or any other
Borrower shall be liable under this Agreement or any Loan Document or in respect
of any act, omission or event relating to the transaction contemplated hereby or
thereby, on any theory of liability seeking consequential, special, indirect,
exemplary or punitive damages. No settlement shall be entered into by the
Company or any of its Subsidiaries with respect to any claim, litigation,
arbitration or other proceeding relating to or arising out of the transactions
evidenced by this Agreement or the other Loan Documents (whether or not the
Administrative Agent or any Lender or any Indemnitee is a party thereto) unless
such settlement releases all Indemnitees from any and all liability with respect
thereto.
     (D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 11.7 shall survive the termination of this Agreement.
     (E) All amounts due under the preceding clauses (A) and (B) of this
Section 11.7 shall be payable promptly after written demand therefor.
          11.8. Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.
          11.9. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any of its
Subsidiaries with the agreement of its independent certified public accountants
and such changes result in a change in the method of calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the Company’s request, to enter into negotiations, in good faith, in
order to amend such provisions in a credit neutral manner so as to reflect
equitably such changes with the desired result that the criteria for evaluating
the Company’s and its Subsidiaries’ financial condition shall be the same after
such changes as if such changes had not

95



--------------------------------------------------------------------------------



 




been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment.
          11.10. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
          11.11. Nonliability of Lenders. The relationship between the Borrowers
and the Lenders and the Administrative Agent shall be solely that of borrower
and lender. Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to the Borrowers. Neither the Administrative Agent
nor any Lender undertakes any responsibility to any Borrower to review or inform
any Borrower of any matter in connection with any phase of the Borrowers’
business or operations.
          11.12. GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS AGREEMENT,
ON BEHALF OF ITSELF AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND
AGREEING TO IT THERE. ANY DISPUTE BETWEEN ANY BORROWER AND THE ADMINISTRATIVE
AGENT, ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY,
OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
§735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF ILLINOIS.
          11.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
     (A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN CLAUSE (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF CHICAGO, ILLINOIS. EACH OF THE PARTIES HERETO WAIVES IN ALL
DISPUTES BROUGHT PURSUANT TO THIS CLAUSE (A) ANY

96



--------------------------------------------------------------------------------



 



OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.
     (B) OTHER JURISDICTIONS. EACH BORROWER AGREES THAT THE ADMINISTRATIVE AGENT
AND ANY LENDER SHALL HAVE THE RIGHT TO PROCEED AGAINST EACH BORROWER OR ITS
RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH PERSON TO
(1) OBTAIN PERSONAL JURISDICTION OVER ANY BORROWER OR (2) IN ORDER TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. EACH BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
SUCH PERSON. EACH BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS
CLAUSE (B).
     (C) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
     (D) SERVICE OF PROCESS. EACH BORROWER IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN ARTICLE XV, AND THE COMPANY AND
EACH BORROWER OR GUARANTOR LOCATED OR ORGANIZED OUTSIDE OF THE STATE OF ILLINOIS
HEREBY IRREVOCABLY APPOINTS THE COMPANY AT THE ADDRESS PROVIDED IN SECTION 15.1,
AS ITS AGENT FOR SERVICE OF PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN
PARAGRAPHS (A) AND (B) ABOVE AND THE COMPANY HEREBY ACCEPTS SUCH APPOINTMENT.
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
     (E) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY

97



--------------------------------------------------------------------------------



 



HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.
     (F) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 11.7 AND THIS SECTION 11.13, WITH ITS COUNSEL.
          11.14. Other Transactions. Each of the Administrative Agent, the
Arrangers, the Lenders, the Swing Line Bank, the Issuing Banks and the Borrowers
acknowledge that the Lenders (or Affiliates of the Lenders) may, from time to
time, effect transactions for their own accounts or the accounts of customers,
and hold positions in loans or options on loans of the Company, the Company’s
Subsidiaries and other companies that may be the subject of this credit
arrangement and nothing in this Agreement shall impair the right of any such
Person to enter into any such transaction (to the extent it is not expressly
prohibited by the terms of this Agreement) or give any other Person any claim or
right of action hereunder as a result of the existence of the credit
arrangements hereunder, all of which are hereby waived. In addition, certain
Affiliates of one or more of the Lenders are or may be securities firms and as
such may effect, from time to time, transactions for their own accounts or for
the accounts of customers and hold positions in securities or options on
securities of the Company, the Company’s Subsidiaries and other companies that
may be the subject of this credit arrangement and nothing in this Agreement
shall impair the right of any such Person to enter into any such transaction (to
the extent it is not expressly prohibited by the terms of this Agreement) or
give any other Person any claim or right of action hereunder as a result of the
existence of the credit arrangements hereunder, all of which are hereby waived.
Each of the Administrative Agent, the Arrangers, the Lenders, the Swing Line
Bank, the Issuing Banks and the Borrowers acknowledges and consents to these
multiple roles, and further acknowledges that the fact that any such unit or
Affiliate is providing another service or product or proposal therefor to the
Company or any of its Subsidiaries does not mean that such service, product, or
proposal is or will be acceptable to any of the Administrative Agent, the
Arrangers, the Lenders, the Swing Line Bank or the Issuing Banks.
          11.15. Subordination of Intercompany Indebtedness. Each Borrower
agrees that any and all claims of such Borrower against a Guarantor with respect
to any “Intercompany Indebtedness” (as hereinafter defined) shall be subordinate
and subject in right of payment to the prior payment, in full and in cash, of
all Obligations and Hedging Obligations under Hedging Arrangements entered into
with the Lenders or any of their Affiliates (“Designated Hedging Agreements”);
provided that, and not in contravention of the foregoing, so long as no Default
has occurred and is continuing each Borrower may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from each such Guarantor to the extent not prohibited by the terms of this
Agreement and the other Loan Documents. Notwithstanding any right of any
Borrower to ask, demand, sue for, take or receive any payment from any
Guarantor, all rights, liens and security interests of any Borrower, whether now
or hereafter arising and howsoever existing, in any assets of any Guarantor
shall be and are subordinated to the rights of the holders of the Obligations
and the Administrative Agent in those assets. No Borrower shall have any right
to possession of any such asset or to foreclose upon

98



--------------------------------------------------------------------------------



 



any such asset, whether by judicial action or otherwise, unless and until all of
the Obligations (other than contingent indemnity obligations) and the Hedging
Obligations under Designated Hedging Agreements shall have been fully paid and
satisfied (in cash) and all financing arrangements pursuant to any Loan Document
or Designated Hedging Agreement have been terminated. If all or any part of the
assets of any Guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such Guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
Guarantor is dissolved or if substantially all of the assets of any such
Guarantor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Guarantor
to any Borrower (“Intercompany Indebtedness”) shall be paid or delivered
directly to the Administrative Agent for application on any of the Obligations
and Hedging Obligations under Designated Hedging Agreements, due or to become
due, until such Obligations and Hedging Obligations (other than contingent
indemnity obligations) shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by any Borrower upon or with respect to the Intercompany Indebtedness
after an Insolvency Event prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and Hedging Obligations under
Designated Hedging Agreements and the termination of all financing arrangements
pursuant to any Loan Document and or Designated Hedging Agreements, such
Borrower shall receive and hold the same in trust, as trustee, for the benefit
of the holders of the Obligations and such Hedging Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of such
Persons, in precisely the form received (except for the endorsement or
assignment of such Borrower where necessary), for application to any of the
Obligations and such Hedging Obligations, due or not due, and, until so
delivered, the same shall be held in trust by such Borrower as the property of
the holders of the Obligations and such Hedging Obligations. If any Borrower
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees are irrevocably
authorized to make the same. Each Borrower agrees that until the Obligations
(other than the contingent indemnity obligations) and such Hedging Obligations
have been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document or any Designated Hedging Agreement have been
terminated, no Borrower will assign or transfer to any Person (other than the
Administrative Agent) any claim such Borrower has or may have against any
Guarantor.
          11.16. Lenders Not Utilizing Plan Assets. None of the consideration
used by any of the Lenders or Designated Lenders to make its Loans constitutes
for any purpose of ERISA or Section 4975 of the Code assets of any “plan” as
defined in Section 3(3) of ERISA or Section 4975 of the Code and the rights and
interests of each of the Lenders and Designated Lenders in and under the Loan
Documents shall not constitute such “plan assets” under ERISA.
          11.17. Collateral. Each of the Lenders and the Issuing Banks
represents to the Administrative Agent, each of the other Lenders and each of
the other Issuing Banks that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

99



--------------------------------------------------------------------------------



 



          11.18. PMP. Each Lender which is a party to this Agreement on the date
hereof represents and warrants on the date hereof to each Borrower organized
under the laws of the Netherlands that (i) it is a PMP, (ii) it is aware that it
does not benefit, with respect to the credit facility evidenced by this
Agreement, from the protection offered by the Dutch Banking Act to Lenders which
are not PMPs, and (iii) it has made its own independent appraisal of risks
arising under or in connection with any Loan Documents.
          11.19. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Act
ARTICLE XII: THE ADMINISTRATIVE AGENT
          12.1. Appointment; Nature of Relationship. JPMorgan is appointed by
the Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XII. In its capacity as the
Lenders’ contractual representative, the Administrative Agent is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders agrees to assert no claim against the Administrative Agent on any agency
theory or any other theory of liability for breach of fiduciary duty.
          12.2. Powers. The Administrative Agent shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to take any action hereunder or under any of the other Loan Documents
except any action specifically provided by the Loan Documents required to be
taken by the Administrative Agent.
          12.3. General Immunity. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be liable to the Borrowers,
the Lenders or any Lender for any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen solely from the
Gross Negligence or willful misconduct of such Person.
          12.4. No Responsibility for Credit Extensions, Creditworthiness,
Recitals, Etc. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (i) any statement, warranty or representation
made in connection with any Loan Document or any credit extension hereunder;

100



--------------------------------------------------------------------------------



 



(ii) the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document; (iii) the satisfaction of any condition
specified in Article V, except receipt of items required to be delivered solely
to the Administrative Agent; (iv) the existence or possible existence of any
Default or (v) the validity, effectiveness or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith. The
Administrative Agent shall not be responsible to any Lender for any recitals,
statements, representations or warranties herein or in any of the other Loan
Documents or for the execution, effectiveness, genuineness, validity, legality,
enforceability, collectibility, or sufficiency of this Agreement or any of the
other Loan Documents or the transactions contemplated thereby, or for the
financial condition of any guarantor of any or all of the Obligations, the
Company or any of its Subsidiaries.
          12.5. Action on Instructions of Lenders. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders (or all of the Lenders in the event
that and to the extent that this Agreement expressly requires such), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all owners of Loans. The Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.
          12.6. Employment of Agents and Counsel. The Administrative Agent may
execute any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorney-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agent, for the default or misconduct of any
such agent or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning the
contractual arrangement between the Administrative Agent and the Lenders and all
matters pertaining to the Administrative Agent’s duties hereunder and under any
other Loan Document.
          12.7. Reliance on Documents; Counsel. The Administrative Agent shall
be entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
          12.8. The Administrative Agent’s Reimbursement and Indemnification.
The Lenders agree to reimburse and indemnify the Administrative Agent (i) for
any amounts not reimbursed by any Borrower for which the Administrative Agent is
entitled to reimbursement by any Borrower under the Loan Documents, (ii) for any
other expenses incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the

101



--------------------------------------------------------------------------------



 




terms thereof or of any such other documents, provided that no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
arisen solely from the Gross Negligence or willful misconduct of the
Administrative Agent.
          12.9. Rights as a Lender. With respect to its Commitment, Loans made
by it, and Letters of Credit issued by it, the Administrative Agent shall have
the same rights and powers hereunder and under any other Loan Document as any
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders”, “Issuing Bank” or
“Issuing Banks” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.
          12.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender and based on the financial statements prepared by
the Company and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Loan Documents. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, either
Arranger or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.
          12.11. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Lenders and the
Company. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days
after the retiring Administrative Agent’s giving notice of resignation, then the
retiring Administrative Agent may appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld or delayed. Such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent hereunder and under the other Loan Documents.

102



--------------------------------------------------------------------------------



 



          12.12. Documentation Agents, Syndication Agent and Arrangers. Neither
the Documentation Agents, the Syndication Agent nor the Arrangers shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, except for the Arrangers, those applicable to all Lenders as such.
Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 12.10.
ARTICLE XIII: SETOFF; RATABLE PAYMENTS
          13.1. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to the Company or any other Borrower (including all
account balances, whether provisional or final and whether or not collected or
available) may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part hereof, shall then
be due.
          13.2. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Obligations (other than payments received
pursuant to Sections 4.1, 4.2 or 4.4) in a greater proportion than that received
by any other Lender, such Lender agrees, promptly upon demand, to purchase a
portion of the Obligations held by the other Lenders so that after such purchase
each Lender will hold its ratable proportion of Loans. In case any such payment
is disturbed by legal process, or otherwise, appropriate further adjustments
shall be made.
          13.3. Application of Payments. The Administrative Agent shall, unless
otherwise specified at the direction of the Required Lenders which direction
shall be consistent with the last two sentences of this Section 13.3, apply all
payments and prepayments in respect of any Obligations in the following order:
     (i) first, to pay interest on and then principal of any portion of the
Loans which the Administrative Agent may have advanced on behalf of any Lender
for which the Administrative Agent has not then been reimbursed by such Lender
or the applicable Borrower;
     (ii) second, to pay interest on and then principal of any advance made
under Section 11.3 for which the Administrative Agent has not then been paid by
the applicable Borrower or reimbursed by the Lenders;
     (iii) third, to the ratable payment of the Obligations in respect of any
fees, expenses, reimbursements or indemnities then due to the Administrative
Agent or either Arranger;
     (iv) fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;
     (v) fifth, to pay interest due in respect of Swing Line Loans;

103



--------------------------------------------------------------------------------



 



     (vi) sixth, to pay interest due in respect of Loans (other than Swing Line
Loans) and L/C Obligations;
     (vii) seventh, to the ratable payment or prepayment of principal
outstanding on Swing Line Loans;
     (viii) eighth, to the ratable payment or prepayment of principal
outstanding on Loans (other than Swing Line Loans) and Reimbursement
Obligations;
     (ix) ninth, to provide cash collateral for all other L/C Obligations; and
     (x) tenth, to the ratable payment of all other Obligations.
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Company, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurodollar Rate
Loans with those Eurodollar Rate Loans which have earlier expiring Interest
Periods being repaid prior to those which have later expiring Interest Periods.
The order of priority set forth in this Section 13.3 and the related provisions
of this Agreement are set forth solely to determine the rights and priorities of
the Administrative Agent, the Lenders, the Swing Line Bank and the issuer(s) of
Letters of Credit as among themselves. The order of priority set forth in
clauses (iv) through (x) of this Section 13.3 may at any time and from time to
time be changed by the Required Lenders without necessity of notice to or
consent of or approval by any Borrower, or any other Person; provided, that the
order of priority of payments in respect of Swing Line Loans may be changed only
with the prior written consent of the Swing Line Bank. The order of priority set
forth in clauses (i) through (iii) of this Section 13.3 may be changed only with
the prior written consent of the Administrative Agent, and, in the case of
clause (iii), with the prior written consent of each Arranger.
     13.4. Relations Among Lenders.
     (A) No Action Without Consent. Except with respect to the exercise of
set-off rights of any Lender in accordance with Section 12.1, the proceeds of
which are applied in accordance with this Agreement, and each Lender agrees that
it will not take any action, nor institute any actions or proceedings, against
the Borrowers or any other obligor hereunder or with respect to any Loan
Document, without the prior written consent of the Required Lenders or, as may
be provided in this Agreement or the other Loan Documents, at the direction of
the Administrative Agent.
     (B) Not Partners; No Liability. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

104



--------------------------------------------------------------------------------



 



ARTICLE XIV: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
          14.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns, except that (A) other
than in connection with a transaction involving a Subsidiary Borrower which is
permitted pursuant to the terms of this Agreement, no Borrower shall have any
right to assign its rights or obligations under the Loan Documents without the
consent of all of the Lenders, and any such assignment in violation of this
Section 14.1(A) shall be null and void, and (B) any assignment by any Lender
must be made in compliance with Section 14.3 hereof. The parties to this
Agreement acknowledge that clause (B) of this Section 14.1 relates only to
absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, (x) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
a Federal Reserve Bank or (y) in the case of a Lender which is a fund, any
pledge or assignment of all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 14.3. The Administrative Agent may treat each Lender as the owner of the
Loans made by such Lender hereunder for all purposes hereof unless and until
such Lender complies with Section 14.3 hereof in the case of an assignment
thereof or, in the case of any other transfer, a written notice of the transfer
is filed with the Administrative Agent. Any assignee or transferee of a Loan,
Commitment, L/C Interest or any other interest of a Lender under the Loan
Documents agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of any Loan, shall be conclusive and binding on any
subsequent owner, transferee or assignee of such Loan.
          14.2. Participations.
     (A) Permitted Participants; Effect. Subject to the terms set forth in this
Section 14.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities which are, to the extent required by the Dutch Banking Act and the
Dutch Exemption Regulation, PMPs (“Participants”) participating interests in any
Loan owing to such Lender, the Commitment of such Lender, any L/C Interest of
such Lender or any other interest of such Lender under the Loan Documents on a
pro rata or non-pro rata basis. Notice of such participation to the Company and
the Administrative Agent shall be required prior to any participation becoming
effective with respect to a Participant which is not a Lender, Designated Lender
or an Affiliate thereof. Upon receiving said notice, the Administrative Agent
shall record the participation in the Register it maintains. Moreover,
notwithstanding such recordation, such participation shall not be considered an
assignment under Section 14.3 of this Agreement and such Participant shall not
be considered a Lender. In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of all Loans made

105



--------------------------------------------------------------------------------



 



by it for all purposes under the Loan Documents, all amounts payable by the
applicable Borrower under this Agreement shall be determined as if such Lender
had not sold such participating interests, and the applicable Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan Documents
except that, for purposes of Article IV hereof, the Participants shall be
entitled to the same rights as if they were Lenders.
     (B) Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver which, if the Participant were a Lender hereunder, would require the
consent of such Participant pursuant to the terms of Section 9.2.
     (C) Benefit of Setoff. The Borrowers agree that each Participant shall be
deemed to have the right of setoff provided in Section 13.1 hereof in respect to
its participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 13.1 hereof with respect to the amount of
participating interests sold to each Participant except to the extent such
Participant exercises its right of setoff. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 13.1 hereof, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 13.2 as if each Participant were a Lender.
     14.3. Assignments.
     (A) Permitted Assignments. Any Lender (each such assigning Lender under
this Section 14.3 being a “Seller”) may, in accordance with applicable law, at
any time assign to one or more banks or other entities that are Eligible
Assignees (“Purchasers”) all or a portion of its rights and obligations under
this Agreement (including, without limitation, its Commitment, Loans owing to
it, its participation interests in existing Letters of Credit and Swing Line
Loans, and its obligation to participate in additional Letters of Credit and
Swing Line Loans) in accordance with the provisions of this Section 14.3. Each
assignment shall be of a constant, and not a varying, ratable percentage of all
of the Seller’s rights and obligations under this Agreement. Such assignment
shall be substantially in the form of Exhibit D hereto and shall not be
permitted hereunder unless such assignment is either for all of such Seller’s
rights and obligations under the Loan Documents or, without the prior written
consent of the Administrative Agent, involves loans and commitments in an
aggregate amount of at least Five Million and 00/100 Dollars ($5,000,000) (which
minimum amount shall not apply to any assignment between Lenders, or to an
Affiliate of any Lender). The written consent of the Funded Issuing Banks and
the Company (which consent, in each such case, shall not be unreasonably
withheld or delayed), shall be required prior to an assignment becoming
effective with respect to a Purchaser which is not a Lender or an Affiliate of
such assigning Lender; provided that no such consent of the Company shall be
required to the extent a Default has occurred and is then continuing or if such
assignment is in connection with the

106



--------------------------------------------------------------------------------



 



physical settlement of one or more credit derivative transactions. The written
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) shall be required prior to each assignment becoming
effective.
     (B) Effect; Effective Date. Upon (i) delivery to the Administrative Agent
of a notice of assignment, substantially in the form attached as Appendix I to
Exhibit D hereto (a “Notice of Assignment”), together with any consent required
by Section 14.3(A) hereof, (ii) payment of a Four Thousand and 00/100 Dollar
($4,000) fee by the assignor to the Administrative Agent for processing such
assignment, which fee shall not apply to any assignment from a Lender to an
Affiliate of such Lender, and (iii) the completion of the recording requirements
in Section 14.3(C), such assignment shall become effective on the later of such
date when the requirements in clauses (i), (ii), and (iii) are met or the
effective date specified in such Notice of Assignment. The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment, Loans and L/C
Obligations under the applicable assignment agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser, if not already a Lender,
shall for all purposes be a Lender party to this Agreement and any other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by any Borrower, the
Lenders or the Administrative Agent shall be required to release the Seller with
respect to the percentage of the Aggregate Commitment, Loans and Letter of
Credit and Swing Line Loan participations assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 14.3(B),
the Seller, the Administrative Agent and the Borrowers shall make appropriate
arrangements so that, to the extent notes have been issued to evidence any of
the transferred Loans, replacement notes are issued to such Seller and new notes
or, as appropriate, replacement notes, are issued to such Purchaser, in each
case in principal amounts reflecting their Commitments, as adjusted pursuant to
such assignment. Notwithstanding anything to the contrary herein, no Borrower
shall, at any time, be obligated to pay under Section 2.14(E) to any Lender that
is a Purchaser, assignee or transferee any sum in excess of the sum which such
Borrower would have been obligated to pay in respect of such transferred Loan to
the Lender that was the Seller, assignor or transferor had such assignment or
transfer not been effected.
     (C) The Register. Notwithstanding anything to the contrary in this
Agreement, each Borrower hereby designates the Administrative Agent, and the
Administrative Agent, hereby accepts such designation, to serve as such
Borrower’s contractual representative solely for purposes of this
Section 14.3(C). In this connection, the Administrative Agent shall maintain at
its address referred to in Section 15.1 a copy of each assignment delivered to
and accepted by it pursuant to this Section 14.3 and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
of, principal amount of and interest on the Loans owing to, each Lender from
time to time and whether such Lender is an original Lender or the assignee of
another Lender pursuant to an assignment under this Section 14.3. The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the

107



--------------------------------------------------------------------------------



 



Company and each of its Subsidiaries, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by any Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
     (D) Designated Lender.
     (i) Subject to the terms and conditions set forth in this Section 14.3(D),
any Lender may from time to time elect to designate an Eligible Designee to
provide all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 14.3(D) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed). Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit K hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement. The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender. As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise; provided, (x) that all
voting rights under this Agreement shall be exercised solely by the Designating
Lender, (y) each Designating Lender shall remain solely responsible to the other
parties hereto for its obligations under this Agreement, including the
obligations of a Lender in respect of Loans made by its Designated Lender and
(z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the Borrowers to the Lender from which the Designated Lender obtained any
interests hereunder. No additional Notes shall be required with respect to Loans
provided by a Designated Lender; provided, however, to the extent any Designated
Lender shall advance funds, the Designating Lender shall be deemed to hold the
Notes in its possession as an agent for such Designated Lender to the extent of
the Loan funded by such Designated Lender. Such Designating Lender shall act as
administrative agent for its Designated Lender and give and receive notices and
communications hereunder. Any payments for the account of any Designated Lender
shall be paid to its Designating Lender as administrative agent for such
Designated Lender and neither the Borrowers nor the Administrative Agent shall
be responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of the Borrowers or the Administrative Agent, assign all or portions of its
interests in any Loans to its Designating Lender or to any financial institution
consented to by the Administrative Agent providing liquidity and/or credit
facilities to or for the account of such Designated Lender and (2) subject to
advising any such Person that such information is to be treated as confidential
in accordance with such Person’s customary practices for dealing with
confidential,

108



--------------------------------------------------------------------------------



 



non-public information, disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any guarantee, surety or credit or liquidity enhancement to such
Designated Lender.
     (ii) Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against any Designated Lender
any bankruptcy, reorganization, arrangements, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of their
inability to institute any such proceeding against such Designated Lender. This
Section 14.3(D)(ii) shall survive the termination of this Agreement.
          14.4. Confidentiality. Subject to Section 14.5, the Administrative
Agent and the Lenders and their respective representatives, consultants and
advisors shall hold all nonpublic information obtained pursuant to the
requirements of this Agreement and identified as such by the Company or any
other Borrower in accordance with such Person’s customary procedures for
handling confidential information of this nature and in accordance with safe and
sound commercial lending or investment practices and in any event may make
disclosure reasonably required by a prospective Transferee in connection with
the contemplated participation or assignment or as required or requested by any
Governmental Authority or any securities exchange or similar self-regulatory
organization or representative thereof or pursuant to a regulatory examination
or legal process, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor, and shall
(x) use its commercially reasonable efforts to give prior notice of any such
disclosure to the extent permitted by applicable law, and (y) require any such
Transferee to agree (and require any of its Transferees to agree) to comply with
this Section 14.4. In no event shall the Administrative Agent or any Lender be
obligated or required to return any materials furnished by the Company;
provided, however, each prospective Transferee shall be required to agree that
if it does not become a participant or assignee it shall return all materials
furnished to it by or on behalf of the Company in connection with this
Agreement.
          14.5. Dissemination of Information. Each Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the Borrowers and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 14.4 the confidentiality of any confidential information described
therein.
ARTICLE XV: NOTICES
          15.1. Giving Notice. Except as otherwise permitted by Section 2.13
with respect to Borrowing/Election Notices, all notices and other communications
provided to any party hereto under this Agreement or any other Loan Documents
shall be in writing or by telex

109



--------------------------------------------------------------------------------



 



or by facsimile and addressed or delivered to such party at its address set
forth below its signature hereto or at such other address as may be designated
by such party in a notice to the other parties. Any notice, if mailed and
properly addressed with postage prepaid, shall be deemed given three
(3) Business Days after mailed; any notice, if transmitted by telex or
facsimile, shall be deemed given when transmitted (answerback confirmed in the
case of telexes); or any notice, if transmitted by courier, one (1) Business Day
after deposit with a reputable overnight carrier service, with all charges paid.
          15.2. Change of Address. The Borrowers, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.
ARTICLE XVI: COUNTERPARTS
          This Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Company, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile or telephone, that it has taken such action;
it being understood and agreed that the initial extensions of credit hereunder
shall be subject to the satisfaction of the conditions precedent set forth in
Section 5.1 hereof.
[Remainder of This Page Intentionally Blank]

110



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative
Agent have executed this Agreement as of the date first above written.

     
 
  CHICAGO BRIDGE & IRON COMPANY N.V.,
 
  as the Company
 
  By: CHICAGO BRIDGE & IRON COMPANY B.V.
 
  Its: Managing Director

                  By:   /s/ Philip K. Asherman         Name:   Philip K.
Asherman        Title:   Managing Director     

     
 
  Address:
 
  c/o Chicago Bridge & Iron Company (Delaware)
 
  One CB&I Plaza
 
  2103 Research Forest Drive
 
  The Woodlands, TX 77380
 
  Attention: Ronald Ballschmiede, Managing
 
  Director & Chief Financial Officer
 
  Telephone No.: (832) 513-1000
 
  Facsimile No.: (832) 513-1092

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CB&I CONSTRUCTORS, INC., as a Subsidiary Borrower    
 
           
 
  By:
Name:   /s/ Luciano Reyes
 
Luciano Reyes    
 
  Title:   Vice President and Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CBI SERVICES, INC., as a Subsidiary Borrower    
 
           
 
  By:
Name:   /s/ Terrence G. Browne
 
Terrence G. Browne    
 
  Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CHICAGO BRIDGE & IRON COMPANY (DELAWARE), as a Subsidiary
Borrower    
 
           
 
  By:
Name:   /s/ Luciano Reyes
 
Luciano Reyes    
 
  Title:   Vice President and Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CB&I TYLER COMPANY, as a Subsidiary Borrower    
 
           
 
  By:
Name:   /s/ Luciano Reyes
 
Luciano Reyes    
 
  Title:   Treasurer    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CHICAGO BRIDGE & IRON COMPANY B.V., as a Subsidiary Borrower  
 
 
           
 
  By:
Name:   /s/ Philip K. Asherman
 
Philip K. Asherman    
 
  Title:   Managing Director    
 
                Address:
c/o Chicago Bridge & Iron Company (Delaware)
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attention: Ronald Ballschmiede, Managing Director & Chief Financial Officer
Telephone No.: (832) 513-1000
Facsimile No.: (832) 513-1092    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent and as a Lender    
 
           
 
  By:
Name:   /s/ H. David Jones
 
H. David Jones    
 
  Title:   Vice President    
 
                Notice Address:
707 Travis St.
8-CBBN-78
Houston, TX 77002
Attention: H. David Jones
Telephone: (713)216-4940
Facsimile: (713)216-6710    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication Agent and as a Lender  
 
 
           
 
  By:
Name:   /s/ Robert W. Troutman
 
Robert W. Troutman    
 
  Title:   Managing Director    
 
                Notice Address:
Bank of America, N.A.
2001 Clayton Road
CA4-702-02-05
Concord, CA 94520-2405
Attention: Tina Obcena
Telephone: (925)675-8768
Facsimile: (888)969-9246    
 
                Lending Installation Address:
Bank of America, N.A.
Building B
2001 Clayton Road
Concord, CA 94520-2405    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  BANK OF MONTREAL, as a Documentation Agent and as a Lender    
 
           
 
  By:
Name:   /s/ John Armstrong
 
John Armstrong    
 
  Title:   Vice President    
 
                Notice Address:
111 W. Monroe Street
10th Floor West
Chicago, Illinois 60603
Attention: Shahrokh Z. Shah
Telephone: (312) 293-8353
Facsimile: (312) 293-5852    
 
                Lending Installation Address:
111 W. Monroe Street
10th Floor West
Chicago, Illinois 60603    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as a Documentation Agent and as a
Lender    
 
           
 
  By:
Name:   /s/ Thomas F. Caver, III
 
Thomas F. Caver, III    
 
  Title:   Vice President    
 
                Notice Address:
North Houston Commercial Banking Group
21 Waterway Ave, Suite 600
The Woodlands, TX 77380
Attention: Thomas F. Caver, III
Telephone: (281)362-6640
Facsimile: (281) 362-6611    
 
                Lending Installation Address:
North Houston Commercial Banking Group
21 Waterway Ave., Suite 600
The Woodlands, TX 77380    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as a Documentation Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Pierre-Nicholas Rogers
 
Pierre-Nicholas Rogers     
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Jamie Dillon    
 
           
 
  Name:   Jamie Dillon    
 
  Title:   Managing Director    
 
                Notice Address:
BNP Paribas
919 3rd Avenue
New York, NY 10022
Attention: Thomas Kunz
Telephone: (212)471-6626
Facsimile: (212)841-2682    
 
                Lending Installation Address:
BNP Paribas
919 3rd Avenue
New York, NY 10022
Attention: Thomas Kunz
Telephone: (212)471-6626
Facsimile: (212)841-2682    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND plc, as a Documentation Agent and
as a Lender    
 
           
 
  By:
Name:   /s/ John Preece
 
John Preece    
 
  Title:   Vice President    
 
                Notice Address:
101 Park Avenue, 6th Floor
New York, NY 10178
Attention: Julie Strelchenko
Telephone: (212)401-1404
Facsimile: (212)401-1494    
 
                Lending Installation Address:
Same As Above    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  FORTIS BANK – CAYMAN ISLAND BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ Catherine Gilbert
 
Catherine Gilbert     
 
  Title:   Vice President    
 
           
 
  By:   /s/ Gary O’Brien    
 
           
 
  Name:   Gary O’Brien    
 
  Title:   Asst. Mgr. Trade Services    
 
                Notice Address:
301 Tresser Blvd., 9th Floor
Stamford, CT 06902
Attention: Steven B. Boyd
Telephone: (212)340-5322
Facsimile: (212)340-5320    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Christopher C. Motley
 
Christopher C. Motley    
 
  Title:   Vice President    
 
                Notice Address:
38 Fountain Square Plaza
MD 109055
Cincinnati, OH 45202
Attention: Megan Schloss
Telephone: (513)534-6293
Facsimile: (513)534-5947    
 
                Lending Installation Address:
Same As Above    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as a Lender    
 
           
 
  By:
Name:   /s/ Darrell Stanley
 
Darrell Stanley    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Michael Willis    
 
           
 
  Name:   Michael Willis    
 
  Title:   Director    
 
                Notice Address:
Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019
Attn: David Gener, Client Banking Services
Telephone: (212)261-7741
Facsimile: (917)849-5440    
 
                Lending Installation Address:
Calyon New York Branch
1301 Avenue of the Americas
New York, NY 10019    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Richard L. Tavrow
 
 
  Name:   Richard L. Tavrow    
 
  Title:   Director        
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
                Notice Address:
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Attention: Marie Haddad
Telephone: (203)719-5609
Facsimile: (203)719-3888    
 
                Lending Installation Address:
UBS Loan Finance LLC
677 Washington Boulevard
Stamford, Connecticut 06901    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:
Name:   /s/ W. J. Browne
 
W. J. Browne    
 
  Title:   Managing Director    
 
                Notice Address:
Same As Below
   
 
                Attention: Marc Van Horn
Telephone: (412)762-6361
Facsimile: (412)705-3232    
 
                Lending Installation Address:
PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA 15212    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, Cayman Islands Branch (f.k.a. CREDIT SUISSE
FIRST BOSTON, Cayman Islands Branch), as a Lender    
 
           
 
  By:
Name:   /s/ Thomas Cantello
 
Thomas Cantello    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Laurence Lapeyre    
 
           
 
  Name:   Laurence Lapeyre    
 
  Title:   Associate    
 
                Notice Address:
One Madison Avenue
New York, NY 10010
Attention: Ed Markowski
Telephone: (212)538-3380
Facsimile: (212)538-6851    
 
                Lending Installation Address:
Credit Suisse
Eleven Madison Avenue
New York, NY 10010    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Keith Page
 
Keith Page    
 
  Title:   Sr. Vice President    
 
                Notice Address:
Regions Bank
417 20th Street North
Birmingham, Alabama 35203
Attention: Robin Woodard
Telephone: (205)326-7413
Facsimile: (205)801-5250    
 
                Lending Installation Address:
5005 Woodway, Suite 110
Houston, Texas 77056
Keith Page (713)426-7158    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANK, PLC, as a Lender    
 
           
 
  By:
Name:   /s/ Margaret Brennan
 
Margaret Brennan    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ Gregory J. Wiske    
 
           
 
  Name:   Gregory J. Wiske    
 
  Title:   Vice President    
 
                Notice Address:
405 Park Avenue
New York, NY 10022
Attention: Mags Brennan
Telephone: (212)515-6761
Facsimile: (212)339-8325    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By:
Name:   /s/ Cory Schuster
 
Cory Schuster    
 
  Title:   Second Vice President    
 
                Notice Address:
The Northern Trust
801 S. Canal St.
Chicago, Illinois 60607
Attention: Joy Johnson
Telephone: (312)557-8248
Facsimile: (312)630-1566    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  STANDARD CHARTERED BANK, as a Lender    
 
           
 
  By:   /s/ Robert Reddington
 
   
 
  Name:   Robert Reddington    
 
  Title:   Associate    
 
           
 
  By:   /s/ Richard Van de Berghe    
 
           
 
  Name:   Richard Van de Berghe    
 
  Title:   Director    
 
                Notice Address:
One Madison Avenue
New York, NY 10010-3603
Attention: Vicky Faltine
Telecopier: (212)667-0568
Electronic Mail:
victoria.faltine@us.standardchartered.com    
 
                Lending Installation Address:
Standard Chartered Bank – NY Branch
One Madison Avenue
New York, NY 10010-3603    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  ABU DHABI INTERNATIONAL BANK INC. as a Lender    
 
           
 
  By:
Name:   /s/ David J. Young
 
David J. Young    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Nagy S. Kolta    
 
           
 
  Name:   Nagy S. Kolta    
 
  Title:   Executive Vice President    
 
                Notice Address:
1020 19th Street, NW Suite 500
Washington, DC 20036
Attention: David Young
Telephone: (202)842-7956
Facsimile: (202)842-7955    
 
                Lending Installation Address:
Abu Dhabi International Bank
1020 19th Street, NW Suite 500
Washington, DC 20036    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  AMEGY BANK NATIONAL ASSOCIATION as a Lender    
 
           
 
  By:
Name:   /s/ Jill S. Vaughan
 
Jill S. Vaughan    
 
  Title:   Senior Vice President    
 
                Notice Address:
10101 Grogans Mill Road
The Woodlands, TX 77380
Attention: Jill Vaughan
Telephone: (281)320-6909
Facsimile: (281)320-6918    
 
                Lending Installation Address:
1801 Main Street
Houston, TX 77002
Attn: Dana Chargois    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  BANK OF NEW YORK, as a Lender    
 
           
 
  By:
Name:   /s/ Burke Kennedy
 
Burke Kennedy    
 
  Title:   Vice President    
 
                Notice Address:
The Bank of New York
One Wall Street; 21 Floor
New York, NY 10286
Attention: Kevin Higgins, VP
Telephone: (212)635-7878
Facsimile: (212)635-7978    
 
                Lending Installation Address:
The Bank of New York
One Wall Street, 21 Floor
New York, NY 10286    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:
Name:   /s/ Debra Halling
 
Debra Halling    
 
  Title:   Senior Vice President    
 
                Notice Address:
5718 Westheimer, Suite 600
Houston, TX 77057
Attention: Debra Halling
Telephone: (713)435-5024
Facsimile: (713)706-5499    
 
                Lending Installation Address:
5718 Westheimer, Suite 600
Houston, TX 77057    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  WOODFOREST NATIONAL BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Dan Hauser
 
Dan Hauser    
 
  Title:   President    
 
                Notice Address:
dhauser@woodforest.com
Attention: Dan Hauser
Telephone: (832)375-2509
Facsimile: (832)375-3509    
 
                Lending Installation Address:
Woodforest National Bank
1330 Lake Robbins Dr., Suite 100
The Woodlands, Texas 77380    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  ARAB BANKING CORPORATION, as a Lender    
 
           
 
  By:
Name:   /s/ Robert Ivosevich
 
Robert Ivosevich    
 
  Title:   General Manager    
 
           
 
  By:   /s/ Rami El-Ritai    
 
           
 
  Name:   Rami El-Ritai    
 
  Title:   Vice President    
 
                Notice Address:
Arab Banking Corporation
600 3rd Avenue
NY, NY 10016
Attention: Sunil Naik
Telephone: (212)583-4745
Facsimile: (212)583-0932
   

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  BANK OF TEXAS, N.A., as a Lender    
 
           
 
  By:   /s/ Marian Livingston    
 
           
 
  Name:   Marian Livingston    
 
  Title:   Vice President    
 
                Notice Address:
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010
Attention: Marian Livingston
Telephone: (713)289-5843
Facsimile: (713)289-5825    
 
                Lending Installation Address:
5 Houston Center
1401 McKinney, Suite 1650
Houston, Texas 77010    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 



--------------------------------------------------------------------------------



 



                  COMPASS BANK, as a Lender    
 
           
 
  By:
Name:   /s/ Tom Brosig
 
Tom Brosig    
 
  Title:   Senior Vice President Corporate Banking    
 
                Notice Address:
Compass Bank
24 Greenway Plaza, Suite 1403
Houston, TX 77046
Attention: Tom Brosig
Telephone: (713)968-8264
Facsimile: (713)968-8211    
 
                Lending Installation Address:
Compass Bank
24 Greenway Plaza, Suite 1403
Houston, TX 77046    

Signature Page to Second Amended and Restated Credit Agreement
Dated October, 2006

 